













PURCHASE AND SALE AGREEMENT
between
QEP ENERGY COMPANY,
QEP MARKETING COMPANY,
and
QEP OIL & GAS COMPANY,
as “Seller”
and
AETHON III BR LLC
as “Buyer”
dated
November 16, 2018







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS AND INTERPRETATION
1


1.1
Defined Terms
1


1.2
References and Rules of Construction
1


 
 
 
ARTICLE II PURCHASE AND SALE
2


2.1
Purchase and Sale
2


2.2
Upstream Assets
2


2.3
Upstream Excluded Assets
5


2.4
Revenues and Expenses
5


2.5
Midstream Interests Adjustment Procedures
7


 
 
 
ARTICLE III PURCHASE PRICE
9


3.1
Purchase Price
9


3.2
Deposit
9


3.3
Adjustments to Purchase Price
9


3.4
Preliminary Settlement Statement
13


3.5
Final Settlement Statement
13


3.6
Disputes
14


3.7
Allocation of Purchase Price/Allocated Values
14


3.8
Allocation of Consideration for Tax Purposes
14


3.9
Allocation for Imbalances
15


3.10
Withholding Taxes
15


 
 
 
ARTICLE IV BUYER’S CONDITIONS TO CLOSING
16


4.1
Representations
16


4.2
Performance
16


4.3
No Legal Proceedings
16


4.4
Hard Consents, Title Defects and Environmental Defects
16


4.5
HSR Act
17


4.6
Closing Certificate
17


4.7
Closing Deliverables
17


4.8
FERC Waivers
17


 
 
 
ARTICLE V SELLER'S CONDITIONS TO CLOSING
18


5.1
Representations
18


5.2
Performance
18


5.3
No Legal Proceedings
18


5.4
Hard Consents, Title Defects and Environmental Defects
18


5.5
HSR Act
18


5.6
Closing Certificate
18


5.7
Closing Deliverables
18


5.8
FERC Waivers
19


 
 
 
ARTICLE VI CLOSING
19


6.1
Date of Closing
19


6.2
Place of Closing
19


6.3
Closing Obligations
19





i

--------------------------------------------------------------------------------



6.4
Records
21


 
 
 
ARTICLE VII TERMINATION; DEFAULT AND REMEDIES
22


7.1
Right of Termination
22


7.2
Effect of Termination
22


7.3
Return of Documentation and Confidentiality
24


 
 
 
ARTICLE VIII ASSUMPTION; INDEMIFICATION; SURVIVAL
24


8.1
Assumption by Buyer
24


8.2
Indemnities of Seller
25


8.3
Indemnities of Buyer
26


8.4
Limitation on Liability
26


8.5
Express Negligence
27


8.6
Exclusive Remedy
28


8.7
Indemnification Procedures
28


8.8
Survival
30


8.9
Waiver of Right to Rescission
31


8.10
Insurance; Mitigation
31


8.11
Non-Compensatory Damages
32


 
 
 
ARTICLE IX REPRESENTATIONS AND WARRANTIES OF SELLER
33


9.1
Organization, Existence and Qualification
33


9.2
Authorization, Approval and Enforceability
33


9.3
No Conflicts
34


9.4
Consents
34


9.5
Bankruptcy
34


9.6
Foreign Person
34


9.7
Litigation
34


9.8
Material Contracts
35


9.9
No Violation of Laws
37


9.10
Preferential Purchase Rights
37


9.11
Burdens
37


9.12
Imbalances
37


9.13
Current Commitments; Drilling Obligations
37


9.14
Environmental Matters
38


9.15
Taxes
38


9.16
Brokers' Fees
40


9.17
Advance Payments
40


9.18
Employee Matters
40


9.19
The Partnership
41


9.20
Certain Midstream Assets
41


9.21
Intellectual Property
42


9.22
Regulatory Status
43


9.23
Balance Sheet; No Undisclosed Liabilities; Absence of Changes
43


9.24
Well Status
44


9.25
Non-Consent Operations
44


9.26
Insurance
44


9.27
FCC Matters
44


9.28
Credit Support Instruments
44


9.29
Suspense Funds
44





ii

--------------------------------------------------------------------------------



9.30
Bank Accounts; Powers of Attorney
45


9.31
Affiliate Relationships
45


9.32
Permits
45


 
 
 
ARTICLE X REPRESENTATIONS AND WARRANTIES OF BUYER
45


10.1
Organization, Existence and Qualification
45


10.2
Authorization, Approval and Enforceability
46


10.3
No Conflicts
46


10.4
Consents
46


10.5
Bankruptcy
46


10.6
Litigation
46


10.7
Financing
47


10.8
Regulatory
47


10.9
Independent Evaluation
47


10.10
Brokers’ Fees
47


10.11
Securities Laws
47


 
 
 
ARTICLE XI CERTAIN AGREEMENTS
48


11.1
Conduct of Business
48


11.2
Successor Operator
53


11.3
HSR Act
53


11.4
Credit Support
53


11.5
Record Retention
54


11.6
Amendment of Schedules
54


11.7
Notifications
55


11.8
Removal of Name
55


11.9
FCC Filings
55


11.10
Employee Matters
55


11.11
Partnership Excluded Assets
58


11.12
Permitting and Drilling Activities
58


11.13
Information Technology
58


11.14
Conversion
59


11.15
Financing Cooperation
59


11.16
Firm Transportation Contracts
60


11.17
Reaffirmation of Mutual Releases
61


11.18
Title Insurance
62


11.19
Control of the Scheduled Concursus Matters; Cooperation Regarding Conveyed
Rights
62


11.20
Existing Hedge Contracts
63


 
 
 
ARTICLE XII ACCESS; DISCLAIMERS
64


12.1
Access
64


12.2
Confidentiality
66


12.3
Disclaimers
67


 
 
 
ARTICLE XIII TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS
69


13.1
Seller’s Title
69


13.2
Notice of Title Defects; Defect Adjustments
70


13.3
Casualty Loss
77


13.4
Consents; Preferential Rights
78


 
 
 



iii

--------------------------------------------------------------------------------



ARTICLE XIV ENVIRONMENTAL MATTERS
80


14.1
Notice of Environmental Defects
80


14.2
NORM, Wastes and Other Substances
86


 
 
 
ARTICLE XV MISCELLANEOUS
86


15.1
Exhibits, Schedules and Appendices
86


15.2
Expenses and Taxes
86


15.3
Assignment
90


15.4
Preparation of Agreement
90


15.5
Publicity
90


15.6
Notices
91


15.7
Further Cooperation
92


15.8
Filings, Notices and Certain Governmental Approvals
93


15.9
Entire Agreement; Conflicts
93


15.10
Parties in Interest
94


15.11
Amendment
94


15.12
Waiver; Rights Cumulative
94


15.13
Conflict of Law Jurisdiction, Venue; Jury Waiver
94


15.14
Severability
95


15.15
Counterparts
96


15.16
No Recourse
96







iv

--------------------------------------------------------------------------------



LIST OF APPENDICES AND EXHIBITS
APPENDICES
 
 
Appendix A
-
Defined Terms
 
 
 
EXHIBITS:
 
 
Exhibit A-1
-
Leases
Exhibit A-2
-
Fee Minerals
Exhibit A-3
-
Gas Plants
Exhibit A-4
-
Gathering Systems
Exhibit B-1
-
Wells
Exhibit B-2
-
Well Locations
Exhibit B-3
-
Other Wells
Exhibit C
-
Upstream Inventory
Exhibit D-1
-
Communication Equipment
Exhibit D-2
-
Assigned FCC Leases
Exhibit D-3
-
Mitigation Credits
Exhibit E
-
Vehicles
Exhibit F-1
-
Upstream Easements
Exhibit F-2
-
Upstream Surface Fee
Exhibit F-3
-
Upstream Surface Leases
Exhibit G-1
-
Form of Upstream Assignment
Exhibit G-2
-
Form of Deed
Exhibit G-3
-
Form of Interests Assignment
Exhibit G-4
-
Form of Mitigation Credits Quitclaim
Exhibit H
-
Excluded Assets
Exhibit I
-
Form of Transition Services Agreement
Exhibit J-1
-
Form of Mutual Release (Entity)
Exhibit J-2
-
Form of Mutual Release (Individual)
Exhibit K
-
Form of Novation Instruments





v

--------------------------------------------------------------------------------



LIST OF SCHEDULES
SCHEDULES:
 
 
 
 
 
Schedule 1.1A
-
Seller Knowledge Persons
Schedule 1.1B
-
Buyer Knowledge Persons
Schedule 1.1C
-
Permitted Encumbrances
Schedule 2.5(b)(i)
-
Unpaid Refunds and Insurance Proceeds
Schedule 3.7A
-
Allocated Values - Midstream Interests & Upstream Assets
Schedule 3.7B
-
Allocated Values - Wells
Schedule 3.7C
-
Allocated Values - Well Locations
Schedule 9.4
-
Consents
Schedule 9.7
-
Litigation
Schedule 9.8(a)
-
Material Contracts
Schedule 9.8(b)
-
Material Contract Matters
Schedule 9.9
-
Violation of Laws
Schedule 9.11
-
Burdens
Schedule 9.12(a)
-
Imbalances - Upstream Assets
Schedule 9.12(b)
-
Imbalances - Midstream Business
Schedule 9.13(a)
-
Current Commitments
Schedule 9.13(b)
-
Drilling Obligations
Schedule 9.14
-
Environmental Matters
Schedule 9.15
-
Taxes
Schedule 9.18
-
Employee Matters
Schedule 9.21
-
Intellectual Property Matters
Schedule 9.22
-
Regulatory Matters
Schedule 9.25
-
Non-Consent Operations
Schedule 9.26
-
Insurance
Schedule 9.27
-
FCC Matters
Schedule 9.28
-
Credit Support Instruments
Schedule 9.29
-
Suspense Funds
Schedule 9.32
-
Permits
Schedule 11.1
-
Conduct of Business
Schedule 11.10
-
Permitted Employees
Schedule 11.16
-
Firm Transportation Agreements
Schedule 11.20
-
Existing Hedge Contracts





vi

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of November
16, 2018 (the “Execution Date”), by and among QEP ENERGY COMPANY, a Delaware
corporation (“QEP Energy” or “Upstream Seller”), QEP MARKETING COMPANY, a Utah
corporation (“QEP Marketing”), and QEP OIL & GAS COMPANY, a Delaware corporation
(“QEP Oil & Gas” and, together with QEP Energy and QEP Marketing, collectively
referred to herein as “Seller”), on the one hand, and AETHON III BR LLC, a
Delaware limited liability company (“Buyer”), on the other hand. Seller and
Buyer are each a “Party”, and collectively the “Parties”.
RECITALS
WHEREAS, (a) QEP Marketing is the owner of 1.0% of the issued and outstanding
Partnership Interests (as hereinafter defined) of Haynesville Gathering LP, a
Delaware limited partnership (the “Partnership”); and (b) QEP Oil & Gas is the
owner of 99.0% of the issued and outstanding Partnership Interests of the
Partnership (all such Partnership Interests, collectively, the “Midstream
Interests”); and
WHEREAS, (a) QEP Energy desires to sell and assign, and Buyer desires to
purchase and pay for, the Upstream Assets (as hereinafter defined), and (b) QEP
Marketing and QEP Oil & Gas (collectively, “Midstream Seller”) desire to sell
and assign, and Buyer desires to purchase and pay for, the Midstream Interests;
and
WHEREAS, on or prior to December 31, 2018, (a) QEP Oil & Gas intends to convert
its corporate form from a Delaware corporation to a Delaware limited liability
company, (b) QEP Marketing intends to convert its corporate form from a Utah
corporation to a Utah limited liability company and (c) QEP Energy intends to
convert its corporate form from a Delaware corporation to a Delaware limited
liability company (collectively, the “Conversion”); and
WHEREAS, the Partnership, each of the Officers (as hereinafter defined) and
Managers (as hereinafter defined) and Seller have executed and delivered to
Buyer, and the Partnership and Buyer have executed and delivered to each of the
Officers and Managers and Seller, an applicable Mutual Release simultaneously
with the execution of this Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION


1.1    Defined Terms. Capitalized terms used herein have the meanings set forth
in Appendix A, unless the context otherwise requires.


1.2    References and Rules of Construction. All references in this Agreement to
Exhibits, Schedules, Appendices, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Schedules, Appendices,
Articles, Sections, subsections and other subdivisions of or to this Agreement
unless expressly provided otherwise. Titles appearing at the beginning of any
Articles, Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a


1

--------------------------------------------------------------------------------



whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection,” and words of similar import, refer only to the
Article, Section or subsection hereof in which such words occur. Wherever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limiting the foregoing in
any respect.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the Execution Date. Pronouns
in masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. The words “shall” and “will” are used
interchangeably throughout this Agreement and shall accordingly be given the
same meaning, regardless of which word is used. Except as expressly provided
otherwise in this Agreement, references to any Law or agreement means such Law
or agreement as it may be amended from time to time. References to any date
means such date in Denver, Colorado and for purposes of calculating the time
period in which any notice or action is to be given or undertaken hereunder,
such period shall be deemed to begin at 12:01 a.m. on the applicable date in
Denver, Colorado. The word “extent” in the phrase “to the extent” means the
degree or proportion to which a subject or other thing extends, and such phrase
shall not mean simply “if”. With respect to all dates and time periods in this
Agreement, time is of the essence.


ARTICLE II
PURCHASE AND SALE


2.1    Purchase and Sale. Subject to the terms and conditions of this Agreement:


(a)    Upstream Seller agrees to sell, and Buyer agrees to purchase and pay for
the Upstream Assets and to assume the Upstream Assumed Obligations; and


(b)    Midstream Seller agrees to sell, and Buyer agrees to purchase and pay
for, the Midstream Interests.


2.2    Upstream Assets. As used herein, “Upstream Assets” means, collectively,
all of Upstream Seller’s right, title and interest in and to the following
(other than the Excluded Assets):


(a)    all oil and gas leases described in Exhibit A-1 and mineral fee interests
described in Exhibit A-2 (“Fee Minerals”) (together with any overriding royalty
interests and all other right, title and interest of Upstream Seller in and to
the leasehold and mineral estates created thereby and subject to the terms,
conditions, covenants and obligations set forth in the applicable instruments,
in Exhibit A-1, and/or in Exhibit A-2, collectively, the “Leases”), together
with any and all other rights, titles and interests of Seller in and to the
lands covered or burdened thereby;


(b)    all rights and interests in, under or derived from all unitization,
communitization and pooling orders, declarations and agreements in effect with
respect to any of the Leases and the units created thereby (the “Units”);


(c)    all oil and gas wells located on any of the Leases or Units, whether such
wells are producing, non-producing, temporarily abandoned, shut-in, plugged and
abandoned, or otherwise (such interest in such wells, including the wells set
forth in Exhibit B-1, the “Wells”);


(d)    all water wells, observation wells, disposal wells and injection wells
located on, or primarily used in connection with, any of the Leases or Units
(other than the Wells), whether temporarily


2

--------------------------------------------------------------------------------



abandoned, shut-in, plugged and abandoned, or otherwise, and all real property
rights associated therewith, including the wells set forth in Exhibit B-3 (the
“Other Wells”);


(e)    all Upstream Applicable Contracts, except to the extent transfer is
(i) restricted by Hard Consents and the necessary Consents to transfer are not
obtained pursuant to Section 13.4(a), or (ii) subject to payment of a fee or
other consideration under any agreement with a Person other than an Affiliate of
Seller and for which Buyer has not agreed in writing to pay the fee or other
consideration, as applicable;


(f)    all equipment, machinery, fixtures and other personal and mixed property,
operational and nonoperational, known or unknown, in each case, that are (i)
described on Exhibit C (to the extent described on Exhibit C and not sold or put
to use in the ordinary course of business prior to the Closing, the “Upstream
Inventory”) or (ii) located on any of the Leases, Wells, Other Wells or Units,
in each case, including pipelines, gathering systems, water disposal equipment,
water pipelines, well equipment, casing, tubing, pumps, motors, fixtures,
machinery, compression equipment, flow lines, processing and separation
facilities, structures, materials and other items primarily used in the
ownership, operation or development of the Leases, Well, Other Wells or Units
(the foregoing, including the Upstream Inventory, collectively, the “Upstream
Personal Property”);


(g)    the personal computers, SCADA equipment, software licenses (to the extent
they may be assigned), servers, network equipment and associated peripherals and
telephone equipment, and associated data, in each case, described on Exhibit D-1
(the “Communication Equipment”);


(h)    those licenses granted by the Federal Communications Commission that are
held by Seller and its Affiliates and described in Exhibit D-2 (the “Assigned
FCC Licenses”);


(i)    subject to Section 11.1(h), the mitigation credits and related rights
described on Exhibit D-3 (the “Mitigation Credits”);


(j)    (i) all Hydrocarbons attributable to the Leases, Wells and/or Units to
the extent such Hydrocarbons were produced from and after the Effective Time and
proceeds thereof, and (ii) all Effective Time Hydrocarbons as set forth in
Section 3.3(a)(i);


(k)    all Imbalances relating to the Upstream Assets;


(l)    the vehicles and rolling stock described in Exhibit E (the “Vehicles”);


(m)    all Upstream Easements, including those set forth on Exhibit F-1, except
to the extent transfer is (i) restricted by Hard Consents and the necessary
Consents to transfer are not obtained pursuant to Section 13.4(a), or (ii)
subject to payment of a fee or other consideration under any agreement with a
Person other than an Affiliate of Seller and for which Buyer has not agreed in
writing to pay the fee or other consideration, as applicable;


(n)    to the extent they may be assigned, all Permits that are primarily used
or held for use in connection with the ownership or operation of the other
Upstream Assets;


(o)    the surface fee property and associated offices, warehouses, laydown
yards and similar assets owned by Upstream Seller and described on Exhibit F-2
(the “Upstream Surface Fee”);




3

--------------------------------------------------------------------------------



(p)    the leased real property and leased offices, warehouses, and other
personal property, in each case, described in Exhibit F-3 (the “Upstream Surface
Leases”), except to the extent transfer is (i) restricted by Hard Consents and
the necessary Consents to transfer are not obtained pursuant to Section 13.4(a),
or (ii) subject to payment of a fee or other consideration under any agreement
with a Person other than an Affiliate of Seller and for which Buyer has not
agreed in writing to pay the fee or other consideration, as applicable;


(q)    all geophysical, seismic and related technical data, cores and logs (in
each case) that (i) are held by Upstream Seller or its Affiliates, (ii) are
transferable without payment of a fee or other penalty to any Third Party under
any Contract (unless Buyer has separately agreed in writing to pay such fee or
other penalty), and (iii) primarily relate to the Leases, Wells or Units;


(r)    those files, records and data, that (i) primarily relate to the
ownership, operation or development of the other Upstream Assets, and (ii) that
are in Upstream Seller’s or its Affiliates’ possession, including: (A) land and
title records (including abstracts of title, title opinions and title curative
documents); (B) Upstream Applicable Contract files; (C) correspondence with
Governmental Authorities; (D) operations, environmental, health and safety,
pipeline safety, production, accounting and Asset Tax records (other than those
that relate to the business of Seller generally); and (E) facility and well
records (the foregoing items, in such format(s) as the same are maintained by
Upstream Seller or its Affiliates, less and except the Excluded Records,
collectively, the “Upstream Records”);


(s)    except to the extent pertaining to any indemnity obligation paid by
Seller hereunder or to the Excluded Assets, all claims, rights, demands, causes
of action, suits, actions, judgments, damages, awards, recoveries, settlements,
indemnities, warranties, rights to insurance proceeds, refunds, reimbursements,
audit rights, duties, obligations, liabilities and other intangible rights in
favor of or owed to Seller and either (i) relating to any Upstream Assumed
Obligation or (ii) other than in connection with any matter for which, and
solely to the extent which, Seller provides indemnity under Section 8.2, arising
or attributable to the period of time from and after the Effective Time and
related to any Upstream Asset described in clauses (a)-(r) above or the
ownership or operation thereof, and, in each case, insofar and only insofar as
such matters are not already applied as an adjustment to the Purchase Price;


(t)    all JIB Receivables;


(u)    the Conveyed Rights; and


(v)    all (i) accounts receivable attributable to the Upstream Assets and
periods of time from and after the Effective Time, other than any applicable JIB
Receivables, and (ii) other rights of Seller to receive or recoup, by offset or
netting against production from the Upstream Assets and the proceeds thereof,
amounts owed by Persons other than Seller and its Affiliates with respect to the
Upstream Assets whether attributable to periods of time prior to or from and
after the Effective Time (the “Assigned Receivables”).


2.3    Upstream Excluded Assets. Upstream Seller shall reserve and retain, on
its own behalf or on behalf of certain of its Affiliates, all of its and its
Affiliates’ right, title and interest in and to the Excluded Assets.


2.4    Revenues and Expenses.


(a)    For purposes of determining the amount of the adjustment to the Purchase
Price provided for in Section 3.3, the principles set forth in this Section 2.4
shall apply except as expressly provided


4

--------------------------------------------------------------------------------



otherwise in this Agreement. Subject to the preceding sentence, (i) Upstream
Seller shall be entitled to all of the rights of ownership attributable to the
Upstream Assets (including the right to all production, proceeds of production
and other proceeds) and shall remain responsible for all Upstream Operating
Expenses, in each case, attributable to the period of time prior to the
Effective Time, and (ii) Midstream Seller shall be entitled to all of the rights
of ownership attributable to the Midstream Interests and shall remain
responsible for all Midstream Operating Expenses, in each case, attributable to
the period of time prior to the Effective Time. Subject to the occurrence of the
Closing, Buyer shall be entitled to all of the rights of ownership attributable
to the Upstream Assets (including the right to all production, proceeds of
production and other proceeds) and Midstream Interests, and shall be responsible
for all Operating Expenses attributable thereto, in each case, from and after
the Effective Time. Subject to the occurrence of Closing and subject to
Section 2.4(b), Section 2.4(c), Section 2.4(d), Section 2.4(e) and
Section 15.2(b), all Operating Expenses that are: (i) incurred with respect to
operations conducted or production prior to the Effective Time shall be paid by
or allocated to Seller; and (ii) incurred with respect to operations conducted
or production from and after the Effective Time shall be paid by or allocated to
Buyer. Such amounts that are received or paid prior to Closing shall be
accounted for in the Preliminary Settlement Statement or Final Settlement
Statement as applicable. After Closing, each Party shall be entitled to
participate in all joint interest audits and other audits of Operating Expenses
for which such Party is entirely or in part responsible under the terms of this
Section 2.4; provided, that Buyer shall control any such joint audit on behalf
of the Parties and shall not agree to any adjustments to previously assessed
costs for which Seller is liable, or any compromise of any audit claims to which
Seller would be entitled, without the prior written consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed. Any expenses
from such audit shall be borne by Buyer and Seller in the same proportion as the
Operating Expenses at issue are or would be borne by Buyer and Seller. Buyer
shall provide Seller with a copy of all applicable audit reports and written
audit agreements received by Buyer or its Affiliates and relating to periods for
which Seller is wholly or partially responsible.


(b)    Such amounts that are received or paid after Closing but prior to the
date of the Final Settlement Statement shall be accounted for in the Final
Settlement Statement. After the agreement of Buyer and Seller upon the Final
Settlement Statement (or determination thereof), but prior to the two-year
anniversary of the Closing Date (the “Cut-Off Date”), (i) if any Party receives
monies that would belong to any other Party pursuant to this Section 2.4,
including proceeds of production, then such amount shall, within 60 days after
the end of the calendar month in which such amounts were received, be paid by
such receiving Party to the proper Party, (ii) if any Party pays monies for
Operating Expenses which are the obligation of any other Party pursuant to this
Section 2.4, then such other Party shall, within 60 days after the end of the
calendar month in which the applicable invoice and proof of payment of such
invoice were received by such other Party, reimburse the Party which paid such
Operating Expenses, (iii) if a Party receives an invoice of an Upstream
Operating Expense which is owed by another Party pursuant to this Section 2.4,
such Party receiving the invoice shall promptly forward such invoice to the
Party obligated to pay the same, (iv) if Seller receives an invoice of a
Midstream Operating Expense which is owed by Buyer or the Partnership pursuant
to this Section 2.4, Seller shall promptly forward such invoice to Buyer and the
Partnership, (v) if Buyer or the Partnership receives an invoice of a Midstream
Operating Expense which is owed by Seller pursuant to this Section 2.4, Buyer or
the Partnership shall pay the applicable invoice in accordance with its terms
and following such payment forward a request for reimbursement of such paid
amount to Seller, and Seller shall thereafter reimburse Buyer or the
Partnership, as applicable, within 30 days of Seller’s receipt of the same, and
(vi) if an invoice for Operating Expenses is received by a Party, which is
partially an obligation of two or more Parties pursuant to this Section 2.4,
then the relevant Parties shall consult with each other, and each shall promptly
pay (or reimburse to Buyer or the Partnership, as applicable, in the event
Seller owes any Midstream Operating Expense) its portion of such Operating
Expenses.




5

--------------------------------------------------------------------------------



(c)    For the avoidance of doubt, the date an item or work is ordered is not
the date of a transaction for settlement purposes in the Preliminary Settlement
Statement or Final Settlement Statement and otherwise under this Agreement, as
applicable, but rather the date on which the item ordered is delivered to the
job site, or the date on which the work ordered is performed, is the relevant
date, regardless of when the applicable invoice was sent. “Earned” and
“incurred”, as used in this Agreement, shall be interpreted in accordance with
GAAP and COPAS standards, as applied by Seller in the ordinary course of
business consistent with past practice, subject to the other provisions of this
Section 2.4.  For purposes of allocating production (and accounts receivable
with respect thereto), under this Section 2.4, (i) liquid Hydrocarbons shall be
deemed to be “from or attributable to” the Wells when they pass through the
pipeline connecting into the storage facilities into which they are transported
from the lands covered by the applicable Well, or if there are no storage
facilities, when they pass through the LACT meter or similar meter at the entry
point into the pipelines through which they are transported from such lands, and
(ii) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the
Wells when they pass through the production meters, flare meters, fuel use
equipment, venting, or delivery point sales meters or similar meters at the
entry point into the pipelines through which they are transported from such
lands. Liquid Hydrocarbons in storage shall be measured by gauging of tanks at
the Effective Time.  Seller shall utilize reasonable interpolative procedures to
arrive at an allocation of production when exact meter readings (including gas
production meters or sales meters) or gauging data is not available.


(d)    Notwithstanding anything to the contrary in this Section 2.4, (i) Seller
shall be entitled to offset any amounts owed by Seller or its Affiliates to
Buyer or its Affiliates under this Agreement or any of the Transaction Documents
against any amounts owed by Buyer or its Affiliates to Seller or its Affiliates
under this Agreement or any of the Transaction Documents and (ii) Buyer shall be
entitled to offset any amounts owed by Buyer or its Affiliates to Seller or its
Affiliates under this Agreement or any of the Transaction Documents against any
amounts owed by Seller its Affiliates to Buyer or its Affiliates under this
Agreement or any of the Transaction Documents.


(e)    For the avoidance of doubt, the Parties agree that, notwithstanding
anything in this Section 2.4, Section 8.2 or otherwise in this Agreement to the
contrary, from and after the Cut-Off Date, Buyer shall be responsible for all
Operating Expenses and, shall be entitled to all proceeds, in each case, related
to the Upstream Assets and Midstream Interests, regardless of when such
Operating Expenses were incurred or paid or when such proceeds of production
were earned or received. Notwithstanding anything in this Section 2.4, Section
8.2 or otherwise in this Agreement to the contrary, from and after the Cut-Off
Date, Seller shall (i) not be responsible for, or otherwise required to pay, any
Operating Expenses, regardless when the same were incurred or paid, and (ii) not
be entitled to any amounts received by Buyer or its Affiliates after the Cut-Off
Date.


2.5    Midstream Interests Adjustment Procedures. For the avoidance of doubt, no
item that is included in or taken into account in the calculation of Effective
Time Working Capital shall be subject to any other adjustment to the Purchase
Price.


(a)    In making the adjustments contemplated under Section 3.3(a)(vii) or
Section 3.3(b)(x), as applicable, the provisions of this Section 2.5 shall be
taken into account; provided, the remainder of this Section 2.5, other than
Section 2.5(d), shall in no way be construed as a limitation to the definition
of any of Effective Time Working Capital, Working Capital Assets and Working
Capital Liabilities.


(b)    The following shall be deemed to constitute Working Capital Assets
(without duplication):




6

--------------------------------------------------------------------------------



(i)    all (A) Cash and Cash Equivalents of the Partnership at the Effective
Time, and (B) unpaid refunds payable to the Partnership on account of deposits,
prepayments or similar items as set forth on Schedule 2.5(b)(i), and all
insurance proceeds receivables of the Partnership attributable to periods prior
to the Effective Time as set forth on Schedule 2.5(b)(i);


(ii)    the amount of all pre-paid or deposited Midstream Operating Expenses and
all other costs and expenses (other than Taxes) paid by or on behalf of the
Partnership prior to the Effective Time that are attributable to the ownership
of the Midstream Interests after the Effective Time, including bond and
insurance premiums and deductibles paid or borne by or on behalf of the
Partnership with respect to any period after the Effective Time (prorated as
applicable);


(iii)    all current Tax assets (other than Income Tax assets) of the
Partnership related to prepaid deposits and refunds attributable to periods
prior to the Effective Time; and


(iv)    unpaid proceeds, receivables and amounts earned as of the Effective Time
and any other unpaid amounts earned by the Partnership, in each case during any
period before the Effective Time, excluding (i) all Pre-ET Intercompany
Receivables and (ii) any receivables and other amounts that are more than 90
days past due except to the extent a corresponding allowance for doubtful
accounts is included as a Working Capital Liability).


(c)    The following shall be deemed to constitute Working Capital Liabilities
(without duplication):


(i)    the amount of all Midstream Operating Expenses that are unpaid as of the
Effective Time that are attributable to the ownership of the Midstream Interests
prior to the Effective Time, including bond and insurance premiums and
deductibles paid or borne by or on behalf of Seller or its Affiliates with
respect to any period after the Effective Time (prorated as applicable);


(ii)    all current Tax liabilities (other than Income Tax liabilities)
attributable to periods prior to the Effective Time;


(iii)    all capital expenditures of the Partnership accrued but not paid as of
the Effective Time;


(iv)    Transaction Costs incurred but not yet paid by the Partnership at the
Effective Time; and


(v)    any Liabilities incurred or paid by the Partnership from and after the
Effective Time until the Closing Date that (A) constitute Seller Obligations or
Indebtedness or (B) were not so incurred or paid in the ordinary course of
business, consistent with past practice, whether such Liabilities relate to pre-
or post-Effective Time periods.


(d)    The following shall be excluded from the calculation of Effective Time
Working Capital (and shall not be included as a Working Capital Asset or Working
Capital Liability):


(i)    all Excluded Assets held by the Partnership, including all Partnership
Excluded Assets;




7

--------------------------------------------------------------------------------



(ii)    all pre-Effective Time accounts receivable of the Partnership and any
other obligations owed by any of Midstream Seller or its Affiliates to the
Partnership, including all applicable accounts receivable evidencing
Indebtedness, accounts, and obligations (collectively, “Pre-ET Intercompany
Receivables”);


(iii)    all Indebtedness, accounts, and Liabilities owed by the Partnership to
any of Midstream Seller or its Affiliates (“Intercompany Payables”); and


(iv)    all Third Party Debt and other Indebtedness of the Partnership.


ARTICLE III
PURCHASE PRICE


3.1    Purchase Price. The aggregate purchase price for the Upstream Assets and
Midstream Interests shall be $735,000,000.00 (the “Purchase Price”), adjusted in
accordance with this Agreement and payable by Buyer to Seller at Closing by wire
transfer in immediately available funds to the account(s) of Seller (the details
of which shall be provided to Buyer in the Preliminary Settlement Statement).


3.2    Deposit. Within two Business Days after the Execution Date Buyer shall
deposit with the Escrow Agent for deposit into the Escrow Account, by wire
transfer in immediately available funds, an amount equal to 5% of the Purchase
Price (such amount, the “Deposit”). The Deposit will be held by the Escrow Agent
pursuant to the Escrow Agreement and the terms of this Section 3.2 and Section
7.2. If Closing occurs, the Deposit shall be applied toward the Purchase Price
in accordance with Section 6.3(f) and the Parties shall execute and deliver a
joint instruction to the Escrow Agent in accordance with Section 6.3(g). If this
Agreement is terminated without a Closing, then the distribution of the Deposit
from the Escrow Account shall be governed by the provisions of Section 7.2.


3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:


(a)    The Purchase Price shall be adjusted upward by the following amounts
(without duplication):


(i)    to the extent the proceeds thereof are not received by Seller as of the
Closing Date, an amount equal to the value of all Effective Time Hydrocarbons,
with such value to be based upon the Contract price in effect as of the
Effective Time (or if no such Contract is in effect, the market value in the
area as of the Effective Time), less Burdens attributable to such Effective Time
Hydrocarbons;


(ii)    an amount equal to all Upstream Operating Expenses and all other costs
and expenses (other than (x) Overhead Costs which are covered in Section
3.3(a)(v) below, (y) amounts incurred or paid with respect to any Seller
Obligations and (z) amounts incurred or paid to cure or correct any
Environmental Defect or Title Defect) incurred by Upstream Seller or its
Affiliates that are attributable to the ownership or operation of the Upstream
Assets from and after the Effective Time up to Closing (whether paid before or
after the Effective Time), including (A) Burdens (including prepayments thereof,
specifically including the deposit of estimated Burdens with the ONRR), (B)
rentals and other lease maintenance payments, (C) costs of Lease renewals and/or
extensions of Leases, and (D) costs of acquiring Upstream Easements;




8

--------------------------------------------------------------------------------



(iii)    to the extent that Upstream Seller is underproduced as shown with
respect to the net Well Imbalances set forth in Schedule 9.12(a), as complete
and final settlement of all Well Imbalances attributable to the Upstream Assets,
an amount equal to the product of (A) the underproduced volumes, times (B)
$2.00/MMBTU for gaseous Hydrocarbons;


(iv)    to the extent that Upstream Seller has overdelivered any Hydrocarbons as
shown with respect to the net Pipeline Imbalances set forth in Schedule 9.12(a),
as complete and final settlement of all Pipeline Imbalances attributable to the
Upstream Assets, an amount equal to the product of (A) the overdelivered
volumes, times (B) $2.00/MMBTU for gaseous Hydrocarbons;


(v)    Overhead Costs attributable to the period from the Effective Time up to
the Closing;


(vi)    the amount of all Asset Taxes prorated to Buyer in accordance with
Section 15.2(c) but paid or payable by Upstream Seller;


(vii)    to the extent the Effective Time Working Capital is a positive amount,
by an amount equal to the Effective Time Working Capital;


(viii)    Intentionally Omitted.


(ix)    by an amount equal to the aggregate amount, if any, of all cash capital
contributions made after the Effective Time to the Partnership by Seller or any
of its Affiliates (including any and all Midstream Operating Expenses paid by
Seller or any of its Affiliates (other than the Partnership) on behalf of the
Partnership);


(x)    the amount of all Income Taxes payable by the Partnership and prorated to
Buyer in accordance with Section 15.2(c) and paid or payable by Seller or paid
by the Partnership prior to the Effective Time;


(xi)    the amount of JIB Receivables as of the Closing Date;


(xii)    Intentionally Omitted;


(xiii)    the amount of the EHC Aggregate Value if the Existing Hedge Contracts,
in the aggregate and on a net basis, is a positive value as to Seller as of the
Execution Date, as provided in Section 11.20(a); and


(xiv)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.


(b)    The Purchase Price shall be adjusted downward by the following amounts
(without duplication):


(i)    an amount equal to all proceeds actually received by Upstream Seller or
its Affiliates attributable to the sale of Hydrocarbons produced from or
allocable to the Upstream Assets during the period from and after the Effective
Time, net of Burdens, transportation, and marketing and other post-production
expenses (which expenses shall, for the avoidance of doubt, include all amounts
payable by Upstream Seller pursuant to the QEP Gas Services Agreement for
periods from and after the Effective Time


9

--------------------------------------------------------------------------------



until Closing) attributable to such Hydrocarbons paid or borne by Upstream
Seller or its Affiliates and not reimbursed by a Third Party (and such
adjustment shall be Buyer’s sole remedy with respect to the proceeds of such
Hydrocarbons for which such adjustment is made);


(ii)    subject to Section 13.2(i) and Section 13.2(j), if the Parties have
elected (or are deemed to have elected) Section 13.2(d)(i), the Title Defect
Amount with respect to such uncured Title Defect;


(iii)    subject to Section 14.1(e) and Section 14.1(f), if the Parties have
elected (or are deemed to have elected) Section 14.1(c)(i), the Remediation
Amount with respect to such uncured Environmental Defect;


(iv)    the Allocated Value of any Assets excluded from the transactions
contemplated hereby pursuant to Section 12.1(b), Section 13.2(d)(iii),
Section 13.4 or Section 14.1(c)(iii);


(v)    the amount of all Asset Taxes prorated to Upstream Seller in accordance
with Section 15.2(c) but paid or payable by Buyer;


(vi)    the amount of all Income Taxes payable by the Partnership and prorated
to Seller in accordance with Section 15.2(c) and paid by Buyer or paid after the
Effective Time by the Partnership;


(vii)    to the extent that Upstream Seller is overproduced as shown with
respect to the net Well Imbalances set forth in Schedule 9.12(a), as complete
and final settlement of all Well Imbalances attributable to the Upstream Assets,
an amount equal to the product of (A) the overproduced volumes, times (B)
$2.00/MMBTU for gaseous Hydrocarbons;


(viii)    to the extent that Upstream Seller has underdelivered any Hydrocarbons
as shown with respect to the net Pipeline Imbalances set forth in Schedule
9.12(a), as complete and final settlement of all Pipeline Imbalances
attributable to the Upstream Assets, an amount equal to the product of (A) the
underdelivered volumes, times (B) $2.00/MMBTU for gaseous Hydrocarbons;


(ix)    an amount equal to the Suspense Funds as of the Closing Date;


(x)    to the extent the Effective Time Working Capital is a negative amount, by
an amount equal to the absolute value of the Effective Time Working Capital;


(xi)    by an amount equal to the aggregate amount, if any, of any Cash or Cash
Equivalent or non-cash dividends or distributions made after the Effective Time
by the Partnership to Seller, other than pre-Effective Time accounts receivable
(including Pre-ET Intercompany Receivables) and Partnership Excluded Assets
excluded from the calculation of Effective Time Working Capital pursuant to
Section 2.5(d);


(xii)    by an amount equal to the Transaction Costs incurred by the Partnership
from and after the Effective Time;


(xiii)    to the extent not already included in Section 3.3(b)(xi), an amount
equal to the amounts payable by Upstream Seller to the Partnership pursuant to
the QEP Gas Services Agreement for periods from and after the Effective Time
until Closing;




10

--------------------------------------------------------------------------------



(xiv)    by an amount equal to any Prepaid JOA Funds as of the Closing Date;


(xv)    Intentionally Omitted;


(xvi)    the amount of the EHC Aggregate Value if the Existing Hedge Contracts,
in the aggregate and on a net basis, is a negative value as to Seller as of the
Execution Date, as provided in Section 11.20(a); and


(xvii)    any other amount provided for elsewhere in this Agreement (including
Section 13.2(j) and Section 14.1(f)) or otherwise agreed upon by Seller and
Buyer.


3.4    Preliminary Settlement Statement. Not less than five Business Days prior
to the Scheduled Closing Date, Seller shall prepare and submit to Buyer for
review a draft settlement statement (the “Preliminary Settlement Statement”)
that shall set forth the Adjusted Purchase Price, reflecting each adjustment
made in accordance with this Agreement as of the date of preparation of such
Preliminary Settlement Statement and the itemized calculation and reasonable
supporting documentation of the adjustments used to determine such amount,
together with the designation of Seller’s account(s) for the wire transfers of
funds as set forth in Section 6.3(f). When available, actual figures will be
used for the determination of the Adjusted Purchase Price at Closing. To the
extent actual figures are not available, good faith estimates will be used
subject to final adjustments in accordance with Section 3.5 and Section 3.6.
Within two Business Days of receipt of the Preliminary Settlement Statement,
Buyer will deliver to Seller a written report containing all changes with the
explanation therefor that Buyer proposes to be made to the Preliminary
Settlement Statement. The Preliminary Settlement Statement, as agreed upon by
the Parties, will be used to adjust the Purchase Price at Closing; provided that
if the Parties do not agree upon an adjustment set forth in the Preliminary
Settlement Statement, then the amount of such adjustment used to adjust the
Purchase Price at Closing shall be that amount set forth in the draft
Preliminary Settlement Statement delivered by Seller to Buyer pursuant to this
Section 3.4.


3.5    Final Settlement Statement. On or before 180 days after the Closing, a
final settlement statement (the “Final Settlement Statement”) will be prepared
by Seller based on actual income and expenses during the period from and after
the Effective Time until Closing and which takes into account all final
adjustments made to the Purchase Price and shows the resulting final Adjusted
Purchase Price. The Final Settlement Statement shall set forth the actual
proration of the amounts required by this Agreement. As soon as practicable, and
in any event within 30 days after receipt of the Final Settlement Statement,
Buyer shall return to Seller a written report containing any proposed changes to
the Final Settlement Statement and an explanation of any such changes and the
reasons therefor (the “Dispute Notice”). Buyer’s failure to deliver to Seller a
Dispute Notice detailing proposed changes to the Final Settlement Statement by
such date shall be deemed to be an acceptance by Buyer of the Final Settlement
Statement delivered by Seller and any changes to the Final Settlement Statement
as initially prepared by Seller that are proposed or requested by Buyer and not
included in the Dispute Notice shall be deemed waived, and Seller’s
determinations with respect to all such adjustments in the Final Settlement
Statement that are not addressed in the Dispute Notice shall prevail. If the
final Purchase Price set forth in the Final Settlement Statement is mutually
agreed upon by Seller and Buyer or deemed agreed pursuant to the foregoing (or
determined by the Accounting Arbitrator pursuant to Section 3.6), the Final
Settlement Statement and such final Adjusted Purchase Price (the “Final Price”),
shall be final and binding on the Parties. Any difference in the Adjusted
Purchase Price as paid at Closing pursuant to the Preliminary Settlement
Statement and the Final Price shall be paid by the owing Party on or before the
date that is ten Business Days following agreement or deemed agreement (or
determination by the Accounting Arbitrator, as applicable) (such date, the
“Final Payment Date”) to the owed Party. All amounts paid or transferred
pursuant to this Section 3.5 shall be delivered in United States


11

--------------------------------------------------------------------------------



currency by wire transfer of immediately available funds to the account
specified in writing by the relevant Party.


3.6    Disputes. If Seller and Buyer are unable to resolve the matters addressed
in the Dispute Notice, each of Buyer and Seller shall within 25 Business Days
after the delivery of such Dispute Notice, summarize its position with regard to
such dispute in a written document of 20 pages or less and submit such summaries
to the Denver office of KPMG US LLP or such other Person as the Parties may
mutually select (the “Accounting Arbitrator”), together with the Dispute Notice,
the Final Settlement Statement, this Agreement and any other documentation such
Party may desire to submit. Within 20 Business Days after receiving the Parties’
respective submissions, the Accounting Arbitrator shall determine such items of
the calculation of the Adjusted Purchase Price after the dispute is submitted to
it, based on the materials described above. To the extent that a value has been
assigned by Buyer or Seller to any item subject to dispute that is submitted to
the Accounting Arbitrator, the Accounting Arbitrator shall not assign a value to
objection that is greater than the greatest value for such objection claimed by
either Party or less than the smallest value for such objection claimed by
either Party. Any decision rendered by the Accounting Arbitrator pursuant hereto
shall be final, conclusive and binding on Seller and Buyer and will be
enforceable against any of the Parties in any court of competent jurisdiction.
Each Party shall bear its own costs with respect to any matters addressed in
this Section 3.6. In the event that the Denver office of KPMG US LLP declines to
serve as the Accounting Arbitrator, then each of Buyer and Seller may deliver to
each other a list of up to three independent national accounting firms and the
Accounting Arbitrator shall be selected by lot from among the independent
national accounting firms submitted by the Parties. The costs of the Accounting
Arbitrator shall be borne one-half by Buyer and one-half by Seller; provided,
however, that the Accounting Arbitrator shall have the discretion to allocate
all or a portion of its costs to the “losing” Party in connection with any such
dispute. The Accounting Arbitrator shall be authorized to resolve only the
specific disputed aspects of the Final Settlement Statement submitted by the
Parties as provided above and, subject to the immediately preceding sentence,
may not award damages, interest or penalties to any Party with respect to any
matter.


3.7    Allocation of Purchase Price / Allocated Values. Buyer and Seller agree
that (a) the unadjusted Purchase Price shall be allocated among the Upstream
Assets and Midstream Interests as set forth in Schedule 3.7A, (b) the unadjusted
Purchase Price attributable to the Upstream Assets as set forth on Schedule 3.7A
shall be allocated among the Wells and the Well Locations as set forth in
Schedule 3.7B and Schedule 3.7C, as applicable (for the Midstream Interests and
each such Well and Well Location, its “Allocated Value”), (c) the Allocated
Values shall be used in calculating adjustments to the Purchase Price as
provided herein, (d) the Allocated Values, as adjusted, shall be used by Seller
and Buyer as the basis for reporting asset values and other items for purposes
of this Section 3.7, and (e) subject to Section 3.8, neither Party nor their
Affiliates will take positions inconsistent with such Allocated Values in
notices to Governmental Authorities, in audit or other proceedings with respect
to Taxes, in connection with Preferential Purchase Rights or in other documents
or notices relating to the transactions contemplated by this Agreement.


3.8    Allocation of Consideration for Tax Purposes. Seller and Buyer agree that
the portion of the Purchase Price, as adjusted, and other amounts treated for
Tax purposes as consideration (to the extent known at such time) (collectively,
the “Allocable Amount”) shall be allocated among the Upstream Assets and the
Midstream Assets for Tax purposes. The initial draft of such allocations shall
be prepared by Buyer in a manner consistent with Section 1060 of the Code and
the Treasury Regulations promulgated thereunder, and such initial draft shall be
provided to Seller no later than 120 days after the Closing for Seller’s review
and comment. Seller and Buyer shall then cooperate in good faith to prepare a
final schedule of the Allocable Amount among the Assets (as adjusted, the
“Allocation Schedule”). The Allocation Schedule shall be updated to reflect any
adjustments to the Allocable Amount. The allocation of the Allocable Amount
shall be reflected on a completed Internal Revenue Service Form 8594 (Asset
Acquisition Statement under Section 1060),


12

--------------------------------------------------------------------------------



which Form will be timely filed separately by Seller and Buyer with the Internal
Revenue Service pursuant to the requirements of Section 1060(b) of the Code.
Seller and Buyer agree not to take any position inconsistent with the
allocations set forth in the Allocation Schedule unless required to do so by a
determination as defined in Section 1313(a) of the Code (or any other similar
provision of state or local law) or with the consent of the other Parties (such
consent not to be unreasonably withheld, conditioned or delayed); provided,
however, that neither Party shall be unreasonably impeded in its ability and
discretion to concede, negotiate, compromise and/or settle any Tax audit, claim
or similar proceeding in connection with the allocation set forth on the
Allocation Schedule.


3.9    Allocation for Imbalances. Notwithstanding anything to the contrary in
this Agreement, if, prior to Closing, any Party discovers an error in the
Imbalances set forth in Schedule 9.12(a) and Schedule 9.12(b), then,
notwithstanding anything to the contrary herein, as the applicable Party’s sole
remedy in respect of such error, the Purchase Price shall be further adjusted at
Closing pursuant to Section 3.3(a)(iii), Section 3.3(a)(iv), Section
3.3(a)(vii), Section 3.3(b)(vii), Section 3.3(b)(viii), or Section 3.3(b)(x), as
applicable, and Schedule 9.12(a) and Schedule 9.12(b) will be deemed amended
immediately prior to the Closing to reflect the Imbalances for which the
Purchase Price is so adjusted. If, after the Closing, any Party discovers an
error in the Imbalances set forth in Schedule 9.12(a) and Schedule 9.12(b) on or
before the date of the delivery of the Final Settlement Statement pursuant to
the provisions of Section 3.5, then the Party discovering such error shall
notify the other Parties and, notwithstanding anything to the contrary herein,
as the applicable Party’s sole remedy in respect of such error, the Parties
shall settle such Imbalances based on the formula set forth in Section
2.5(b)(iv), Section 2.5(c)(ii), Section 3.3(a)(iii), Section 3.3(a)(iv), Section
3.3(a)(vii), Section 3.3(b)(vii), Section 3.3(b)(viii), or Section 3.3(b)(x), as
applicable, as part of the process described in Section 3.5.


3.10    Withholding Taxes. Seller, Buyer and the Partnership shall be entitled
to deduct and withhold from any consideration payable or otherwise deliverable
pursuant to this Agreement such amounts as are required to be deducted or
withheld therefrom under applicable Law. Seller, Buyer, or the Partnership, as
the case may be, shall provide written notice to Buyer or Seller, as applicable,
at least five (5) days prior to any such withholding, which notice shall include
an explanation and calculation of the proposed withholding, and the Parties
shall use reasonable efforts to take any actions as may be necessary to reduce
or otherwise minimize such withholding. To the extent that amounts are so
deducted or withheld and paid over to the appropriate Governmental Authority,
such amounts shall be treated for all purposes of this Agreement as having been
paid to the Person in respect of whom such deduction and withholding were made.


ARTICLE IV
BUYER'S CONDITIONS TO CLOSING


The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment by Seller or waiver by
Buyer, on or prior to the Closing, of each of the following conditions:
4.1    Representations.


(a)    Each of the representations and warranties of Seller set forth in
Section 9.19(a) and Section 9.19(c) shall be true and correct in all respects on
and as of the Execution Date and on and as of the Closing Date, with the same
force as though such representations and warranties had been made or given on
and as of the Closing Date.




13

--------------------------------------------------------------------------------



(b)    Each of the representations and warranties of Seller set forth in Article
IX (other than Seller’s representations and warranties set forth in Section
9.19(a) and Section 9.19(c)) shall be true and correct in all respects on and as
of the Execution Date and on and as of the Closing Date, with the same force and
without giving effect to any qualifiers as to materiality, Material Adverse
Effect or material adverse effect, as though such representations and warranties
had been made or given on and as of the Closing Date (other than representations
and warranties that refer to a specified date, which need only be true and
correct on and as of such specified date), except for those breaches, if any, of
such representations and warranties that in the aggregate would not have a
Material Adverse Effect.


4.2    Performance. Seller shall have performed or complied with, in all
material respects, all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by Seller is required prior to
or at the Closing Date.


4.3    No Legal Proceedings. No statute, rule, regulation, executive order,
decree, temporary restraining order, preliminary or permanent injunction,
judgment or other order shall have been enacted, entered, promulgated, enforced
or issued by any Governmental Authority preventing the consummation of the
transactions contemplated by this Agreement.


4.4    Hard Consents, Title Defects and Environmental Defects. The sum of (a)
the Allocated Value of Upstream Assets excluded pursuant to Section 13.4(a)(i)
on account of Hard Consents, plus (b) subject to the Individual Title Defect
Threshold and (without duplication of any amount thereof as applied with respect
to Environmental Defects) the Defect Deductible, all Title Defect Amounts for
Title Defects timely asserted by Buyer pursuant to Section 13.2(a) (as each such
Title Defect Amount is agreed by the Parties, or otherwise as determined by the
proviso of this Section 4.4), plus (c) subject to the Individual Environmental
Defect Threshold and (without duplication of any amount thereof as applied with
respect to Title Defects) the Defect Deductible, all Remediation Amounts for
Environmental Defects timely asserted by Buyer pursuant to Section 14.1(a) (as
each such Remediation Amount is agreed by the Parties, or otherwise as
determined by the proviso of this Section 4.4; provided if the Remediation
Amount of any Environmental Defect is greater than the Allocated Value(s) of the
applicable Environmental Defect Property and the Parties (or Upstream Seller, as
permitted under Section 14.1(c)) have elected for Upstream Seller to retain such
Environmental Defect Property pursuant to Section 14.1(c)(iii), then the
Allocated Value of such Environmental Defect Property shall be used in lieu of
the Remediation Amount for purposes of this Section 4.4), less (d) the sum of
all Title Benefit Amounts for Title Benefits which are timely asserted by Seller
pursuant to Section 13.2(b) (as each such Title Benefit Amount is agreed by the
Parties, or otherwise as determined by the proviso of this Section 4.4), shall
not exceed 20% of the Purchase Price; provided that if (i) any Title Dispute
and/or Environmental Dispute remains outstanding as of the Outside Date and the
condition in this Section 4.4 or in Section 5.4 would not be satisfied based on
(x) the Title Defect Amounts and Remediation Amounts asserted by Buyer after
giving effect to any efforts by Seller to cure such Title Defect or
Environmental Defect, as applicable, as determined in good faith by Buyer and
(y) Title Benefit Amounts as agreed to by Buyer in good faith, (ii) such Title
Disputes and/or Environmental Disputes, if resolved wholly in favor of either
Party, would cause the condition in this Section 4.4 or in Section 5.4 to be
satisfied, and (iii) all other conditions in Article IV and Article V (other
than, for the avoidance of doubt, Section 5.4) are satisfied or waived (other
than those conditions that by their nature cannot be satisfied until Closing),
then either Party may, by delivering written notice to the other Party on or
before the Outside Date, elect to submit such disputes to the Title Arbitrator
or Environmental Arbitrator for the purpose of resolving such disputes pursuant
to the procedures set forth in Section 13.2(j) and Section 14.1(f), as
applicable, mutatis mutandis, and the Outside Date (and any termination of this
Agreement) shall be deferred for a period of time not to exceed the lesser of
(A) 45 days after the Outside Date or (B) three Business Days following such


14

--------------------------------------------------------------------------------



resolution; provided further, that if the Closing thereafter occurs Seller shall
retain the right to attempt to cure any Title Defect during the Cure Period as
provided in Section 13.2.


4.5    HSR Act. If applicable, (a) the waiting period under the HSR Act
applicable to the consummation of the transactions contemplated hereby shall
have expired or (b) notice of early termination shall have been received.


4.6    Closing Certificate. Each of QEP Energy, QEP Marketing and QEP Oil & Gas
shall have executed and delivered to Buyer an officer’s certificate, dated as of
the Closing Date, certifying that the conditions set forth in Section 4.1 and
Section 4.2 have been fulfilled with respect to such Person and, if applicable,
any exceptions to such conditions that have been waived by Buyer.


4.7    Closing Deliverables. Seller shall be ready, willing and able to deliver
to Buyer at the Closing the documents and items required to be delivered by
Seller under Section 6.3.


4.8    FERC Waivers. FERC shall have granted the waivers discussed in Section
11.16 to facilitate the transfer of the Firm Transportation Agreements from
Seller to Buyer or its designated Affiliate.


ARTICLE V
SELLER'S CONDITIONS TO CLOSING


The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment by Buyer or waiver by
Seller on or prior to the Closing of each of the following conditions:
5.1    Representations. Each of the representations and warranties of Buyer set
forth in Article X shall be true and correct in all material respects on and as
of the Execution Date and on and as of the Closing Date, with the same force and
without giving effect to any qualifiers as to materiality or material adverse
effect, as though such representations and warranties had been made or given on
and as of the Closing Date (other than representations and warranties that refer
to a specified date, which need only be true and correct on and as of such
specified date).


5.2    Performance. Buyer shall have performed or complied with, in all material
respects, all obligations, agreements and covenants contained in this Agreement
as to which performance or compliance by Buyer is required prior to or at the
Closing Date.


5.3    No Legal Proceedings. No statute, rule, regulation, executive order,
decree, temporary restraining order, preliminary or permanent injunction,
judgment or other order shall have been enacted, entered, promulgated, enforced
or issued by any Governmental Authority preventing the consummation of the
transactions contemplated by this Agreement.


5.4    Hard Consents, Title Defects and Environmental Defects. The condition in
Section 4.4 shall be satisfied, after giving effect to the proviso thereof, if
applicable; provided Buyer may at any time elect to limit the amount of any
Purchase Price adjustment resulting from Title Defects (net of Title Benefits as
determined as provided in Section 4.4) and Environmental Defects and if the
effect of such limitation is to cause the aggregate amount of the Purchase Price
adjustments calculated in accordance with Section 4.4 to be equal to or less
than 20% of the Purchase Price the condition in this Section 5.4 shall be
satisfied.




15

--------------------------------------------------------------------------------



5.5    HSR Act. If applicable, (a) the waiting period under the HSR Act
applicable to the consummation of the transactions contemplated hereby shall
have expired or (b) notice of early termination shall have been received.


5.6    Closing Certificate. Buyer shall have executed and delivered to Seller an
officer’s certificate, dated as of the Closing Date, certifying that the
conditions set forth in Section 5.1 and Section 5.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Seller.


5.7    Closing Deliverables. Buyer shall be ready, willing and able to deliver
to Seller at the Closing the documents and items required to be delivered by
Buyer under Section 6.3.


5.8    FERC Waivers. FERC shall have granted the waivers discussed in Section
11.16 to facilitate the transfer of the Firm Transportation Agreements from
Seller to Buyer or its designated Affiliate.


ARTICLE VI
CLOSING


6.1    Date of Closing. Subject to the conditions set forth in this Agreement,
the sale by Seller and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur on or before 2:00 p.m. (Central Time) on
January 10, 2019 (the “Scheduled Closing Date”), or such other date as Buyer and
Seller may agree upon in writing; provided that if the conditions to Closing in
Article IV and Article V have not yet been satisfied or waived by the Scheduled
Closing Date, then the Closing shall occur three Business Days after such
conditions have been satisfied or waived, or such earlier time as the Parties
may agree. The date Closing actually occurs shall be the “Closing Date”.


6.2    Place of Closing. The Closing shall be held at the Houston offices of
Latham & Watkins LLP, located at 811 Main Street, Suite 3700, Houston, Texas
77002.


6.3    Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:


(a)    Upstream Seller and Buyer shall execute, acknowledge and deliver the
Upstream Assignment, in sufficient counterparts to facilitate recording in the
applicable parishes where the Upstream Assets are located.


(b)    Midstream Seller, Buyer and the Buyer Designee shall execute, acknowledge
and deliver the Interests Assignment.


(c)    Upstream Seller and Buyer shall execute, acknowledge and deliver the
Deed, in sufficient counterparts to facilitate recording in the applicable
parishes where the Fee Minerals and Upstream Surface Fee are located.


(d)    Upstream Seller and Buyer shall execute and deliver assignments, on
appropriate forms, of Federal, state and other Leases and Upstream Easements of
Governmental Authorities included in the Upstream Assets in sufficient
counterparts to facilitate filing with the applicable Governmental Authorities.


(e)    Seller and Buyer shall acknowledge the Preliminary Settlement Statement.


16

--------------------------------------------------------------------------------





(f)    Buyer shall deliver (i) to Seller, to the account(s) designated in the
Preliminary Settlement Statement, by direct bank or wire transfer in same day
funds, an amount equal to (A) the Adjusted Purchase Price (reduced by (x) the
Deposit and (y) the Escrow Earnings) as determined pursuant to the Preliminary
Settlement Statement and Section 3.4, minus (B) the Closing Date Title Escrow
Amount, if applicable, minus (C) the Closing Date Environmental Escrow Amount,
if applicable, and (ii) to the Escrow Agent, an amount equal to (A) the Closing
Date Title Escrow Amount pursuant to Section 13.2(j), if applicable, plus (B)
the Closing Date Environmental Escrow Amount pursuant to Section 14.1(f), if
applicable.


(g)    Seller and Buyer shall execute and deliver a joint instruction to the
Escrow Agent to deliver the Deposit and all interest and earnings thereon, as
the same are calculated as of the second Business Day immediately prior to the
Closing Date (such interest and earnings, the “Escrow Earnings”) to Seller.


(h)    Upstream Seller shall deliver letters in lieu of transfer orders,
prepared by Seller and in form reasonably satisfactory to Buyer, directing all
purchasers of production to make payment to Buyer of proceeds attributable to
production from the Upstream Assets from and after the Effective Time, for
delivery by Buyer to the purchasers of production.


(i)    QEP Energy, QEP Marketing and QEP Oil & Gas shall each deliver an
executed statement described in Treasury Regulation §1.1445-2(b)(2) (in
substance and form reasonably acceptable to Buyer), certifying that it is not a
foreign person within the meaning of Section 1445 of the Code.


(j)    Upstream Seller shall deliver executed, acknowledged and recordable
releases in a form reasonably acceptable to Buyer of all Encumbrances and
financing statements, in each case, securing indebtedness for borrowed money
that were created by, through or under Seller or its Affiliates that encumber
the Upstream Assets.


(k)    Midstream Seller shall deliver executed, acknowledged and recordable
releases in a form reasonably acceptable to Buyer of all Encumbrances and
financing statements, in each case, securing indebtedness for borrowed money
that were created by, through or under Seller or its Affiliates that encumber
the Midstream Assets or the Midstream Interests.


(l)    Buyer shall deliver evidence reasonably satisfactory to Seller that it
(i) has obtained the Credit Support and other bonds, letters of credit and
guarantees required to be obtained by Closing pursuant to Section 11.4, (ii)
has, to the extent required by any applicable Laws, filed any and all required
reports necessary for the ownership and operation of the Upstream Assets and
Midstream Interests with all Governmental Authorities having jurisdiction over
such ownership and operation, and (iii) is duly licensed or qualified to do
business in all jurisdictions in which the Assets are located.


(m)    To the extent required under any applicable Law or Governmental
Authority, Upstream Seller and Buyer shall deliver federal and state change of
operator forms designating Buyer as the operator of the applicable Wells and the
Leases currently operated by Upstream Seller or any of its Affiliates.


(n)    Upstream Seller and Buyer shall execute and deliver forms prescribed by
the applicable Governmental Authorities for Buyer to assume Liability for any
Burdens payable by Upstream Seller or its Affiliates to any Governmental
Authority with respect to the ownership or operation of the Upstream Assets.


(o)    Upstream Seller and Buyer shall execute and deliver such title transfer
documentation as is necessary to effect the transfer of title to the Vehicles to
Buyer.


17

--------------------------------------------------------------------------------





(p)    Seller and Buyer shall execute and deliver the Transition Services
Agreement.


(q)    Seller and Buyer shall reaffirm as of the Closing Date the Mutual Release
executed by such Person in accordance with the terms of such Mutual Release.


(r)    Upstream Seller and Buyer shall execute and deliver the Mitigation
Credits Quitclaim.


(s)    Seller shall execute and deliver to Buyer and the Existing Hedge Contract
counterparties for counter signature the EHC Novation Instruments substantially
in the form attached to this Agreement as Exhibit K as may be required to novate
each Existing Hedge Contract to Buyer.


(t)    Buyer shall execute and deliver to Seller and the Existing Hedge Contract
counterparties the EHC Novation Instruments substantially in the form attached
to this Agreement as Exhibit K as may be required to novate each Existing Hedge
Contract to Buyer.


(u)    Seller and Buyer shall execute and deliver any other agreements,
instruments and documents which are required by other terms of this Agreement to
be executed and/or delivered at the Closing.


6.4    Records. In addition to the obligations set forth under Section 6.3
above, but notwithstanding anything herein to the contrary, as soon as
reasonably practicable after the Closing Date, but in no event later than 30
Business Days following the expiration of the Transition Services Agreement,
Seller shall make the Records available to Buyer at Seller’s offices for Buyer
to pick-up at Buyer’s sole expense. Notwithstanding anything to the contrary
herein, Buyer acknowledges and agrees that Seller will not be required to
manipulate, reconfigure or in any way change the format of any of the Records
prior to making the same available to Buyer hereunder. Until the occurrence of
the physical and/or electronic delivery of the Records to Buyer, Seller shall
make available to Buyer all such Records during normal business hours as are
reasonably requested by Buyer upon three days’ prior written notice.


ARTICLE VII
TERMINATION; DEFAULT AND REMEDIES


7.1    Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time prior to the Closing:


(a)    by the mutual written agreement of the Parties;


(b)    by delivery of written notice from Buyer to Seller if any of the
conditions set forth in Article IV (other than the conditions set forth in
Section 4.3, Section 4.4, Section 4.5 and Section 4.8) have not been satisfied
by Seller (or waived by Buyer) by the Outside Date;


(c)    by delivery of written notice from Seller to Buyer if any of the
conditions set forth in Article V (other than the conditions set forth in
Section 5.3, Section 5.4, Section 5.5 and Section 5.8) have not been satisfied
by Buyer (or waived by Seller) by the Outside Date;


(d)    by either Party delivering written notice to the other Party if any of
the conditions set forth in Section 4.3, Section 4.4, Section 4.5, Section 5.3,
Section 5.4, or Section 5.5 are not satisfied or waived by the applicable Party
as of the Outside Date, subject to the proviso in Section 4.4 in respect of
Section 4.4 and Section 5.4;


18

--------------------------------------------------------------------------------





(e)    by either Seller or Buyer, at such Party’s option, at any time following
ten Business Days after the Outside Date, subject to the proviso in Section 4.4;
provided further, that, either Seller or Buyer shall have the option to extend
the Outside Date, by delivering written notice to the other Party on or before
the Outside Date, for a period of time not to exceed the lesser of (A) 30 days
after the Outside Date or (B) two Business Days following the expiration of the
initial waiting period under the HSR Act (or early termination thereof), in each
case, if all other conditions to the Closing are satisfied at the time of such
written notice or capable of then being satisfied and the sole reason the
Closing has not been consummated is that the conditions set forth in Section
4.4, Section 4.5, Section 5.4, or Section 5.5 have not been satisfied; and


(f)    by Buyer pursuant to Section 13.3(c); and


(g)    by seller if the Deposit has not been delivered to the Escrow Agent
within two Business Days after the Execution Date.


provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), (d), (e) or (f) above if such Party or
its Affiliates are at such time in material breach of any provision of this
Agreement.
7.2    Effect of Termination. If this Agreement is terminated pursuant to any
provision of Section 7.1, then, except as provided in this Section 7.2 and
except for the provisions of Article I, Section 7.3, Section 8.11, Sections
12.1(d) through (f), Section 12.2, Section 12.3, Article XV (other than Section
15.2(b), Section 15.2(c)(i), Section 15.7, Section 15.8, Section 15.15 and
Section 15.16) and Appendix A, this Agreement shall forthwith become void and of
no further force or effect and the Parties shall have no liability or obligation
hereunder. Each Party agrees that, to the fullest extent permitted by Law, such
Party’s rights set forth in this Section 7.2 shall be its sole and exclusive
remedies (other than with respect to those provisions that survive termination
pursuant to the preceding sentence) if the Closing does not occur as a result of
the termination of this Agreement pursuant to Section 7.1.


(a)    If Seller has the right to terminate this Agreement pursuant to
Section 7.1(c) because of (i) the Willful Breach by Buyer of this Agreement, or
(ii) the failure of Buyer to close the transactions contemplated by this
Agreement in the instance where, as of the Outside Date, (A) all of the
conditions in Article IV (excluding conditions that, by their terms, cannot be
satisfied until the Closing) have been satisfied (or waived by Buyer), (B)
Seller is ready, willing and able to perform its obligations under Section 6.3,
and (C) Buyer nevertheless elects not to close the transactions contemplated by
this Agreement, then, in either such event Seller shall be entitled to terminate
this Agreement pursuant to Section 7.1(c) and be entitled to receive the Deposit
and the Escrow Earnings as liquidated damages as Seller’s sole and exclusive
remedy, and not as a penalty, for such termination, free and clear of any claims
thereon by Buyer. The Parties agree that the foregoing described liquidated
damages are reasonable considering all of the circumstances existing as of the
Execution Date and constitute the Parties’ good faith estimate of the actual
damages reasonably expected to result from such termination of this Agreement by
Seller. If Seller is entitled to receive the Deposit and the Escrow Earnings
pursuant to this Section 7.2(a), within five Business Days of the date this
Agreement is terminated, Seller and Buyer shall execute and deliver a joint
instruction to the Escrow Agent to deliver all of the funds in the Escrow
Account to Seller.


(b)    If Buyer has the right to terminate this Agreement pursuant to
Section 7.1(b) because of (i) the Willful Breach by Seller of this Agreement, or
(ii) the failure of Seller to close the transactions contemplated by this
Agreement in the instance where, as of the Outside Date, (A) all of the
conditions in Article V (excluding conditions that, by their terms, cannot be
satisfied until the Closing) have been satisfied


19

--------------------------------------------------------------------------------



(or waived by Seller), (B) Buyer is ready, willing and able to perform its
obligations under Section 6.3, and (C) Seller nevertheless elects not to close
the transactions contemplated by this Agreement, then, in either such event,
Buyer shall be entitled to (1) terminate this Agreement pursuant to Section
7.1(b) and be entitled to receive the Deposit and the Escrow Earnings, free and
clear of any claims thereon by Seller, and seek to recover actual, direct
damages (subject to Section 8.11) from Seller up to but not exceeding the
aggregate amount of the Deposit and the Escrow Earnings or (2) seek to obtain
the specific performance of Seller hereunder. If Buyer is entitled to receive
the Deposit and the Escrow Earnings pursuant to this Section 7.2(b), within five
Business Days of the date this Agreement is terminated, Seller and Buyer shall
execute and deliver a joint instruction to the Escrow Agent to deliver all of
the funds in the Escrow Account to Buyer. Nothing herein shall be construed to
prohibit Buyer from first seeking specific performance, but thereafter
terminating this Agreement and receiving the Deposit and the Escrow Earnings and
seeking to recover actual, direct damages (as limited by Section 8.11) from
Seller up to but not exceeding the amount of the Deposit. Each Party
acknowledges and agrees that the remedies at Law of Buyer for a breach or
threatened breach of this Agreement by Seller as contemplated pursuant to
Section 7.2(b)(i) or Section 7.2(b)(ii) are likely inadequate and, in
recognition of this fact, Buyer, without posting any bond or the necessity or
proving the inadequacy as a remedy of monetary damages, and in addition to all
other remedies that may be available, shall be entitled to seek to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction and/or any other equitable remedy
that may then be available.


(c)    If this Agreement is terminated for any reason other than as set forth in
Section 7.2(a) or Section 7.2(b), then the Parties shall have no liability or
obligation hereunder as a result of such termination, and Buyer and Seller
shall, within five Business Days of the date this Agreement is terminated,
provide joint written instructions to the Escrow Agent to release all of the
funds in the Escrow Account to Buyer free and clear of any claims thereon by
Seller.


(d)    Subject to the foregoing, upon the termination of this Agreement neither
Party shall have any other liability or obligation hereunder.


(e)    Seller’s retention of the Deposit and the Escrow Earnings pursuant to
Section 7.2(a) shall be the sole and exclusive remedy of Seller against Buyer,
the Financing Sources and their respective Affiliates for any and all losses,
claims, expenses, liabilities or damages suffered or incurred by Seller or any
other Person in connection with this Agreement, the Financings (and the
termination thereof), the transactions contemplated hereby and thereby (and the
abandonment or termination thereof) or any matter forming the basis of such
termination and none of the Financing Sources shall have any further liability
or obligation relating to or arising out of this Agreement or the Financings or
the transactions contemplated hereby or thereby (or the abandonment or
termination thereof) or any matters forming the basis for such termination upon
payment of such amount.


7.3    Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to Seller all title, engineering, geological and
geophysical data, environmental assessments and/or reports, maps, documents and
other information furnished by Seller to Buyer or prepared by or on behalf of
Buyer in connection with its due diligence investigation of the Assets and an
officer of Buyer shall certify same to Seller in writing.


ARTICLE VIII
ASSMPTION; INDEMNIFICATION; SURVIVAL


8.1    Assumption by Buyer. Without limiting Buyer’s rights to indemnity under
this Article VIII and any Title Indemnity Agreement or Environmental Indemnity
Agreement, from and after the Closing,


20

--------------------------------------------------------------------------------



Buyer assumes and hereby agrees to fulfill, perform, pay and discharge (or cause
to be fulfilled, performed, paid and discharged) all obligations and
Liabilities, known or unknown, with respect to the Upstream Assets, regardless
of whether such obligations or Liabilities arose prior to, on or after the
Effective Time, including obligations and Liabilities relating in any manner to
the use, ownership or operation of the Upstream Assets, including obligations to
(a) furnish makeup gas and/or settle Imbalances according to the terms of
applicable Hydrocarbon sales, processing, gathering or transportation Upstream
Applicable Contracts, (b) pay Working Interests, Burdens and other interest
owners’ revenues or proceeds attributable to sales of Hydrocarbons, including
the Suspense Funds, that are attributable to the Upstream Assets, (c) properly
plug and abandon any and all wells and pipelines, including inactive wells or
temporarily abandoned wells, drilled or otherwise located on the Upstream
Assets, (d) to re-plug any well, wellbore or previously plugged well on the
Upstream Assets to the extent required or necessary under applicable Laws or
under Upstream Applicable Contracts, (e) dismantle or decommission and remove
any Upstream Personal Property and other property of whatever kind located on
the Upstream Assets related to or associated with operations and activities
conducted by whomever on the Upstream Assets, (f) clean up and/or Remediate the
Upstream Assets in accordance with any Upstream Applicable Contracts and
applicable Laws, including all Environmental Laws, (g) assume all Scheduled
Concursus Matters, and (h) perform all obligations applicable to or imposed on
the lessee, owner, or operator under the Leases and the Upstream Applicable
Contracts (including obligations arising under minimum volume commitments,
take-or-pay requirements or other similar provisions), or as required by Laws
(all of said obligations and Liabilities herein being referred to as the
“Upstream Assumed Obligations”); provided that, notwithstanding the foregoing,
for so long as Seller’s indemnity obligations in Section 8.2(d) survive pursuant
to Section 8.8(c), the Upstream Assumed Obligations shall not include, and Buyer
shall not assume, any individual Liability included in the Seller Obligations
that relates to the Upstream Assets, but after the expiration (if applicable) of
each portion of Seller’s indemnity obligation in Section 8.2(d) as it pertains
to a specified Seller Obligation, the Upstream Assumed Obligations shall be
deemed to include, without any further action by the Parties related thereto,
all such Seller Obligations that are related to the Upstream Assets and for
which Seller’s indemnity obligations in Section 8.2(d) have expired pursuant to
Section 8.8(c).


8.2    Indemnities of Seller. Effective as of the Closing, subject to the
limitations set forth in Section 8.4 and Section 8.8 or otherwise in this
Agreement, Seller, on a joint and several basis, shall be responsible for, shall
pay on a current basis and hereby defends, indemnifies and holds harmless Buyer
and its Affiliates (including the Partnership), and all of its and their
respective equity holders, partners, members, directors, officers, managers,
employees, agents and representatives (collectively, “Buyer Indemnified
Parties”) from and against any and all Liabilities, arising from, based upon,
related to or associated with:


(a)    any failure of (i) any of Seller’s representations or warranties
contained in Article IX to be true and correct as of the Execution Date and as
of the Closing Date or (ii) the certifications contained in the certificate
delivered at Closing by Seller pursuant to Section 4.6 (to the extent related to
the condition in Section 5.1) to be true and correct;


(b)    any (i) breach by Seller of any of its covenants or agreements under this
Agreement or (ii) failure of the certifications contained in the certificate
delivered at Closing by Seller pursuant to Section 4.6 (to the extent related to
the condition in Section 5.2) to be true and correct;


(c)    any Seller Taxes;


(d)    the Seller Obligations; or




21

--------------------------------------------------------------------------------



(e)    any Loss incurred by Seller’s failure to obtain the reaffirmation of a
Mutual Release at the Closing.


8.3    Indemnities of Buyer. Effective as of the Closing, Buyer and its
successors and assigns shall assume, be responsible for, shall pay on a current
basis and hereby defend, indemnify, hold harmless and forever release Seller and
its Affiliates, and all of its and their respective equity holders, partners,
members, directors, officers, managers, employees, agents and representatives
(collectively, “Seller Indemnified Parties”) from and against any and all
Liabilities arising from, based upon, related to or associated with:


(a)    any failure of (i) any of Buyer’s representations or warranties contained
in Article X to be true and correct as of the Execution Date and as of the
Closing Date or (ii) the certifications contained in the certificate delivered
at Closing by Buyer pursuant to Section 5.6 (to the extent related to the
condition in Section 4.1) to be true and correct;


(b)    any (i) breach by Buyer of any of its covenants or agreements under this
Agreement or (ii) failure of the certifications contained in the certificate
delivered at Closing by Buyer pursuant to Section 5.6 (to the extent related to
the condition in Section 4.2) to be true and correct;


(c)    the Upstream Assumed Obligations; or


(d)    any action, case, suit, arbitration, hearing, investigation, charge,
claim, litigation or other proceeding in which a Seller Indemnified Party is a
party and involving or relating to the ownership of the Midstream Interests or
the operation of the business of the Partnership after the Closing Date.


8.4    Limitation on Liability.


(a)    Seller shall not have any liability for any indemnification under
Section 8.2(a) (other than Liabilities with respect to (x) the breach of any of
the Fundamental Representations, (y) the breach of any the representations and
warranties set forth in Section 9.15 or (z) a failure of the certificate
delivered at Closing by Seller pursuant to Section 4.6 (to the extent related to
the Fundamental Representations or the representations and warranties set forth
in Section 9.15) to be true and correct), in each case, for any individual
Liability unless the amount of such Liability exceeds $100,000 (the “Individual
Indemnity Threshold”). In addition, Seller shall not have any liability for any
indemnification under Section 8.2(a) (other than Liabilities with respect to (x)
the breach of any of the Fundamental Representations, (y) the breach of any the
representations and warranties set forth in Section 9.15 or (z) a failure of the
certificate delivered at Closing by Seller pursuant to Section 4.6 (to the
extent related to the Fundamental Representations or the representations and
warranties set forth in Section 9.15) to be true and correct) until and unless
the aggregate amount of all Liabilities (that exceed the Individual Indemnity
Threshold and for which Claim Notices are timely delivered by Buyer pursuant to
Section 8.7) exceeds the Indemnity Deductible and then only to the extent such
Liabilities exceed the Indemnity Deductible.


(b)    Notwithstanding anything to the contrary contained in this Agreement,
Seller shall not be required to indemnify the Buyer Indemnified Parties under
(i) Section 8.2(a) (other than with respect to the breach of any of the
Fundamental Representations or any of the representations and warranties set
forth in Section 9.15) or (ii) Section 8.2(d) to the extent relating to the
indemnities with respect to subpart (k) of the definition of “Seller
Obligations,” for aggregate Liabilities (taken together for all Liabilities
described in the foregoing clauses (i) and (ii) of this Section 8.4(b) (other
than Liabilities with respect to the breach of any of the Fundamental
Representations or any of the representations and warranties set forth in
Section 9.15)) in excess of 20% of the unadjusted Purchase Price. Without
limiting the foregoing, Seller


22

--------------------------------------------------------------------------------



shall never be required to indemnify the Buyer Indemnified Parties under the
terms of this Agreement for aggregate Liabilities in excess of 100% of the
Adjusted Purchase Price (inclusive of the aggregate Liabilities for which the
Buyer Indemnified Parties may be indemnified pursuant to the immediately
preceding sentence, which are limited to 20% of the unadjusted Purchase Price).


(c)    An Indemnified Party’s right to indemnification hereunder shall not be
affected or deemed waived by any reason of any investigation made by or on
behalf of such Indemnified Party or by reason of any knowledge acquired by such
Indemnified Party at any time.


(d)    Notwithstanding anything to the contrary contained in this Agreement,
Seller shall not be required to indemnify Buyer under Section 8.2(a) for any
Asset Tax (or portion thereof) allocable to Buyer under Section 15.2 as a result
of a breach of any representation or warranty set forth in Section 9.15, except
to the extent the amount of such Asset Tax (or portion thereof) exceeds the
amount that would have been due absent such breach.


(e)    For purposes of Section 8.2(a), in calculating Liabilities arising from,
based upon, related to or associated with any breach of any of Seller’s
representations and warranties in Article IX, any and all materiality, Material
Adverse Effect, material adverse effect, de minimis or similar qualification in
the representations or warranties shall be disregarded.


8.5    Express Negligence. THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS, RELEASE
AND ASSUMPTION OF THE UPSTREAM ASSUMED OBLIGATIONS AND RETENTION OF THE SELLER
OBLIGATIONS PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE
WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION
AROSE OR RESULTED SOLELY OR IN PART FROM THE GROSS, SOLE, ACTIVE, PASSIVE,
CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR
VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY. BUYER AND SELLER ACKNOWLEDGE
THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS
CONSPICUOUS.


8.6    Exclusive Remedy.


(a)    Notwithstanding anything to the contrary contained in this Agreement,
from and after the Closing, except for (x) Buyer’s rights under the Special
Warranty, (y) the terms and conditions of any Title Indemnity Agreement or
Environmental Indemnity Agreement and (z) claims based on actual fraud by a
party, Section 3.5, Section 8.2, Section 8.3, Section 11.4(c), Section 11.12(c),
Section 11.15, Section 11.16, Section 12.1(c), Section 13.2(j), Section 13.4(a),
Section 13.4(b) and Section 14.1(f) contain the Parties’ exclusive remedy
against each other with respect to the transactions contemplated hereby and the
sale of the Assets, including breaches of the representations, warranties,
covenants and agreements of the Parties contained in this Agreement or in any
document delivered pursuant to this Agreement.


(b)    Except for the remedies specified in Section 8.6(a) and subject to
Section 8.9, effective as of Closing, Buyer, on its own behalf and on behalf of
its Affiliates, hereby releases, remises and forever discharges the Seller
Indemnified Parties from any and all suits, legal or administrative proceedings,
claims, demands, damages, losses, costs, Liabilities, interest or causes of
action whatsoever, in Law or in equity, known or unknown, which Buyer or its
Affiliates might now or subsequently may have, based on, relating to or arising
out of the ownership, use or operation of any of the Assets prior to the Closing
or the condition, quality, status or nature of any of the Assets prior to the
Closing, including rights to contribution under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, breaches


23

--------------------------------------------------------------------------------



of statutory or implied warranties, nuisance or other tort actions, rights to
punitive damages, common Law rights of contribution and rights under insurance
maintained by any Seller Indemnified Party.


8.7    Indemnification Procedures. All claims for indemnification under this
Agreement shall be asserted and resolved as follows:


(a)    The term “Indemnifying Party” when used in connection with particular
Liabilities means the Party or Parties having an obligation to indemnify another
Party or Parties with respect to such Liabilities pursuant to this Article VIII,
Section 11.4(c), Section 11.12(c), Section 11.15, Section 11.16,
Section 12.1(c), Section 13.4(a) or Section 13.4(b), and the term “Indemnified
Party” when used in connection with particular Liabilities means the Party or
Parties having the right to be indemnified with respect to such Liabilities by
another Party or Parties pursuant to Article VIII, Section 11.4(c), Section
11.12(c), Section 11.15, Section 11.16, Section 12.1(c), Section 13.4(a) or
Section 13.4(b).


(b)    To make claim for indemnification under Section 8.2, Section 8.3,
Section 11.4(c), Section 11.12(c), Section 11.15, Section 11.16,
Section 12.1(c), Section 13.4(a) or Section 13.4(b) an Indemnified Party shall
notify the Indemnifying Party of its claim under this Section 8.7, including the
material details of and basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a Third Party against the Indemnified Party (a “Claim”), the Indemnified
Party shall provide its Claim Notice promptly after the Indemnified Party has
actual knowledge of the Claim and shall enclose a copy of all papers (if any)
served with respect to the Claim; provided that the failure of any Indemnified
Party to give notice of a Claim as provided in this Section 8.7 shall not
relieve the Indemnifying Party of its obligations under Section 8.2,
Section 8.3, Section 11.4(c), Section 11.12(c), Section 11.15, Section 11.16,
Section 12.1(c), Section 13.4(a) or Section 13.4(b) (as applicable) except to
the extent (and then only to the extent) such failure materially prejudices the
Indemnifying Party’s ability to defend against the Claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.


(c)    In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
notify the Indemnified Party whether it admits or denies its liability to defend
the Indemnified Party against such Claim at the sole cost and expense of the
Indemnifying Party. The Indemnified Party is authorized, prior to and during
such 30 day period, to file any motion, answer or other pleading that it shall
deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.


(d)    If the Indemnifying Party admits its liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Claim.
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof unless the compromise or
settlement includes the payment of any amount by (because of the Indemnity
Deductible or otherwise), the performance of any obligation by or the limitation
of any right or benefit of, the Indemnified Party, in which event such
settlement or compromise shall not be effective without the consent of the
Indemnified Party, which shall not be unreasonably withheld or delayed. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate,
at the sole cost and expense of the Indemnifying Party, in contesting any Claim
which the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, any defense or settlement of any Claim
controlled by the Indemnifying Party pursuant to this Section 8.7(d). An
Indemnifying Party shall not, without the written consent of the Indemnified
Party, (i) settle any Claim or consent to the entry of any judgment with respect
thereto which does not include an unconditional written release of the
Indemnified Party from all liability in respect of such Claim or (ii) settle any
Claim or consent


24

--------------------------------------------------------------------------------



to the entry of any judgment with respect thereto in any manner that may
materially and adversely affect the Indemnified Party (other than as a result of
money damages covered by the indemnity).


(e)    If the Indemnifying Party does not admit its liability (which it will be
deemed to have so done if it fails to timely respond) or admits its liability
but fails to diligently prosecute or settle the Claim, then the Indemnified
Party shall have the right to defend against the Claim at the sole cost and
expense of the Indemnifying Party, with counsel of the Indemnified Party’s
choosing, subject to the right of the Indemnifying Party to admit its liability
and assume the defense of the Claim at any time prior to settlement or final
determination thereof. If the Indemnifying Party has not yet admitted its
liability for a Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten days following receipt of such notice to (i) admit in
writing its liability for the Claim and (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement.


(f)    In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
(i) cure the Liabilities complained of, (ii) admit its liability for such
Liability or (iii) dispute the claim for such Liabilities. If the Indemnifying
Party does not notify the Indemnified Party within such 30 day period that it
has cured the Liabilities or that it disputes the claim for such Liabilities,
then the Indemnifying Party shall be deemed to be disputing the claim for such
Liabilities.


(g)    Notwithstanding anything in this Section 8.7 to the contrary, with
respect to the Retained Litigation: (i) Seller shall have full control of any
defense and proceedings relating to such Retained Litigation, including any
compromise or settlement thereof, unless such compromise or settlement (A)
includes or results in the payment of any amount by any Buyer, the Partnership
or any other Affiliate of Buyer that will not be paid by Seller on behalf of
such Person, (B) includes or results in the performance of any obligation by, or
the limitation of any right or benefit of, Buyer, the Partnership or any other
Affiliate of Buyer, (C) includes or results in any Protected Outcome to any
affected Upstream Asset, (D) materially and adversely affects Buyer, the
Partnership or any other Affiliate of Buyer (other than as a result of money
damages covered by Seller), (E) adversely affects, in any material respect, the
ability of the Partnership to conduct the Midstream Business with respect to any
Gathering System or Gas Plant in the ordinary course of business consistent with
past practice, (F) includes, or results in any payment based on, any change in
the methodology or principles used in calculating and royalty under any Lease
from the methodology or principles historically used by Seller, or (G) does not
include an unconditional written release of the Buyer Indemnified Parties from
each claimant and/or plaintiff under such Retained Litigation with respect to
the period from and after the Effective Time, in which event such settlement or
compromise shall not be effective without the consent of Buyer, which shall not
be unreasonably withheld or delayed; (ii) if requested by Seller, Buyer agrees
to cooperate, at the sole cost and expense of Seller, in the defense, settlement
and resolution of any Retained Litigation; and (iii) Buyer may participate in,
at Buyer’s sole cost and expense, but not control, any defense, settlement and
resolution of any Retained Litigation.


8.8    Survival.


(a)    The (i) representations and warranties of Seller in Article IX (other
than the Fundamental Representations and the representations and warranties of
Seller in Section 9.6, Section 9.15, Section 9.20(a) and Section 9.20(b)),
(ii) the covenants and agreements of Seller contained herein to be performed on
or prior to the Closing (other than the covenants contained in Section 3.7,
Section 3.8 and Section 15.2), shall, in the case of each of (i) and (ii),
survive the Closing for a period of 12 months after the Closing Date, and (iii)
the covenants and agreements of Seller contained herein to be performed after
the


25

--------------------------------------------------------------------------------



Closing (other than the covenants contained in Section 3.7, Section 3.8 and
Section 15.2), shall, in each case, survive the Closing until fully performed.
The representations and warranties of Seller in Section 9.6 and Section 9.15 and
the covenants contained in Section 3.7, Section 3.8 and Section 15.2 shall
survive the Closing until 30 days after the applicable statute of limitations
has expired. The representations and warranties of Seller in Section 9.20(a) and
Section 9.20(b) shall survive the Closing for a period of 18 months after the
Closing Date. The Fundamental Representations shall, in each case, survive the
Closing without time limit. The Special Warranty shall survive the Closing for a
period of three years. The certifications contained in the certificate delivered
at Closing by Seller pursuant to Section 4.6 shall survive the Closing for the
duration of the survival period of the representation and warranty or covenant
or agreement to which such certification relates.


(b)    Subject to Section 8.8(a) and except as set forth in Section 8.8(c), the
remainder of this Agreement shall survive the Closing without time limit.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration; provided that there shall
be no termination of any bona fide claim asserted pursuant to this Agreement
with respect to such a representation, warranty, covenant or agreement prior to
its expiration date.


(c)    The indemnities in Section 8.2(a), Section 8.2(b), Section 8.3(a) and
Section 8.3(b) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except, in each case, as to matters for which a written claim
for indemnity has been delivered to the Indemnifying Party on or before such
termination date. The indemnities in Section 8.2(c) and Section 8.2(e) shall
survive the Closing until 30 days after the applicable statute of limitations
has expired. The indemnities in Section 8.3(c), Section 8.3(d), Section 11.4(c),
Section 11.12(c), Section 11.15, Section 11.16, Section 12.1(c) and Section 13.4
shall survive the Closing without time limit. With respect to the indemnities in
Section 8.2(d), such indemnities shall survive Closing as follows with respect
to the specific subparts of the definition of “Seller Obligations”: with respect
to (i) subparts (a), (d), (e), (g), and (h) of such definition, such indemnities
shall survive Closing for a period of two years; (ii) subparts (b), (c), (f),
(i), and (j) of such definition, such indemnities shall survive Closing without
time limit; and (iii) subpart (k) of such definition, such indemnities shall
survive Closing for a period of 18 months.


8.9    Waiver of Right to Rescission. Seller and Buyer acknowledge that,
following the Closing, the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated by this
Agreement. As the payment of money shall be adequate compensation, following the
Closing, Buyer and Seller waive any right to rescind, reform, cancel, terminate,
revoke or void this Agreement or any of the transactions contemplated hereby;
provided, however, each Party shall have the non-exclusive right to seek
specific performance and other equitable remedies available at law or equity
(including injunctive relief) for the breach or failure of the other Party to
perform is obligations hereunder required to be performed after the Closing.


8.10    Insurance; Mitigation.


(a)    The amount of Liabilities for which any Buyer Indemnified Party is
entitled to indemnity under this Article VIII shall be reduced by the amount of
insurance or other Third Party proceeds, reimbursements or claims actually
realized by the Buyer Indemnified Parties under the relevant insurance
arrangements with respect to such Liabilities in excess of (i) the deductible of
the relevant insurance arrangement, (ii) all costs and expenses incurred by
Buyer in connection with Buyer’s efforts to realize such proceeds and (iii) the
amount of the Indemnity Deductible, if any, applied against such Liability to
reduce the amount of such Liability for which any Buyer Indemnified Party is
entitled to indemnity under this Article


26

--------------------------------------------------------------------------------



VIII. In the event that any Buyer Indemnified Party receives any such funds or
proceeds from any insurance carrier or any other Third Party with respect to any
such Liabilities, Buyer shall, regardless of when received by such Buyer
Indemnified Party, promptly pay to Seller such funds or proceeds to the extent
of any funds previously paid by Seller or any of its Affiliates with respect to
such Liabilities. This Section 8.10(a) shall not require any Buyer Indemnified
Party to seek recovery under any policy of insurance as a condition to
indemnification hereunder.


(b)    Subject to the terms hereof, each Indemnified Party shall make reasonable
efforts to mitigate or minimize all Liabilities upon and after becoming aware of
any event or condition which would reasonably be expected to give rise to any
Liabilities that are indemnifiable hereunder. If an Indemnified Party fails to
so mitigate any indemnifiable Liabilities under the preceding sentence, such
Indemnified Party shall have no right to indemnity hereunder with respect to
such Liabilities and the Indemnifying Party shall have no liability for any
portion of such Liabilities that reasonably could have been avoided, reduced or
mitigated had the Indemnified Party made such reasonable efforts.


8.11    Non-Compensatory Damages. NONE OF THE BUYER INDEMNIFIED PARTIES NOR
SELLER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RECOVER FROM SELLER OR BUYER, OR
THEIR RESPECTIVE AFFILIATES, ANY (a) PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE
DAMAGES, (b) SPECIAL OR CONSEQUENTIAL DAMAGES OR (c) DAMAGES FOR LOST PROFITS OF
ANY KIND, IN EACH CASE, ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT (x) IN THE CASE OF CLAUSES (a), (b)
OR (c), TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES (INCLUDING COSTS OF
DEFENSE AND REASONABLE ATTORNEY’S FEES INCURRED IN CONNECTION WITH DEFENDING OF
SUCH DAMAGES) TO A THIRD PARTY, (y) IN THE CASE OF CLAUSE (b) ONLY, TO THE
EXTENT ANY SUCH PARTY SUFFERS SPECIAL OR CONSEQUENTIAL DAMAGES THAT (1) ARE
FOUND BY A COURT OF COMPETENT JURISDICTION TO BE ACTUAL, DIRECT DAMAGES, AND (2)
WERE NOT DETERMINED BY SUCH COURT TO BE ACTUAL, DIRECT DAMAGES BASED ON ANY
SPECIAL CIRCUMSTANCES OR CHARACTERISTICS OF SUCH PARTY, OR (z) IN THE CASE OF
CLAUSE (c) ONLY, TO THE EXTENT ANY SUCH PARTY SUFFERS DAMAGES FOR LOST PROFITS
THAT ARE FOUND BY A COURT OF COMPETENT JURISDICTION TO BE ACTUAL, DIRECT
DAMAGES. SUBJECT TO THE PRECEDING SENTENCE, BUYER, ON BEHALF OF EACH OF THE
BUYER INDEMNIFIED PARTIES, AND SELLER, ON BEHALF OF EACH OF THE SELLER
INDEMNIFIED PARTIES, WAIVE ANY RIGHT TO RECOVER ANY SPECIAL, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES, OR DAMAGES FOR LOST PROFITS
OF ANY KIND, ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer, on a joint and several basis, the
following as of the Execution Date and the Closing Date:
9.1    Organization, Existence and Qualification.


(a)    QEP Energy is a corporation duly formed, validly existing and in good
standing under the Laws of the State of Delaware, and following the Conversion
will be a limited liability company duly formed and validly existing under the
Laws of the State of Delaware. QEP Energy (i) has all requisite power


27

--------------------------------------------------------------------------------



and authority to own and operate the Upstream Assets and to carry on its
business with respect to the Upstream Assets as now conducted and (ii) is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in all jurisdictions in which the Upstream Assets are located and such
qualification is required by Law, in each case, except for such failures as
would not have a Material Adverse Effect.


(b)    QEP Marketing is a corporation duly formed, validly existing and in good
standing under the Laws of the State of Utah, and following the Conversion will
be a limited liability company duly formed and validly existing under the Laws
of the State of Utah. QEP Marketing (i) has all requisite power and authority to
own the Midstream Interests held by it and to carry on its business with respect
to such Midstream Interests as now conducted and (ii) is duly licensed or
qualified to do business as a foreign corporation and is in good standing in all
jurisdictions in which the Midstream Assets are located and such qualification
is required by Law, in each case, except for such failures as would not have a
Material Adverse Effect.


(c)    QEP Oil & Gas is a corporation duly formed, validly existing and in good
standing under the Laws of the State of Delaware, and following the Conversion
will be a limited liability company duly formed and validly existing under the
Laws of the State of Delaware. QEP Oil & Gas (i) has all requisite power and
authority to own the Midstream Interests held by it and to carry on its business
with respect to such Midstream Interests as now conducted and (ii) is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in all jurisdictions in which the Midstream Assets are located and such
qualification is required by Law, in each case, except for such failures as
would not have a Material Adverse Effect.


(d)    The Partnership is a limited partnership duly formed and validly existing
under the Laws of the State of Delaware. The Partnership (i) has all requisite
power and authority to own and operate the Midstream Assets and to carry on its
business as now conducted and (ii) is duly licensed or qualified to do business
as a foreign limited partnership in all jurisdictions in which the Midstream
Assets are located and such qualification is required by Law.


9.2    Authority, Approval and Enforceability. Each Person comprising Seller has
full power and authority to enter into and perform this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
herein and therein. The execution, delivery and performance by each Person
comprising Seller of this Agreement and the Transaction Documents to which each
Person comprising Seller is a party have been duly and validly authorized and
approved by all necessary corporate action on the part of each Person comprising
Seller. This Agreement is, and the Transaction Documents to which each Person
comprising Seller is a party when executed and delivered by such Person
comprising Seller will be, the valid and binding obligation of such Person
comprising Seller and enforceable against Seller in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).


9.3    No Conflicts. Assuming the receipt of all Consents and the waiver of or
compliance with all applicable Preferential Purchase Rights, the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated herein will not (a) conflict with or result in a
breach of any provisions of the organizational or other governing documents of
Seller or the Partnership, (b) give rise to any right of termination,
cancellation, default (other than as to any Consent requirement), Encumbrance or
acceleration under any of the terms, conditions or provisions of any Lease,
Material Contract or other material agreement to which Seller or the Partnership
is a party or by which Seller, the Partnership, or the Assets may be bound, in
each case, that would materially and adversely impact Seller, the Assets or the


28

--------------------------------------------------------------------------------



Partnership, or (c) violate any Law applicable to Seller, the Partnership, or
any of the Assets in each case, that would materially and adversely impact
Seller, the Assets or the Partnership.


9.4    Consents. Schedule 9.4 contains a true and correct list of (a) all Hard
Consents and (b) all Material Contracts that contain any Consent. There are no
requirements for consents or approvals from any Third Party that Seller is
required to obtain in connection with the transfer of the (A) Upstream Assets by
Upstream Seller to Buyer, (B) Midstream Interests by Midstream Seller to Buyer
and Buyer Designee, or (C) the consummation of the transactions contemplated by
this Agreement by Seller (each, less and except any Customary Post-Closing
Consents and Preferential Purchase Rights, “Consent”) except (i) for compliance
with the HSR Act, (ii) as set forth in Schedule 9.4, (iii) Consents that are not
Hard Consents and do not affect a Material Contract, (iv) for Customary
Post-Closing Consents, (v) Preferential Purchase Rights, and (vi) under
Contracts that are terminable by their terms upon 90 days or less notice without
payment of any fee,


9.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Seller’s Knowledge, threatened
in writing against Seller or any Affiliate of Seller (including the
Partnership).


9.6    Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.


9.7    Litigation. Except as set forth in Schedule 9.7, there is no suit, action
or litigation by any Person before any Governmental Authority that is pending,
or, to the Knowledge of Seller, threatened in writing, (a) against the
Partnership, (b) against Midstream Seller or an Affiliate of Seller with respect
to the Midstream Interests, (c) against Upstream Seller or an Affiliate of
Seller with respect to the Upstream Assets, to the extent such suit, action or
litigation described in this subpart (c) (x) would materially impact the
ownership or operation of the Upstream Assets as currently owned and operated,
(y) asserts or alleges any violation of any ROW Interest or the failure to have
a valid ROW Interest with respect to any portion of the Gathering Systems or (z)
asserts or alleges any non-payment or underpayment of any Burdens, or (d)
against Seller or an Affiliate of Seller that would be reasonably likely to
materially and adversely affect the consummation of the transactions
contemplated by this Agreement.


9.8    Material Contracts.


(a)    Schedule 9.8(a) sets forth all Applicable Contracts of the type described
below as of the Execution Date (the Contracts contained on such Schedule,
collectively, the “Material Contracts”):


(i)    any Applicable Contract (other than a unit agreement or operating or
joint operating agreement regarding the Upstream Assets) that can reasonably be
expected to result in aggregate payments of more than $250,000 during the
current or any subsequent fiscal year (based solely on the terms thereof and
current volumes, without regard to any expected increase in volumes or
revenues);


(ii)    any Applicable Contract (other than a unit agreement or operating or
joint operating agreement regarding the Upstream Assets) that can reasonably be
expected to result in aggregate revenues of more than $250,000 during the
current or any subsequent fiscal year (based solely on the terms thereof and
current volumes, without regard to any expected increase in volumes or
revenues);




29

--------------------------------------------------------------------------------



(iii)    any Applicable Contract that is a Hydrocarbon purchase and sale,
gathering, treatment, storage, transportation, processing or similar Applicable
Contract and that is not terminable without penalty upon 90 days or less notice;


(iv)    any Applicable Contract evidencing (A) Indebtedness for borrowed money
in respect of the Upstream Assets, or (B) Third Party Debt;


(v)    any Applicable Contract that constitutes a lease under which Seller or
the Partnership is the lessor or the lessee of real or personal property which
lease (A) cannot be terminated by Seller or the Partnership without penalty upon
90 days or less notice and (B) involves an annual base rental of more than
$250,000;


(vi)    any Applicable Contract that is a farmin or farmout agreement,
participation agreement, exploration agreement, development agreement, drilling
commitment (other than Leases), joint venture or similar Applicable Contract
(but specifically excluding any unit agreement or operating or joint operating
agreement regarding the Upstream Assets);


(vii)    any Applicable Contract that (A) requires the Partnership to purchase
its total requirements of any product or service from a Third Party, (B)
contains “take or pay” provisions, (C) contains any dedication provisions either
in respect of the Upstream Assets or in favor of the Partnership, (D) contains
any “minimum volume commitment” or “minimum revenue commitment” or similar
obligations in respect of the Upstream Assets or in favor of the Partnership or
(E) contains calls upon or options to purchase production from the Upstream
Assets;


(viii)    any Applicable Contract relating to the pending acquisition (by
merger, purchase of equity or assets or otherwise) by the Partnership of any
operating business or Equity Interests of any other Person;


(ix)    any Applicable Contract pursuant to which the Partnership has
(A) acquired or disposed of any material assets and (B) continuing
indemnification obligations;


(x)    any Applicable Contract in respect of stockholders’ rights, investors’
rights, or registration rights;


(xi)    any Applicable Contract granting any Person an option, preferential
purchase right, or a right of first refusal or first offer or similar right to
purchase or acquire any Asset or any Equity Interests of the Partnership;


(xii)    any Applicable Contract between Seller or any of its Affiliates (other
than the Partnership), on the one hand, and the Partnership, on the other hand;


(xiii)    any Applicable Contract that (A) contains or constitutes an existing
area of mutual interest agreement or an agreement to enter into an area of
mutual interest agreement in the future or (B) includes non-competition
restrictions or other similar restrictions on doing business in any line of
business or with any Person or in any geographic area or during any period of
time; and


(xiv)    any Applicable Contract relating to any material settlement or
compromise of any action, case, suit, arbitration, hearing, investigation,
charge, claim, litigation or other proceeding involving or relating to the
Assets or the Partnership.


30

--------------------------------------------------------------------------------





(b)    Except as set forth in Schedule 9.8(b), (i) each of the Material
Contracts, with respect to (A) Upstream Seller or the Partnership, as
applicable, is valid, binding and (subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law)) enforceable against Upstream Seller or the
Partnership, as applicable, and (B) each other party thereto, to Seller’s
Knowledge, is valid, binding and (subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law)) enforceable against such Person, and (ii)
there exists no breach of or default (including, to Seller’s Knowledge, any
breach of or default by Upstream Seller or the Partnership that with the lapse
of time or the giving of notice, or both, would cause a breach of default) under
any Material Contract in any material respect by Upstream Seller or the
Partnership or, to Seller’s Knowledge, by any other Person that is a party to
such Material Contract. As of the Execution Date, Seller has made available to
Buyer true and complete copies of all Material Contracts, including all
amendments thereto.


9.9    No Violation of Laws. To Seller’s Knowledge, except as set forth in
Schedule 9.9, (a) Upstream Seller is in compliance in all material respects with
all applicable Laws with respect to its ownership and operation of the Upstream
Assets, (b) Midstream Seller is in compliance in all material respects with all
applicable Laws with respect to its ownership of the Midstream Interests, and
(c) the Partnership is in compliance in all material respects with all
applicable Laws with respect to its ownership and operation of the Midstream
Assets. This Section 9.9 does not include any matters with respect to (i)
Environmental Laws or any other environmental matter, such matters being
addressed exclusively in Section 9.14, or (ii) Tax matters, such matters being
addressed exclusively in Section 9.15.


9.10    Preferential Purchase Rights. There are no Preferential Purchase Rights
affecting any portion of the Assets that are applicable to the transfer the (a)
Upstream Assets by Upstream Seller to Buyer, or (b) Midstream Interests by
Midstream Seller to Buyer and Buyer Designee.


9.11    Burdens. Except (a) for the Suspense Funds and (b) as set forth in
Schedule 9.11, Upstream Seller has properly and timely paid, or caused to be
paid, in all material respects, all Burdens due by Seller with respect to the
Upstream Assets in accordance with the applicable Leases and applicable Laws.


9.12    Imbalances.


(a)    With respect to Wells operated by Upstream Seller, and to Seller’s
Knowledge as to Wells not operated by Upstream Seller, except as set forth in
Schedule 9.12(a), there are no Imbalances associated with the Upstream Assets as
of the Effective Time.


(b)    Except as set forth in Schedule 9.12(b), there are no Imbalances owed to
or from Third Parties associated with the Midstream Business as of the Effective
Time.


9.13    Current Commitments; Drilling Obligations.


(a)    Schedule 9.13(a) sets forth, as of the Execution Date, all authorities
for expenditures (“AFEs”) received by Upstream Seller in writing or which
Upstream Seller has generated that (i) relate to the Upstream Assets and to
drilling, reworking or conducting another material operation with respect to a
Well, (ii) are in excess of $500,000, net to Upstream Seller’s interest in the
Upstream Assets, and (iii) for which all of the activities anticipated in such
AFEs have not been completed by the Execution Date.




31

--------------------------------------------------------------------------------



(b)    Except as set forth on Schedule 9.13(b) or to the extent those
obligations are previously fulfilled, none of the Leases or other Material
Contracts contain express provisions obligating Upstream Seller to drill any
wells on the Upstream Assets (other than provisions requiring optional drilling
as a condition of maintaining or earning all of a portion of a presently
non-producing Upstream Asset).


9.14    Environmental Matters. Except as set forth in Schedule 9.14, as of the
Execution Date:


(a)    with respect to the Upstream Assets, Upstream Seller has not entered into
any agreements with, and is not party under any consents, orders, decrees or
judgments of, any Governmental Authority based on any prior violations of
Environmental Laws that relate to the future use of any of the Upstream Assets;


(b)    the Partnership has not entered into any agreements with, and is not
party under any consents, orders, decrees or judgments of, any Governmental
Authority based on any prior violations of Environmental Laws that relate to the
future use of any of the Midstream Assets;


(c)    neither Seller nor the Partnership has received written notice from any
Person of any and, to Seller’s Knowledge, there has been no release or disposal
of any Hazardous Substance concerning any land, facility, asset or property
included in the Assets which would reasonably be expected to: (i) interfere with
or prevent compliance by Seller or the Partnership, as applicable, with any
Environmental Law or the terms of any license or permit issued pursuant thereto;
or (ii) give rise to or result in any material Remediation obligations or
material Liabilities of Seller or the Partnership;


(d)    the operations of the Partnership and to Seller’s Knowledge, the
operations of the Upstream Assets are and have been during Seller’s period of
ownership thereof, in material compliance with Environmental Laws; and


(e)    the Partnership has not entered into any Contract to assume or undertake
any Liability or responsibility of any Third Party for (i) Remediation of any
actual or alleged presence or release of Hazardous Substances or any (ii) other
material Liability under Environmental Laws.


9.15    Taxes. Except as disclosed in Schedule 9.15:


(a)    all material amounts of Asset Taxes that have become due and payable have
been properly and timely paid in full;


(b)    all material Tax Returns required to have been filed with respect to
Asset Taxes have been duly and timely filed (taking into account applicable
filing extensions), and all such Tax Returns are true and correct in all
material respects;


(c)    neither Seller nor the Partnership has received notice of, nor is there
threatened, any claim of audit by any applicable Taxing Authority for the
assessment of any Taxes that could result in an Encumbrance on the Assets and
all Taxes imposed on Seller or the Partnership that could result in an
Encumbrance or other claim against any of the Assets that have become due and
payable have been properly paid;


(d)    none of the Assets is subject to any tax partnership agreement (other
than the Partnership) or provisions requiring a partnership income tax return to
be filed under Subchapter K of Chapter 1 of Subtitle A of the Code or any
similar state statute (a “Tax Partnership”);


32

--------------------------------------------------------------------------------





(e)    from the date of its formation until the Conversion, the Partnership was
properly classified and treated as a partnership for federal income tax purposes
and subsequent to the Conversion, the Partnership was properly classified and
treated as a disregarded entity under Treasury Regulations Section
301.7701-3(b)(1)(ii);


(f)    the Partnership has timely filed all income and other material Tax
Returns necessary to be filed by it (taking into account applicable filing
extensions) and all such Tax Returns are true and correct in all material
respects;


(g)    the Partnership has timely paid all material amounts of Taxes that have
been incurred or are due from it other than Taxes that are not yet due and
payable or for which adequate reserves have been established in accordance with
GAAP on the financial statements of the Partnership;


(h)    the Partnership has timely withheld and paid all Taxes required to have
been withheld and paid by it in connection with amounts paid or owing to any
employee, former employee, partner, independent contractor, creditor,
stockholder, member, Affiliate, customer, supplier or other third party;


(i)    the Partnership (i) has never been a member of an affiliated,
consolidated, combined, unitary or similar Tax group and (ii) does not have a
current liability for Taxes of any other Person under Treasury Regulation
Section 1.1502-6 (or any predecessor or successor thereof or any analogous or
similar provision under Law), or as a successor or transferee or otherwise by
operation of law;


(j)    the Partnership is not a party to any tax sharing, allocation, indemnity
or similar agreement or arrangement (whether or not written) pursuant to which
it will have any obligation to make any payments after the Closing, except for
customary provisions of commercial agreements entered into in the ordinary
course the primary focus of which is not Taxes;


(k)    in the last three years, no written claim has been made by a Taxing
Authority in a jurisdiction in which the Partnership does not file Tax Returns
such that it is or may be subject to taxation by such jurisdiction in respect of
Taxes that would be covered by or the subject of such Tax Return;


(l)    Buyer has received correct and complete copies of any audit or
examination report issued within the last five years relating to any Taxes
(other than U.S. federal income Taxes) due from or with respect to the
Partnership;


(m)    the Partnership (i) is not subject to any private letter ruling of the
Internal Revenue Service or comparable rulings of other Taxing Authorities, (ii)
has not participated in any “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) (or any corresponding or similar provision of
state, local or foreign Tax law) and (iii) has not executed or entered into any
closing agreement pursuant to Section 7121 of the Code or any similar provision
of state, local or foreign Law; and


(n)    for purposes of this Section 9.15, any reference to the Partnership shall
be deemed to include any Person that merged with or was liquidated or converted
into the Partnership.


9.16    Brokers’ Fees. Neither Seller or any Affiliate of Seller (including the
Partnership) has incurred any liability, contingent or otherwise, for brokers’
or finders’ fees relating to the transactions contemplated by this Agreement for
which Buyer or any Affiliate of Buyer (including, following the Closing, the
Partnership) shall have any responsibility.


33

--------------------------------------------------------------------------------





9.17    Advance Payments. To Seller’s Knowledge, except for any throughput
deficiencies attributable to or arising out of any Applicable Contract or other
marketing Contract and except for any Imbalances, Upstream Seller is not
obligated by virtue of any take or pay payment, advance payment or other similar
payment (other than Burdens), to deliver Hydrocarbons, or proceeds from the sale
thereof, attributable to the Upstream Assets at some future time without
receiving full payment therefor at or after the time of delivery.


9.18    Employee Matters.


(a)    The Partnership does not have, and has never had, any employees or been
treated as an employer of employees since the date of its formation and does not
have any officers or managers.


(b)    The Partnership does not and since the date of its formation has never
sponsored, maintained or contributed to any “employee benefit plan” (within the
meaning of Section 3(3) of ERISA).


(c)    Except as set forth on Schedule 9.18, Seller has no Liabilities with
respect to non-compliance with employment Laws with respect to any employee of
Seller that has performed work at or in connection with the Assets and that
could reasonably be expected to become a Liability of Buyer or its Affiliates
(including, following the Closing, the Partnership) in connection with the
transactions contemplated by this Agreement. Seller does not have any Liability
with respect to any Employee Benefit Plan that could reasonably be expected to
become a Liability of Buyer or its Affiliates (including, following the Closing,
the Partnership) in connection with the transactions contemplated by this
Agreement. The Partnership does not have any ERISA Liability that will be or
remain a Liability of the Partnership after the Closing, and the transactions
contemplated in this Agreement will not result in ERISA Liability to the
Partnership. No union or similar organization represents any Permitted Employee,
and, to Seller’s Knowledge, no other organization is attempting to organize any
Permitted Employees.


9.19    The Partnership.


(a)    Midstream Seller owns all of the Midstream Interests free and clear of
any Encumbrances (other than any Encumbrances arising under the organizational
documents of the Partnership or any state or federal securities Laws). All of
the Midstream Interests are duly authorized and validly issued. The Midstream
Interests are all of the Equity Interests of the Partnership held or owned,
either of record or beneficially, by any Person.


(b)    All of the Midstream Interests were issued in compliance with applicable
Laws. None of the Midstream Interests were issued in violation of any Contract
or commitment to which the Partnership or Midstream Seller is a party or is
subject to or in violation of any preemptive or similar rights of any Person.


(c)    There are no outstanding or authorized options, warrants, convertible or
exchangeable securities or other rights, agreements, arrangements or commitments
of any character relating to the Interests or obligating the issuance or sale of
any Equity Interests in the Partnership. The Partnership has no outstanding or
authorized equity appreciation, phantom equity, profit participation or similar
rights. Other than the governing documents of the Partnership, there are no
voting trusts, member agreements, proxies or other agreements or understandings
in effect with respect to the voting or transfer of any of the Midstream
Interests.


(d)    The Partnership does not hold any direct or indirect Equity Interest in
any Person.




34

--------------------------------------------------------------------------------



(e)    A true and complete copy of the Partnership LPA has been delivered to
Buyer on or prior to the Execution Date.


9.20    Certain Midstream Assets.


(a)    The Partnership holds Good and Defensible Title to the Gathering Systems,
the ROW Interests, the Gas Plants, and Midstream Real Property, other than any
ROW Interests held by Seller and included in the Upstream Assets, as to which
ROW Interests Seller holds Good and Defensible Title.


(b)    There is not (i) any breach or event of default on the part of the
Partnership under any instrument creating an interest in any Midstream Real
Property, (ii) to Seller’s Knowledge, any breach or event of default on the part
of any other party to any such instrument creating an interest in any Midstream
Real Property, or (iii) to Seller’s Knowledge, any event that, with the giving
of notice or lapse of time or both, would constitute such breach or event of
default on the part of the Partnership with respect to any such instrument
creating an interest in any Midstream Real Property, or on the part of any other
party thereto, in the case of each of clauses (i), (ii) or (iii), to the extent
any such breach or event of default, individually or in the aggregate, would not
adversely affect in any material respect the ability of the Partnership to own,
operate or maintain the Midstream Assets in the ordinary course of business
consistent with past practice. The Gas Plants are either located within the
boundaries of the Midstream Real Property or located on real property to which
the Partnership has the legal right to place, maintain and operate the Gas
Plants. The Gathering Systems and all pipelines and related pipeline equipment
comprising a part of the Gathering Systems are, in all material respects, (A)
either located within the boundaries of the ROW Interests or located on real
property to which Seller or the Partnership has the legal right to place,
maintain and operate the Gathering Systems (which real property, in the case of
that held by Seller, is included in the Upstream Assets), and (B) in conformity
with the specifications (including pipeline size limits) of the applicable ROW
Interests. With respect to the Gathering Systems, there are no gaps (including
any gap arising as a result of any breach by the Partnership or Upstream Seller
of the terms of any such ROW Interests) in any material respect in the ROW
Interests for any pipeline and related facilities comprising a part of the
Gathering System.


(c)    All of the personal property, equipment and other tangible assets owned
or leased by the Partnership in connection with the ownership and operation of
the Midstream Business, specifically including the Gathering Systems and Gas
Plants, are, in all material respects, in a condition sufficient for use as
currently used by the Partnership, except for ordinary wear and tear and routine
maintenance.


(d)    Other than the Policies, the Midstream Assets and the Upstream Assets,
collectively, constitute all of the assets, rights and properties, tangible or
intangible, real or personal, that are used by Seller and the Partnership in the
operation of the Midstream Business in the ordinary course consistent with past
practice as of the Execution Date.


9.21    Intellectual Property.


(a)    The Partnership does not have any material Intellectual Property except
as set forth on Schedule 9.21. The Partnership is not required to pay royalties
to any Third Parties in respect of its ownership or use of any Intellectual
Property other than payments in the ordinary course of business for so-called
“off-the-shelf” products or “shrink wrap” software or as set forth on Schedule
9.21.


(b)    Except as set forth on Schedule 9.21, the Partnership owns or possesses
sufficient legal rights to use all Intellectual Property, if any, necessary for
or used in the Midstream Business as conducted as of the date hereof, and such
Intellectual Property shall remain with the Partnership at Closing. To Seller’s


35

--------------------------------------------------------------------------------



Knowledge, in conducting the Midstream Business neither Seller nor the
Partnership have violated or infringed, or are violating or infringing, any
Intellectual Property of any Person, and, to Seller’s Knowledge, as of the date
hereof there has not been a violation or infringement by any Person of any
Intellectual Property. Neither Seller nor the Partnership has received written
notice from any Person claiming a violation or infringement of a Person’s
Intellectual Property rights by the operation of the Midstream Business.


(c)    Upstream Seller does not have any material Intellectual Property related
to or used in connection with the ownership or operation of the Upstream Assets
except as set forth on Schedule 9.21.


9.22    Regulatory Status. The Partnership (a) does not have, and is not
required to have, a tariff on file with the Federal Energy Regulatory
Commission, and (b) is not nor has been within the last 10 years, subject to
regulation by, the Federal Energy Regulatory Commission as (i) a natural gas
company under the Natural Gas Act of 1938, as amended, and the regulations
promulgated thereunder, transporting natural gas in interstate commerce; (ii) an
intrastate pipeline under the Natural Gas Policy Act of 1978, as amended, and
the regulations promulgated thereunder, transporting natural gas in interstate
commerce; or (iii) a common carrier under the Interstate Commerce Act of 1887,
as amended, and the regulations promulgated thereunder, transporting oil or
Hydrocarbon liquids in interstate commerce. Except as set forth on
Schedule 9.22, the Partnership has not operated as a common carrier or acquired
rights or interests via eminent domain or under the threat of eminent domain.


9.23    Balance Sheet; No Undisclosed Liabilities; Absence of Changes.


(a)    The Partnership has delivered to Buyer a true and complete copy of the
unaudited balance sheet (the “Balance Sheet”) of the Partnership as of June 30,
2018 (the “Balance Sheet Date”).


(b)    The Balance Sheet is consistent with the books and records of the
Partnership, was prepared in accordance with GAAP and presents fairly the
financial position of the Partnership as of the Balance Sheet Date in accordance
with GAAP.


(c)    As of the Effective Time, the Partnership did not have (i) any Third
Party Debt or other Indebtedness or (ii) any other Liabilities other than (A)
Liabilities reflected or reserved against in the Balance Sheet, (B) Liabilities
under the express terms of Midstream Applicable Contracts that were not as of
the Effective Time past due or delinquent (other than Liabilities which Seller
or the Partnership is disputing in good faith by appropriate proceedings with
adequate reserves therefor established on the books and records of the
Partnership), or (C) Liabilities (other than Third Party Debt or other
Indebtedness) that have been incurred since the Balance Sheet Date in the
ordinary course of business consistent with past practice.


(d)    Since the Effective Time up to the Execution Date, the Partnership has
not (i) incurred or paid any Seller Obligations or Indebtedness, (ii) incurred
any other Liabilities other than (A) Liabilities reserved against in the Balance
Sheet, (B) Liabilities under the express terms of Midstream Applicable
Contracts, or (C) Liabilities incurred since the Balance Sheet Date in the
ordinary course of business consistent with past practice, (iii) made any cash
or non-cash dividends or distributions other than those, if made after the
Execution Date, would have been in accordance with Section 11.1(g) or Section
11.11 or (iv) taken any other action that, if taken after the Execution Date,
would have been prohibited by Section 11.1(b).


(e)    The Partnership does not have any Liability for any Change of Control
Amounts or Severance Obligations.




36

--------------------------------------------------------------------------------



9.24    Well Status. As of the Execution Date, there are no Wells operated by
Upstream Seller, and, to Seller’s Knowledge, operated by a Third Party, that:
(a) Upstream Seller or such Third Party is obligated by applicable Law or
Contract to plug and abandon that have not been plugged and abandoned in
accordance in all material respects with all applicable Laws; (b) have been
plugged and abandoned but have not been plugged and abandoned in accordance in
all material respects with all applicable Laws; or (c) have been drilled that
are not in material compliance with the Leases or applicable Laws.


9.25    Non-Consent Operations. Except as set forth on Schedule 9.25, as of the
Execution Date, no operations are being conducted or have been conducted with
respect to the Upstream Assets as to which Upstream Seller has elected to be a
non-consenting party under the terms of the applicable operating agreement and
with respect to which Upstream Seller has not yet recovered its full
participation.


9.26    Insurance. Schedule 9.26 sets forth a schedule of all policies of
insurance to which (a) any of the Upstream Assets is covered in effect as of the
Execution Date and (b) the Partnership is a party or under which any of the
Midstream Assets is covered in effect as of the Execution Date ((a) and (b),
collectively, the “Policies”) and sets forth the term, maximum limits and
policyholder for each Policy. All Policies are, to Seller’s Knowledge, valid,
outstanding and in full force and effect. Seller or its applicable Affiliates
have paid all related premiums due, and have otherwise performed all material
obligations under, each Policy. There is no material claim by any of Seller or
the Partnership pending under any Policy as to which coverage has been
questioned, denied or disputed by the underwriters of such policies. Neither
Seller nor the Partnership has received any notice, which remains outstanding,
of cancellation or termination with respect to any material Policy.


9.27    FCC Matters. Schedule 9.27 sets forth a true and complete list of all
FCC Licenses held by the Partnership or held by Seller or any Affiliate of
Seller primarily for use in connection with the ownership or operation of the
Upstream Assets or the Midstream Assets (the “Applicable FCC Licenses”). For
each Applicable FCC License, Schedule 9.27 sets forth (a) name of the licensee,
(b) the FCC call sign, (c) the authorized channel(s), (d) the geographic area of
authorization and (e) the date of original issuance or, if applicable, last
renewal. Except for Permitted Encumbrances, all FCC Licenses are owned by the
applicable licensee free and clear of all Encumbrances. There is no proceeding
pending before the FCC or, to Seller’s Knowledge, threatened, with respect to
any Applicable FCC License.


9.28    Credit Support Instruments. Schedule 9.28 lists all Credit Support
instruments posted by Seller and the Partnership with any Governmental Authority
that relate to the ownership or operation of the Assets.


9.29    Suspense Funds. To Seller’s Knowledge, Schedule 9.29 lists all Suspense
Funds as of the Effective Time and the reason they are being held in suspense
and the name or names of the Persons claiming the Suspense Funds or to whom the
Suspense Funds are owed. To Seller’s Knowledge, all proceeds from the sale of
Hydrocarbons produced from the Upstream Assets (except to the extent related to
the Assets subject to the Scheduled Concursus Matters) are being received by
Upstream Seller in a timely manner and are not being held in suspense.


9.30    Bank Accounts; Powers of Attorney. The Partnership has no bank accounts.
There are no valid powers of attorney issued by the Partnership that remain in
effect.


9.31    Affiliate Relationships. Except for the QEP Gas Services Agreement,
there are no contracts or agreements between the Partnership, on the one hand,
and any Related Party (other than the Partnership), on the other hand, and no
Related Party (other than the Partnership) is a party to any transactions with
the


37

--------------------------------------------------------------------------------



Partnership. There are no outstanding loans, advances or guarantees of
Indebtedness by the Partnership to or for the benefit of any Related Party
(except normal advances for business expenses in the ordinary course of business
through journal entry accounting in which no cash or assets of the Partnership
are actually paid or advanced).


9.32    Permits. Except as set forth on Schedule 9.32, Upstream Seller has
obtained and maintained, in all material respects, all necessary Permits with
regard to the ownership or operation of the Upstream Assets and, to Seller’s
Knowledge, no violations exist in respect of such Permits. The Partnership has
obtained and maintained, in all material respects, all necessary Permits with
regard to the ownership or operation of the Midstream Assets and, to Seller’s
Knowledge, no violations exist in respect of such Permits.


ARTICLE X
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller the following as of the Execution Date
and the Closing Date:


10.1    Organization, Existence and Qualification.


(a)    Buyer is a Delaware limited liability company duly formed, validly
existing and in good standing under the Laws of the jurisdiction of its
formation and has all requisite power and authority to own and operate its
property and to carry on its business as now conducted. Buyer is duly licensed
or qualified to do business as a foreign limited liability company and is in
good standing in all jurisdictions in which it carries on business or owns
assets and such qualification is required by Law.


(b)    As of the Closing Buyer Designee will be a Delaware limited liability
company duly formed, validly existing and in good standing under the Laws of the
jurisdiction of its formation and will have all requisite power and authority to
own and operate its property and to carry on its business as now conducted. As
of the Closing Buyer Designee will be duly licensed or qualified to do business
as a foreign limited liability company and is in good standing in all
jurisdictions in which it carries on business or owns assets and such
qualification is required by Law.


10.2    Authority, Approval and Enforceability. Buyer and Buyer Designee each
have full power and authority to enter into and perform this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
herein and therein. The execution, delivery and performance by Buyer of this
Agreement and the Transaction Documents to which Buyer (and Buyer Designee, as
applicable) is a party have been duly and validly authorized and approved by all
necessary limited liability company action on the part of Buyer. This Agreement
is, and the Transaction Documents to which Buyer (and Buyer Designee, as
applicable) is a party when executed and delivered by Buyer (and Buyer Designee,
as applicable) will be, the valid and binding obligation of Buyer (and Buyer
Designee, as applicable) and enforceable against Buyer (and Buyer Designee, as
applicable) in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar Laws, as well as
to principles of equity (regardless of whether such enforceability is considered
in a proceeding in equity or at Law).


10.3    No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated herein will not
(a) conflict with or result in a breach of any provisions of the organizational
or other governing documents of Buyer, (b) give rise to any right of
termination, cancellation, default, Encumbrance or acceleration under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license
or other agreement to which Buyer is a party or by which Buyer or any of its
property may be bound or (c) violate any Law applicable to Buyer or any of its


38

--------------------------------------------------------------------------------



property, except (in the case of clauses (b) and (c)) where the failure of the
foregoing to be true and correct, individually or in the aggregate, would not
reasonably be expected to adversely affect the ability of Buyer to enter into
and consummate the transactions contemplated by this Agreement and perform its
obligations hereunder.


10.4    Consents. Except for compliance with the HSR Act, there are no
requirements for consents or approvals from any Person that Buyer is required to
obtain in connection with the transfer of the Upstream Assets and Midstream
Interests from Seller to Buyer (and Buyer Designee, as applicable) or the
consummation of the transactions contemplated by this Agreement by Buyer.


10.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s Knowledge, threatened
in writing against Buyer or any Affiliate of Buyer.


10.6    Litigation. There is no suit, action or litigation by any Person before
any Governmental Authority that is pending, or to Buyer’s Knowledge, threatened
in writing, against Buyer or an Affiliate of Buyer that would adversely affect
the ability of Buyer to consummate the transactions contemplated by this
Agreement or perform its obligations hereunder.


10.7    Financing. As of the Scheduled Closing Date and the Closing Date, Buyer
will have, immediately available funds (through cash on hand and funds available
under credit facilities) with which to pay the Purchase Price, consummate the
transactions contemplated by this Agreement and perform its other obligations
under this Agreement and the Transaction Documents.


10.8    Regulatory. Immediately prior to the Scheduled Closing Date and
immediately following the Closing Date, Buyer will be qualified to own and
assume operatorship of (a) oil, gas and mineral leases in all jurisdictions
where the Upstream Assets are located, and (b) midstream assets and systems in
all jurisdictions where the Midstream Assets are located, and the consummation
of the transactions contemplated by this Agreement will not cause Buyer to be
disqualified as such an owner or operator.


10.9    Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas upstream and midstream
properties and related facilities. In making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
(a) relied on the representations and warranties of Seller set forth in
Article IX and in the other Transaction Documents and (b) relied on its own
independent investigation and evaluation of the Assets and Midstream Interests
and the advice of its own legal, Tax, economic, environmental, engineering,
geological and geophysical advisors and not, in any case, on any comments,
statements, projections or other material made or given by Seller, Seller’s
Affiliates (including the Partnership) or any Representative, consultant or
advisor of Seller or any of its Affiliates (including the Partnership). Buyer,
either alone or through its Representatives, has evaluated the merits and risks
of the investment in the Midstream Interests and is able to bear the economic
risk and lack of liquidity inherent in holding the Midstream Interests. Buyer
acknowledges and affirms that on or prior to Closing, Buyer will have completed
its independent investigation, verification, analysis, and evaluation of the
Assets and Midstream Interests and made all such reviews and inspections of the
Assets as it has deemed necessary or appropriate to consummate the transaction
contemplated hereunder pursuant to the terms of this Agreement. Buyer
understands and acknowledges that neither the Securities and Exchange Commission
nor any federal, state, or foreign agency has passed upon the Midstream
Interests, the Partnership, and the Assets or made any finding or determination
as to the fairness of an investment in the Midstream Interests, the Partnership,
and the Assets or the accuracy or adequacy of the disclosures made to Buyer.




39

--------------------------------------------------------------------------------



10.10    Brokers’ Fees. Neither Buyer or any Affiliate of Buyer has incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller or Seller’s
Affiliates (including the Partnership) shall have any responsibility.


10.11    Securities Laws. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Upstream Assets and Midstream Interests for its own account and not
with a view to a sale or distribution thereof in violation of the Securities Act
of 1933, as amended, and the rules and regulations thereunder, any applicable
state blue sky Laws or any other applicable securities Laws. Buyer acknowledges
that the Midstream Interests are not registered pursuant to the Securities Act
of 1933, as amended, and that none of the Midstream Interests may be
transferred, except pursuant to an effective registration statement or an
applicable exemption from registration under the Securities Act of 1933, as
amended.


ARTICLE XI
CERTAIN AGREEMENTS


11.1    Conduct of Business.


(a)    Except (w) as set forth in Schedule 11.1, (x) for the operations covered
by the AFEs applicable to Seller or its Affiliates (including the Partnership),
the Midstream Assets, and/or the Upstream Assets, as applicable, that are
executed and outstanding as of the Execution Date, including those set forth on
Schedule 9.13(a), (y) as required in the event of an emergency or as required to
perpetuate any Lease, or (z) as contemplated by this Agreement or as consented
to in writing by Buyer (which consent may be granted or withheld in Buyer’s sole
discretion), Seller shall, and shall cause the Partnership to, from and after
the Execution Date until the Closing:


(i)    subject to (A) Seller’s right to comply with the terms of the Leases, any
Contracts applicable to Seller or its Affiliates and the Upstream Assets,
applicable Laws and requirements of Governmental Authorities (including Seller’s
right to make adjustments with respect to pre-Effective Time periods regarding
Burdens paid to Governmental Authorities in order to comply with applicable Laws
and the terms of the Leases and relevant Contracts) and (B) interruptions
resulting from force majeure, mechanical breakdown and planned maintenance, in
each case, operate or, in the case of those Upstream Assets not operated by
Seller, use its commercially reasonable efforts to cause to be operated, the
Upstream Assets (1) in the usual, regular and ordinary manner consistent with
past practice, and (2) as a reasonably prudent operator;
(ii)    other than with respect to any funds being held in suspense by Upstream
Seller, pay all Burdens under the Leases related to the Upstream Assets to the
extent (A) such Burdens relate to production of Hydrocarbons from the Upstream
Assets prior to the Closing, and (B) the gross proceeds attributable to such
Hydrocarbons out of which such Burdens are payable have been received by
Upstream Seller (rather than such Burdens being paid (or proceeds withheld for
payment) by the purchaser of such Hydrocarbons or any other Person).


(iii)    pay all Taxes that become due on or prior to the Closing Date that
could result in the imposition of an Encumbrance or other claim against any of
the Assets or the Partnership;


(iv)    subject to (A) the Partnership’s right to comply with the terms of any
Contracts applicable to the Partnership, applicable Laws and requirements of
Governmental Authorities and (B) interruptions resulting from force majeure,
mechanical breakdown and planned maintenance, in each case, operate the
Midstream Assets (1) in the usual, regular and ordinary manner consistent with
past practice,


40

--------------------------------------------------------------------------------



(2) in compliance in all material respects with all applicable Laws and
requirements of Governmental Authorities and (3) as a reasonably prudent
operator;


(v)    maintain, or cause to be maintained, the books of account and Upstream
Records relating to the Upstream Assets in the usual, regular and ordinary
manner and in accordance with the usual accounting practices of Seller;


(vi)    cause the Partnership to maintain, or cause to be maintained, the books
of account and Midstream Records relating to the Partnership in the usual,
regular and ordinary manner and in accordance with the usual accounting
practices of the Partnership;


(vii)    keep in full force and effect present insurance policies or other
comparable insurance coverage with limits not less than as provided in the
present insurance policies with respect to the Assets and the Partnership’s
operations; and


(viii)    provide written notice to Buyer as soon as practicable, but in any
event within five Business Days after Seller acquires Knowledge thereof, of the
receipt by Seller or the Partnership of any written notice of violation or
alleged default or material breach of any Law, Material Contract or Permit.


(b)    Except (w) as set forth in Schedule 11.1, (x) for the operations covered
by the AFEs applicable to Seller or its Affiliates (including the Partnership),
the Midstream Assets, and/or the Upstream Assets, as applicable, that are
executed and outstanding as of the Execution Date, including those set forth on
Schedule 9.13(a), (y) as required in the event of an emergency or as required to
perpetuate any Lease, or (z) as contemplated by this Agreement or as consented
to in writing by Buyer (which consent may be granted or withheld in Buyer’s sole
discretion), Seller shall not, and shall cause the Partnership not to, from and
after the Execution Date until the Closing:


(i)    terminate (unless the term thereof expires pursuant to the provisions
existing therein) or surrender any rights under any Lease or Upstream Easement
(except for any Upstream Asset that terminates in accordance with its terms);


(ii)    transfer, sell, mortgage, pledge, grant an Encumbrance or dispose of any
interest in any Lease or Well or any other material Asset other than the (A)
sale and/or disposal of Hydrocarbons in the ordinary course of business, (B) use
of or sales of inventory in the ordinary course of business and (C) sales of
equipment that is no longer necessary in the operation of the Assets or for
which replacement equipment has been obtained;


(iii)    (A) enter into any Contract that, if such Contract had been entered
into as of the date hereof, would have constituted a Material Contract, (B)
amend or modify any Contract that, if such Contract had been so amended or
modified as of the date hereof, would have constituted a Material Contract or
(C) terminate (unless such Material Contract terminates in accordance with its
terms) or materially amend the terms of any Material Contract or waive any
material right;


(iv)    grant or create any Preferential Purchase Rights with respect to the
Assets;


(v)    voluntarily resign as operator of any of the Wells;


(vi)    with respect to the Partnership, (A) incur or pay any Liabilities that
constitute Seller Obligations or Indebtedness or, except in the ordinary course
of business consistent with past practice,


41

--------------------------------------------------------------------------------



any other Liabilities, in each case, except to the extent any such Liabilities
are to be taken into account as Working Capital Liabilities in the calculation
of Effective Time Working Capital pursuant to Section 2.5(c)(v), or (B) pay any
Intercompany Payable (other than through journal entry accounting in which no
cash or assets of the Partnership are actually paid or distributed);


(vii)    issue, encumber or otherwise dispose of any of the Midstream Interests
or issue any option, warrant or right relating to the Midstream Interests;


(viii)    amend or modify the organizational documents of the Partnership,
including the Partnership LPA;


(ix)    with respect to the Partnership, change business lines, enter into a new
business segment or activity outside the scope of the Partnership’s business as
it is conducted on the Execution Date;


(x)    split, combine or reclassify the outstanding Equity Interests of the
Partnership,


(xi)    with respect to the Partnership, other than in accordance with Section
11.1(g) or Section 11.11, declare, set aside or pay any cash or non-cash
distribution dividend or other distribution of any kind in respect of the
outstanding Midstream Interests (with the exception of the settlement of
Intercompany Receivables and Intercompany Payables through journal entry
accounting in which no cash or assets of the Partnership are actually paid or
distributed) or assign to an Affiliate of the Partnership or Seller or any Third
Party all or any part of the Mitigation Credits;


(xii)    repurchase, redeem, retire or otherwise acquire any Midstream
Interests;


(xiii)    adopt a plan of complete or partial liquidation or resolutions
providing for or authorizing a liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of the Partnership;


(xiv)    with respect to the Partnership, make any change in accounting
principles, methods or policies (except as may be required to comply with
applicable Law or changes in GAAP);


(xv)    with respect to the Partnership and Asset Taxes imposed on the Upstream
Assets, (A) make, change or revoke any Tax election (other than in connection
with the Conversion), (B) file any amended Tax Return, (C) enter into any
closing agreement, (D) settle or compromise any material Tax claim or
assessment, or (E) except as in the ordinary course of business, consent to any
extension or waiver of the limitation period applicable to any material claim or
assessment with respect to Taxes; in each case to the extent such action could
reasonably be expected to adversely affect Buyer or the Partnership after the
Closing Date;


(xvi)    with respect to the Partnership, acquire or agree to acquire (A) by
merger or consolidating with, by purchasing Equity Interests in or substantially
all of the assets of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof, or
(B) any material assets of any Person;


(xvii)    with respect to the Partnership, (A) cancel or compromise any material
claim or right of the Partnership, except the resolution of amounts payable or
operational obligations in the ordinary course of business, or (B) cancel,
terminate, relinquish, waive or release any material right of the Partnership,
whether under a Material Contract or otherwise;


42

--------------------------------------------------------------------------------





(xviii)    with respect to the Partnership, make or commit to make any capital
expenditures in excess of $100,000 individually or $250,000 in the aggregate;


(xix)    with respect to the Upstream Assets, except pursuant to Section 11.1(e)
or Section 11.12 and subject to Section 11.1(b)(xx), propose, agree to, or
commence any individual operation on the Upstream Assets anticipated to cost in
excess of $250,000, net to Seller’s interest; provided, however, that no
approval by Buyer hereunder shall be required with respect to cost overruns (or
supplemental authorizations for expenditure for cost overruns) relating to
operations in which Upstream Seller has agreed to participate in writing as of
the Execution Date or in which Upstream Seller agrees to participate after the
Execution Date in compliance with this Section 11.1 or otherwise make or commit
to make any capital expenditures or issue any new AFEs, in either case in excess
of $250,000 individually or $500,000 in the aggregate;


(xx)    with respect to the Upstream Assets, except pursuant to Section 11.1(e)
or Section 11.12, propose or agree to any operation to plug and abandon any
Well; or


(xxi)    commit to do any of the foregoing.


(c)    Without expanding any obligations which Seller may have to Buyer, it is
expressly agreed that Seller shall never have any Liability to Buyer with
respect to any breach or failure of Section 11.1(a)(i) or Section 11.1(a)(iv),
to the extent such breach relates to the physical operation of the Assets,
greater than that which it might have as the operator to a non-operator under
the applicable operating agreement (or, in the absence of such an agreement,
under the AAPL 610 (1989 Revision) form Operating Agreement), IT BEING
RECOGNIZED THAT, UNDER SUCH AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT
RESPONSIBLE FOR ITS OWN NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(d)    Buyer acknowledges Seller owns undivided interests in certain of the
properties comprising the Upstream Assets that it is not the operator thereof,
and Buyer agrees that the acts or omissions of the other interest owners
(including the operators) who are not Seller or any Affiliates of Seller shall
not constitute a breach of the provisions of this Section 11.1, nor shall any
action required by a vote of Working Interest owners constitute such a breach so
long as Seller has voted its interest in a manner that complies with the
provisions of this Section 11.1.


(e)    With respect to any AFE or similar request received by Upstream Seller
that is estimated to cost in excess of $250,000 in respect of the Upstream
Assets, Upstream Seller shall forward such AFE to Buyer as soon as is reasonably
practicable, together with Upstream Seller’s recommendation as to whether
Upstream Seller should participate in such operation and materials in Upstream
Seller’s possession on which such recommendation is based, and thereafter the
Parties shall consult with each other regarding whether or not Upstream Seller
should elect to participate in such operation. Buyer agrees that it will use
commercially reasonable efforts to timely respond to any written request for
consent pursuant to this Section 11.1(e) or Section 11.1(a) or Section 11.1(b).
In the event the Parties are unable to agree within five days (unless a shorter
time is reasonably required by the circumstances or the applicable joint
operating agreement) of Buyer’s receipt of any consent request as to whether or
not Upstream Seller should elect to participate in such operation, Upstream
Seller’s decision with respect thereto shall control; provided Upstream Seller
(i) will act as a reasonably prudent oil and gas operator in making elections
under each Lease, operating agreement, unit agreement, contract for development
and other similar instrument or agreement (including


43

--------------------------------------------------------------------------------



all determinations with respect to pooling and unitization, elections concerning
abandonment of any Well or release of any Lease or Well) and (ii) will in good
faith consult with Buyer and consider any reasonable alternative proposed by
Buyer to achieve the desired result of each of the Parties with respect to the
applicable operation. Notwithstanding the provisions of this Section 11.1, in
the event of an emergency, Seller may take such action as reasonably necessary
in accordance with prudent industry practices and shall notify Buyer of such
action promptly thereafter.


(f)    From and after the Closing Date, Buyer agrees that, notwithstanding
anything in this Agreement to the contrary (i) Upstream Seller shall have the
right to control and make adjustments with respect to Burdens paid by Seller to
Governmental Authorities, to the extent the same relate to pre-Effective Time
periods, in order to comply with applicable Laws and the terms of the Leases and
any relevant Contracts, and (ii) Buyer shall use its commercially reasonable
efforts to cooperate with Seller’s efforts and actions in connection therewith.


(g)    Notwithstanding anything in this Agreement to the contrary, without
limiting the provisions of Section 2.4 and Section 3.3, Midstream Seller shall
(i) have the right at any time to cause the Partnership to distribute (or make
dividends or distribution with respect to) cash of the Partnership and (ii)
cause the Partnership to distribute all pre-Effective Time accounts receivables
of the Partnership to Midstream Seller or its Affiliates at any time prior to
Closing; provided, that such right shall not include the right to declare
dividends or distributions prior to the Closing that are payable after the
Closing (with the exception of the settlement of Intercompany Receivables and
Intercompany Payables through journal entry accounting in which no cash or
assets of the Partnership are actually paid or distributed).


(h)    Notwithstanding anything in this Agreement to the contrary, Seller shall
have the right at any time prior to Closing to, or to cause the Partnership to,
utilize all or part of the Mitigation Credits in the operation of the Upstream
Assets and/or Midstream Assets.


11.2    Successor Operator. While Buyer acknowledges that it desires to succeed
Upstream Seller as operator of those Upstream Assets or portions thereof that
Upstream Seller may presently operate, Buyer acknowledges and agrees that Seller
cannot and does not covenant or warrant that Buyer shall become successor
operator of such Upstream Assets since the Upstream Assets or portions thereof
may be subject to operating or other agreements that control the appointment of
a successor operator. Upstream Seller agrees, however, that, as to the Upstream
Assets it operates, it shall use its commercially reasonable efforts to support
Buyer’s efforts to become successor operator of such Upstream Assets (to the
extent permitted under any applicable joint operating agreement or other
applicable agreement) effective as of Closing (at Buyer’s sole cost and expense)
and to designate and/or appoint, to the extent legally possible and permitted
under any applicable joint operating agreement or other applicable agreement,
Buyer as successor operator of such Assets effective as of Closing.


11.3    HSR Act. If applicable, within ten Business Days following the Execution
Date, Buyer and Seller will each prepare and simultaneously file with the DOJ
and the FTC the notification and report form required for the transactions
contemplated by this Agreement by the HSR Act and request early termination of
the waiting period thereunder. Buyer and Seller agree to respond promptly to any
inquiries from the DOJ or the FTC concerning such filings and to comply in all
material respects with the filing requirements of the HSR Act. Buyer and Seller
shall cooperate with each other and, subject to the terms of the Confidentiality
Agreement, shall promptly furnish all information to the other Party that is
necessary in connection with Buyer’s and Seller’s compliance with the HSR Act.
Buyer and Seller shall keep each other fully advised with respect to any
requests from or communications with the DOJ or FTC concerning such filings and
shall consult with each other with respect to all responses thereto. Each of
Seller and Buyer shall use its


44

--------------------------------------------------------------------------------



commercially reasonable efforts to take all actions reasonably necessary and
appropriate in connection with any HSR Act filing to consummate the transactions
consummated hereby; provided, however, that neither Party will be required to
(a) sell or otherwise dispose of, hold separate, or agree to sell or otherwise
dispose of any of the Assets or any other assets of Seller or its Affiliates or
Buyer or its Affiliates, (b) terminate existing relationships or contractual
rights and obligations, including any joint venture or other arrangement, or
(c) effectuate any change or restructuring of any Person. Buyer shall bear 100%
of the filing fees of the HSR Act filings.


11.4    Credit Support.


(a)    Buyer acknowledges that none of the bonds, letters of credit and
guarantees, if any, posted by Seller or its Affiliates (other than the
Partnership) with Governmental Authorities or any other Third Party and relating
to the Upstream Assets or Midstream Business (collectively, the “Credit
Support”) are transferable to Buyer. On or before the Closing Date, Buyer shall
obtain, or cause to be obtained in the name of Buyer or the Partnership, as
applicable, replacements for the Credit Support to the extent such replacements
are necessary (i) to consummate the transactions contemplated by this Agreement
and (ii) to permit the cancellation of the Credit Support with respect to the
Upstream Assets and/or Midstream Business; provided Buyer shall not be required
to provide bonds, letters of credit and guarantees in amounts pursuant to this
Section 11.4(a)(ii) in excess of the Credit Support items set forth on Schedule
9.28.


(b)    In addition, at or prior to Closing, Buyer shall deliver to Seller
evidence of the posting of bonds or other security with all applicable
Governmental Authorities and all applicable Third Parties, including those set
forth on Schedule 9.28, meeting the requirements of such Governmental
Authorities and such Third Parties to (i) own and, if applicable, operate the
Upstream Assets as of the Closing Date, (ii) own the Midstream Interests as of
the Closing Date, and (iii) operate the Midstream Business as of the Closing
Date.


(c)    In the event that any Governmental Authority or any Third Party does not
permit the cancellation of any Credit Support posted by Seller and/or any
Affiliate of Seller (other than the Partnership), then, from and after Closing,
Buyer shall indemnify the Seller Indemnified Parties against all Liabilities
incurred by the Seller Indemnified Parties under such Credit Support (and all
Liabilities incurred in connection with such Credit Support). At the Closing,
Buyer shall reasonably cooperate with Seller in Seller’s efforts to obtain the
return to Seller or its applicable Affiliate of any cash deposits constituting
Credit Support that are provided, funded, or otherwise supported by any Seller
or any of its Affiliates with respect to the Upstream Assets or Midstream
Business and, to the extent any such amounts are released to Buyer, Buyer shall
promptly pay such amounts to Upstream Seller.


11.5    Record Retention. Buyer, for a period of seven years following the
Closing, will, and will cause the Partnership to, as applicable, (a) retain the
Records, (b) provide Seller, its Affiliates and its and their officers,
employees and Representatives with access to the Records (to the extent that
Seller has not retained the original or a copy) during normal business hours for
review and copying at Seller’s expense, and (c) provide Seller, its Affiliates
and its and their officers, employees and Representatives with access, during
normal business hours, to materials received after the Closing that would have
constituted “Records” (and not “Excluded Records”) if the same were in existence
as of the Closing Date and that relate to any indemnity claim made under
Section 8.2 for review and copying at Seller’s expense. If Buyer desires to
destroy any Records within such seven year period, Buyer shall notify Seller in
writing at least ten (10 Business Days in advance prior to such destruction and
provide Seller the opportunity to take possession of the same at Seller’s sole
cost and expense, after which time Buyer shall have no obligation under this
Section 11.5.


45

--------------------------------------------------------------------------------





11.6    Amendment of Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing right until Closing to add, supplement or amend the
Schedules to its representations and warranties with respect to any matter. For
all purposes of and notwithstanding anything contained in this Agreement,
including for purposes of determining whether the conditions set forth in
Article IV (except Section 4.6, as related to Section 4.1, but without affecting
the conditions set forth in Section 4.1 or Buyer’s rights with respect thereto)
have been fulfilled and Buyer’s rights under Article VIII, Article XIII and
Article XIV, the Schedules to Seller’s representations and warranties contained
in this Agreement shall be deemed to include only that information contained
therein on the Execution Date and shall be deemed to exclude all information
contained in any addition, supplement or amendment thereto.


11.7    Notifications. Each Party shall provide prompt written notice to the
other Party following receipt by such Party or its Affiliates (including the
Partnership) of any written notice of any lawsuit or action from any Third Party
that seeks to restrain the transactions contemplated by this Agreement.


11.8    Removal of Name. As promptly as practicable, but in any case within 90
days after the Closing Date, Buyer shall eliminate the names “QEP” and
“Questar”, and any variants thereof, from the Upstream Assets and Midstream
Assets acquired pursuant to this Agreement and, except with respect to such
grace period for eliminating existing usage, shall have no right to use any
logos, trademarks or trade names belonging to Seller or any of its Affiliates.


11.9    FCC Filings. Seller and Buyer shall, and Seller shall cause its
Affiliates to, as applicable, prepare, as soon as is practical following the
Execution Date, any necessary filings in connection with the transactions
contemplated by this Agreement that may be required to be filed by the Parties
or any Affiliate thereof with the Federal Communications Commission with respect
to transfer of the Assigned FCC Licenses. Any fees associated with the transfer
of the Assigned FCC Licenses or payable to the Federal Communications Commission
with respect to the transactions contemplated under this Agreement or the
Transaction Documents shall be the sole responsibility of Buyer, and Buyer shall
reimburse Seller for any such fees incurred by Seller and its Affiliates prior
to Closing. Seller and Buyer shall, and Seller shall cause its Affiliates to, as
applicable, promptly furnish each other with copies of any notices,
correspondence or other written communication from the FCC, shall promptly make
any appropriate or necessary subsequent or supplemental filings and shall
cooperate in the preparation of such filings as is reasonably necessary and
appropriate. In addition, at or prior to, or as soon as practical after, the
Closing, Buyer shall deliver evidence to Seller of its Federal Registry Number
with respect to the Assigned FCC Licenses and its designation of an applicable
contact person with respect to the Assigned FCC Licenses. Promptly following
Closing, Buyer and Seller shall, and Seller shall cause its Affiliates to, as
applicable, execute and deliver the forms and documents required by the
applicable Governmental Authority to transfer the Assigned FCC Licenses to
Buyer.


11.10    Employee Matters.


(a)    On or after the Execution Date and at reasonable times approved by
Seller, Buyer or its Affiliate may interview and/or make offers of employment
(each an “Offer”) to those employees of Seller set forth on Schedule 11.10 (each
a “Permitted Employee”) and conduct such lawful, standard employee screening and
eligibility procedures with regard to the potential employment of any Permitted
Employee as Buyer or any such Affiliate typically conducts with respect to
candidates for employment in its ordinary course of business; provided, however,
that Buyer shall not require any Permitted Employee to submit an application as
a predicate for being considered for an Offer (though any such Offer may be
conditioned upon Buyer’s standard pre-employment screenings, including
background checks). Buyer and its Affiliates may


46

--------------------------------------------------------------------------------



conduct interviews and screening of the Permitted Employees from the Execution
Date until 20 days before the Scheduled Closing Date (such date, which may be
extended in the sole discretion of Seller, the “Offer Period End Date”);
provided that such interviewing and screening shall not unreasonably interfere
with the business of Seller or its Affiliates. Seller may supplement Schedule
11.10 at any time within 10 days after the Execution Date in order to add or
remove additional individuals to Schedule 11.10, as determined in Seller’s sole
discretion.


(b)    Until the Offer Period End Date, Buyer may make Offers of employment to
such Permitted Employees as Buyer determines in its sole discretion, which
Offers (i) shall be conditioned upon the Closing occurring and be effective as
of the Closing Date or, in the case of a Permitted Employee who will be
performing services under the Transition Services Agreement (a "TSA Employee"),
as of the date of the expiration or early termination under the Transition
Services Agreement of the group(s) of services such Permitted Employee will
perform (his or her applicable "TSA Service Termination Date") and (ii) may be
on terms and conditions as Buyer may determine; provided that each Offer to a
Permitted Employee must, unless otherwise agreed by Seller, not result in a
reduction in the Permitted Employee’s base salary or base wages as compared to
the base salary or base wages provided by Seller in writing to Buyer prior to
the Execution Date, provided if the base salary or base wages for a Permitted
Employee is not so provided to Buyer prior to the Execution Date such Permitted
Employee’s base salary or base wages as offered by Buyer shall be as Buyer may
determine.


(c)    Buyer shall, not later than the Offer Period End Date, deliver to Seller
a final written list containing the name, base salary and location of the
principal place of employment of each Permitted Employee to whom Buyer or any of
its Affiliates has made an Offer. In addition, Buyer shall provide to Seller,
not later than 20 days prior to the Scheduled Closing Date, the names of each
Permitted Employee who has then accepted an Offer from Buyer as of such date or
any of its Affiliates (each Permitted Employee who accepts such an offer being a
“Continuing Employee”) and the names of the Permitted Employees who have then
declined an Offer from Buyer or its Affiliates (and shall provide an updated
list as of Closing if any additional Permitted Employees accept or decline such
Offer). Each Continuing Employee shall, as of the Closing Date or, in the case
of a TSA Employee, as of their applicable TSA Services Termination Date (if he
or she is still employed by Seller or its Affiliate), be terminated by Seller or
its Affiliate (and Seller shall and shall cause its Affiliates to release such
Continuing Employee from all non-compete or similar restrictions that would
restrict or be violated in any way by, such Continuing Employee’s activities as
an employee of Buyer or its Affiliate) and become an employee of Buyer or its
Affiliate.


(d)    As of the Closing Date, or in the case of a TSA Employee, as of their
applicable TSA Services Termination Date, each Continuing Employee (and the
covered dependents thereof, as applicable) shall cease participation as active
participants in all Employee Benefit Plans maintained or sponsored by Seller and
its Affiliates. Buyer or its Affiliate, as applicable, shall be responsible for
all compensation and benefits for or owing to Continuing Employees arising on or
after their hiring by Buyer or such Affiliate (including on and after the
Closing Date). Seller shall be responsible and pay for any obligation arising
out of the Worker Adjustment and Retraining Notification Act of 1988, and
similar state, local and foreign Laws (the “WARN Act”) with respect to any
employee of Seller or any of its Affiliates (including any Permitted Employees
laid off on or prior to the Closing Date or, as applicable, their applicable TSA
Services Termination Date); provided that Buyer or its Affiliate, as applicable,
shall be responsible and pay for any obligation arising out of the WARN Act with
respect to any Continuing Employees laid off on or after the commencement of
their employment with Buyer or Affiliates. Nothing herein shall require Buyer to
continue to employ any Continuing Employee for any specified period of time;
provided, however, that, if Seller timely provides to Buyer a list of applicable
employees terminated by Seller in connection with or within 90 days prior to the
Closing and, as a direct result of Buyer’s action to terminate or lay off any
Continuing Employee on or after


47

--------------------------------------------------------------------------------



the Closing other than for cause, Seller or any of its Affiliates incur any
Liability under the WARN Act, Buyer shall promptly reimburse Seller or its
Affiliate, as applicable, for any such Liability.


(e)    Buyer hereby agrees not to, and to cause its Affiliates or anyone acting
on its or any of its Affiliates’ behalf not to, for a period of two years after
the Execution Date, directly or indirectly (other than as permitted by Section
11.10(a) and Section 11.10(b) with respect to Permitted Employees): solicit or
contact with a view to the engagement or employment of, any employee of Seller
or its Affiliates; provided, however, that it shall not be a violation of this
Section 11.10(e) to engage in solicitations incidental to general advertising or
other general solicitation in the ordinary course not specifically targeted at
any employee or group of employees of Seller and its Affiliates or to employ any
Person not solicited in violation hereof; and provided, further, however, that,
except pursuant to an Offer extended to a Permitted Employee prior to the
Closing in accordance with Section 11.10(a) and Section 11.10(b), for a period
of six months following the Closing Date, if Buyer or any of its Affiliates
hires or otherwise employs any Permitted Employee that was terminated or laid
off by Seller or its Affiliates and to which Seller or an Affiliate of Seller
made or provided a severance payment or severance benefits to such employee upon
being terminated or laid off, Buyer shall promptly reimburse Seller or its
applicable Affiliate an amount equal to 50% of the severance payment and cost of
severance benefits made or provided to such Permitted Employee (together with
50% of the employer portion of any employment, payroll or similar Taxes paid by
Seller or its Affiliates in connection therewith).


(f)    Notwithstanding anything herein to the contrary, no provision in this
Agreement shall create any third-party beneficiary or other right in any Person
(including any beneficiary or dependent thereof) for any reason in respect of
continued employment or new employment with Seller or its Affiliates or Buyer or
its Affiliates or in respect of any benefits or compensation that may be
provided, directly or indirectly, under any plan or arrangement maintained by
Seller or Buyer or their Affiliates. Nothing in this Section 11.10, express or
implied, shall be deemed an amendment of any Employee Benefit Plan of Buyer or
Seller or their Affiliates providing benefits to any Permitted Employee or any
other employee of Seller or its Affiliates or any other Person.


11.11    Partnership Excluded Assets. Prior to the Scheduled Closing Date,
Seller shall cause the Partnership to convey (whether by assignment, spin-off,
dividend or otherwise) all of its right, title and interest in and to the
Excluded Assets to Seller or Seller’s designee (collectively, “Partnership
Excluded Assets”).


11.12    Permitting and Drilling Activities.


(a)    Prior to Closing, upon the written request of Buyer, Upstream Seller
shall make such filings as reasonably requested by Buyer to obtain, and shall
take such other action as reasonably requested by Buyer or otherwise necessary
to obtain and maintain, Permits with respect to operations for up to ten
refractures and the drilling of up to ten new wells with respect to the Upstream
Assets proposed to be performed by Buyer after the Closing. Buyer shall prepare
all necessary applications and filings and pay all filing fees with respect to
the filing of such applications, and shall pay all out of pocket expenses
incurred by Upstream Seller in performing its obligations under this Section
11.12(a). Upstream Seller shall not be required to post any bonds or incur any
Liabilities (other than as provide or paid by Buyer) in performing its
obligations under this Section 11.12(a).


(b)    Prior to Closing, upon the request of Buyer Upstream Seller shall issue
AFE’s to the applicable Persons regarding operations for up to ten refractures
and the drilling of up to ten new wells proposed to be performed with respect to
the Upstream Assets by Buyer following the Closing. Buyer shall prepare such
AFE’s and all necessary supplemental information, and the Parties shall consult
with each other


48

--------------------------------------------------------------------------------



with respect to the issuance of such AFE’s. To the extent Upstream Seller
receives any prepayments on account of AFEs issued pursuant to this Section
11.12(b), Upstream Seller shall deliver such proceeds to Buyer at Closing (or
promptly after receipt by Upstream Seller thereof if received after Closing) and
there shall be no adjustment to the Purchase Price on account of such
prepayments or the delivery thereof to Buyer.


(c)    Whether or not Closing occurs, Buyer shall (i) promptly upon request by
Seller, reimburse Seller and its Affiliates for all costs and expenses incurred
by such Persons in connection with the cooperation contemplated by this Section
11.12 (including reasonable legal costs and expenses), and (ii) indemnify and
hold harmless the Seller Indemnified Parties from and against any and all
Liabilities suffered or incurred by such Persons arising from the cooperation
provided pursuant to this Section 11.12 (other than to the extent such
Liabilities arise from the willful misconduct or gross negligence of any Seller
Indemnified Party).


11.13    Information Technology. Prior to the Closing, Seller shall be entitled
to erase any and all data, software and other information from any desktop,
laptop, smart phone, tablet or other mobile computing device, network gear, data
center gear and any other information technology equipment held by the
Partnership, in each case, to the extent such data, software or other
information contains any (a) proprietary information of Seller or (b) Excluded
Records.


11.14    Conversion. On or prior to the earlier of (a) December 31, 2018, and
(b) five (5) days prior to Closing, Seller shall cause the Conversion to occur,
and Buyer expressly consents to the same occurring.


11.15    Financing Cooperation. Seller agrees use its commercially reasonable
efforts to provide, and to cause the Partnership and their respective
Representatives to provide, such assistance as is reasonably requested by Buyer
in connection with any financing that may be arranged by Buyer to the extent
necessary to fund any portion of the Adjusted Purchase Price (“Financings”),
including (a) assisting with (and providing information for) the preparation of
materials for bank information memoranda and similar documents in each case to
the extent required in connection with the Financing, (b) all documentation and
other information which any lender providing or arranging the Financing has
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, (c) providing customary evidence of the repayment of existing
Indebtedness of the Partnership required to be repaid pursuant to the terms of
this Agreement and releasing any liens securing such indebtedness, in each case,
to the extent applicable and to take effect at the Closing, (d) permitting the
Financing Sources and other prospective lenders involved in the Financings to
conduct reasonable due diligence with respect to the Partnership and the Assets
(and provide all relevant information or documentation reasonably requested in
connection therewith); provided that any such diligence conducted by the
Financing Sources shall be conducted upon (and limited to) the same terms, and
subject to the same restrictions and obligations, as Buyer’s due diligence
rights and obligations contained herein, (e) facilitating the pledging of
collateral required by the Financing effective as of and contingent upon the
Closing, (f) assisting with the preparation of and executing and delivering any
pledge and security documents and other definitive financing documents on terms
reasonably satisfactory to Buyer to the extent necessary in connection with the
Financing, or other requested certificates or documents as may be reasonably
requested by Buyer, in each case effective as of and contingent upon the
Closing, and (g) providing customary available title documents and information
(including title opinions and drilling title opinions). Notwithstanding anything
to the contrary contained in this Section 11.15, (i) nothing in this Section
11.15 shall require any such cooperation to the extent that it would (A) require
Seller or its Affiliates (including the Partnership) or any of their respective
Representatives, as applicable, to waive or amend any terms of this Agreement or
agree to pay any commitment or other fees or reimburse any expenses prior, or
incur any Liability or give any indemnities or otherwise commit to take any
similar action, in each case except, in the case of the Partnership, but only to
the extent that the same is


49

--------------------------------------------------------------------------------



(1) only put in place as of Closing, (2) expressly contingent upon the Closing
Date occurring, and (3) does not relate to, or effective with respect to, any
period of time prior to the Closing Date, (B) unreasonably interfere with the
ongoing business or operations of Seller or its Affiliates (including the
Partnership) or any of their respective Representatives, (C) require Seller or
its Affiliates (including the Partnership) or any of their respective
Representatives to provide any information that is not reasonably available to
Seller, the Partnership or such Representative, (D) require Seller or its
Affiliates (including the Partnership) or any of their respective
Representatives to take any action that will conflict with or violate such
Persons’ organizational documents, as applicable, or any Laws or result in a
violation or breach of, or default under, any Contract which such Person, as
applicable, is a party, result in any officer or director of any such Person
incurring any personal liability with respect to any matters relating to the
Financing or (E) require Seller or its Affiliates (other than the Partnership)
or any of their respective Representatives or, except for agreements that (1)
are only put in place as of Closing, (2) are expressly contingent upon the
Closing Date occurring, and (3) do not relate to, or are effective with respect
to, any period of time prior to the Closing Date, the Partnership, to enter into
any agreement in connection with the Financing, and (ii) no Liability or
obligation of the Partnership under any agreement entered into in connection
with the Financing (other than with respect to customary authorization letters)
shall be effective until the Closing Date. Buyer shall, promptly upon request by
Seller, reimburse Seller and its Affiliates (including the Partnership) and each
of their respective Representatives for all reasonable and documented
out-of-pocket costs incurred by such Persons in connection with the cooperation
contemplated by this Section 11.15 (including reasonable legal costs and
expenses); and shall indemnify and hold harmless Seller and its Affiliates
(including the Partnership) and each of their respective Representatives from
and against any and all Liabilities suffered or incurred by such Persons arising
from the cooperation provided by such persons pursuant to this Section 11.15
(other than to the extent such Liabilities arise from the willful misconduct or
gross negligence of Seller or its Affiliates (including the Partnership) or any
of their respective Representatives as determined in a final, non-appealable
judgment of a court of competent jurisdiction) and any information utilized in
connection therewith; provided however, with respect to the Partnership, such
reimbursement or indemnification shall only be required if this Agreement is
terminated pursuant to Section 7.1 (other than pursuant to Section 7.1(b) in
only those circumstances where Buyer is entitled to the remedies set forth in
Section 7.2(c)). Notwithstanding anything to the contrary set forth in this
Section 11.15, (x) all of the information provided by Seller and its Affiliates
(including the Partnership) and their respective Representatives pursuant to
this Section 11.15 is given without any representation or warranty, express or
implied, and (y) in no event will Seller or its Affiliates (including the
Partnership) or any of their respective Representatives have any Liability of
any kind or nature to the Buyer Indemnified Parties, Buyer’s Financing Sources
or any other Person arising or resulting from the cooperation provided in this
Section 11.15 or any use of any information provided by Seller or its Affiliates
(including the Partnership) or any of their respective Representatives pursuant
to this Section 11.15.


11.16    Firm Transportation Contracts.


(a)    Promptly following the Execution Date, Seller shall prepare and file (and
Buyer shall cooperate with Seller in connection therewith) with the Federal
Energy Regulatory Commission (“FERC”) a joint petition for temporary waivers of
all applicable capacity release regulations and related policies and
requirements under, and of the related tariff requirements of the interstate
pipelines providing transportation service pursuant to, the Contracts set forth
on Schedule 11.16 (such Contracts, or any renewals, extensions or replacements
thereof, collectively the “Firm Transportation Agreements”), in each case, as
may be reasonably necessary to facilitate transfer from Seller to Buyer or its
designated Affiliate of the Firm Transportation Agreements on rates, terms and
conditions identical to those currently in effect for Seller prior to the
contemplated transfer.




50

--------------------------------------------------------------------------------



(b)    Upon issuance of an order by FERC granting such waivers, at Closing,
Seller shall assign or permanently release to Buyer or its designated Affiliate
the interests in the Firm Transportation Agreements.


(c)    Notwithstanding anything in Section 13.4(a) to the contrary, (i) the
Parties shall work cooperatively to obtain, on or prior to the Closing, the
Consent to the (A) assignment to Buyer of, and (B) the permanent release of
Seller from, the Firm Transportation Agreements, in each case, from or by the
counterparties to each Firm Transportation Agreement, and (ii) Buyer shall
satisfy all creditworthiness requirements of each counterparty to the Firm
Transportation Agreements as set forth in such Firm Transportation Agreements
for such purposes, such that Seller shall be relieved from any further
obligation or liability pursuant to the Firm Transportation Agreements from and
after Closing.


(d)    If the waivers contemplated above in this Section 11.16 have not been
received from FERC on or prior to the Scheduled Closing Date, the Parties agree
to use their commercially reasonable efforts to take such actions as either
Party deems in good faith to be necessary or desirable to attempt to expedite
FERC’s review of the joint petition described in Section 11.16(a) and the
granting by FERC of the waivers sought thereby.


(e)    If the waivers contemplated above in this Section 11.16 have not been
received from FERC on or prior to January 25, 2019, the Parties agree to use
their commercially reasonable efforts to negotiate in good faith to agree on
such alternative arrangements with respect to the Firm Transportation Agreements
as may be reasonably necessary to give effect to the transactions contemplated
by this Agreement and preserve for each Party the benefit of the transactions
contemplated by this Agreement with respect to the Firm Transportation
Agreements (notwithstanding the fact that such waivers have not been obtained),
and should such alternative arrangements be mutually agreed by the Parties prior
to March 1, 2019, each of Buyer and Seller shall thereafter waive their
respective rights to the conditions to Closing set forth in Section 4.8 and
Section 5.8, as applicable.


(f)    If the (i) waivers contemplated above in this Section 11.16 have not been
received from FERC, and (ii) the Parties have not been able to come to mutual
agreement on such alternative arrangements described in Section 11.16(e), in
each case, on or prior to March 1, 2019, then (A) without any further action by
the Parties, the conditions to Closing set forth in Section 4.8 and Section 5.8
will be deemed waived by the respective Parties, and (B) from and after Closing,
Buyer and its successors and assigns shall assume, be responsible for, shall pay
on a current basis and hereby defend, indemnify, hold harmless and forever
release the Seller Indemnified Parties from and against any and all Liabilities
arising from, based upon, related to or associated with the failure to receive
the waivers contemplated above in this Section 11.16, including any such
Liabilities resulting from Seller’s retention of the Firm Transportation
Agreements or the transfer of such Firm Transportation Agreements to Buyer, as
applicable.


11.17    Reaffirmation of Mutual Releases. Seller shall use its commercially
reasonable efforts to cause (a) each Mutual Release executed and delivered by an
Officer or Manager prior to Closing to be reaffirmed at Closing by each such
Officer and Manager and (b) to the extent there is any Officer or Manager after
the Execution Date who has not executed and delivered to Buyer as of the Closing
a Mutual Release, each such Officer or Manager to execute and deliver to Buyer
at Closing a Mutual Release.


11.18    Title Insurance. In the event that Buyer elects, in its sole
discretion, to purchase one or more title insurance policies insuring title to
any of the Assets, issued by a title company acceptable to Buyer (the “Title
Company”), Buyer shall pay directly to the Title Company the cost of all title
insurance policy premiums and related rundown, photocopy and other Title Company
costs and charges, and all Uniform Commercial


51

--------------------------------------------------------------------------------



Code search fees and filing fees. Any costs and expenses associated with such
efforts shall be Buyer’s sole responsibility. In addition, Buyer may, but shall
not be obligated to, cause to be prepared by one or more surveyors or engineers
acceptable to Buyer, current or updated ALTA/ACSM or state law-equivalent
surveys with respect to such Asset (“Surveys”). Any costs and expenses
associated with any such Surveys shall be Buyer’s sole responsibility. Subject
to Section 12.1, and the following sentence, Seller shall reasonably cooperate
with Buyer in connection with the procurement of such Surveys, including
providing access to such Asset, in accordance with Section 12.1, in order to
permit Buyer’s surveyors and engineers to perform the work necessary to produce
such Surveys. Notwithstanding the foregoing, Seller and its Affiliates shall not
be required to execute or deliver any affidavits (relating to tile,
non-imputation or other matters), any evidence of authority, or any ancillary or
other closing documents.


11.19    Control of the Scheduled Concursus Matters; Cooperation Regarding
Conveyed Rights.


(a)    Prior to Closing Seller shall (i) through Seller’s designated counsel and
at Seller’s sole cost and expense, control the defense of the Scheduled
Concursus Matters, provided that Seller shall not settle, compromise, consent to
the entry of any Order with respect thereto or otherwise resolve any Scheduled
Concursus Matters or agree to any amendment or modification to the ASA JOAs
without the prior written consent of Buyer, such consent not to be unreasonably
withheld, conditioned or delayed, and (ii) cooperate with Buyer in preparing to
assume the defense, prosecution and/or participation as a party in the Scheduled
Concursus Matters, including providing to Buyer copies of all pleadings in the
Scheduled Concursus Matters and such other information related to the Conveyed
Rights as reasonably requested by Buyer and in Seller’s possession and
instructing Seller’s counsel in the Scheduled Concursus Matters to cooperate
with Buyer in the defense of the Scheduled Concursus Matters from and after
Closing.


(b)    If any of the Scheduled Concursus Matters are not resolved by Final
Resolution as of Closing, from and after Closing Buyer shall, through Buyer’s
designated counsel and at Buyer’s sole cost and expense, control the defense,
prosecution and/or resolution of such Scheduled Concursus Matters (as to the
Assets subject to the Scheduled Concursus Matters). Buyer shall have the right
to settle, compromise or otherwise resolve such Scheduled Concursus Matters by
Final Resolution at Buyer’s sole discretion.


(c)    For a period of two (2) years from and after Closing, Seller shall extend
reasonable cooperation to Buyer in connection with the defense, settlement and
resolution of the Scheduled Concursus Matters, including but not limited to (A)
executing such pleadings as requested by Buyer to substitute Buyer for Seller as
a party to the Scheduled Concursus Matters, or consenting to Buyer’s
intervention as an additional party thereto, as appropriate; (B) permitting
Seller’s existing counsel of record to represent Buyer as a substituted or
additional party if permissible under the ethics rules applicable to such
counsel and the court; (C) making relevant documents and records available to
Buyer without need for subpoena or compulsory process; and (D) making witnesses
under Seller’s control available for consultation, interviews, and depositions,
and for testimony or assistance at conferences, proceedings, hearings, trials or
appeals as may be reasonably requested by Buyer. Buyer shall reimburse Seller
for all documented out of pocket costs incurred by Seller and Persons under
Seller’s control in complying with Seller’s obligations in the preceding
sentence.


(d)    For a period of two (2) years from and after Closing, Seller shall extend
reasonable cooperation to Buyer in connection with pursuing or prosecuting any
claim with respect the Conveyed Rights, including but not limited to, upon
Buyer’s request, making relevant documents and records available to Buyer
without need for subpoena or compulsory process; and making Persons under
Seller’s control available for consultation, interviews, and depositions, and
for testimony or assistance at conferences, proceedings, hearings, trials or
appeals as may be reasonably requested by Buyer. Buyer shall reimburse Seller
for all


52

--------------------------------------------------------------------------------



documented out of pocket costs incurred by Seller and Persons under Seller’s
control in complying with Seller’s obligations in the preceding sentence.    


11.20    Existing Hedge Contracts.


(a)    In addition to the foregoing, at Closing, Seller or its applicable
Affiliate and Buyer shall each execute and deliver to the counterparties to the
Hedge Contracts listed on Schedule 11.20 (the “Existing Hedge Contracts”)
novation instruments substantially in the forms attached to this Agreement as
Exhibit K (the “EHC Novation Instruments”). Buyer shall execute an ISDA
agreement with each applicable counterparty of the Existing Hedge Contracts
prior to such novation (to the extent such agreement is needed to effect the
applicable novation) and pay to Seller any fees paid by Seller or its applicable
Affiliate to a counterparty that were necessary to effect any novation
contemplated by this Section 11.20(a).  For the avoidance of doubt, such fees
shall not include any amount payable to any counterparty relating to the
mark-to-market value of the Existing Hedge Contracts. Seller shall consult with
Buyer regarding any such fee prior to agreeing to pay such fee. If Seller or its
applicable Affiliate has executed and delivered any EHC Novation Instrument in
accordance with this Section 11.20(a) and the proposed counterparty thereto or
Buyer fails to execute and deliver such EHC Novation Instrument, Seller shall
not be in breach of this Section 11.20(a) for such counterparty’s or Buyer’s
failure to execute and deliver such EHC Novation Instrument.


(b)    At Closing, the Purchase Price shall be increased or decreased, as
applicable, by the amount the Existing Hedge Contracts, on an aggregate net
basis, have a positive value or a negative value, respectively, to Seller or its
applicable Affiliate, in each case as of the Execution Date (such amount, the
“EHC Aggregate Value”). The EHC Aggregate Value attributable to each Existing
Hedge Contract shall be determined based on the mid-market value with respect to
such Existing Hedge Contract provided by the applicable counterparty to such
Existing Hedge Contract on the Execution Date, and Seller agrees to request such
value attributable to such Existing Hedge Contract from each such counterparty
prior to, but as of, the Execution Date; provided that if a counterparty does
not provide any such amount, or if Seller or Buyer both believe that any such
amount with respect to an Existing Hedge Contract so provided does not represent
a commercially reasonable estimate of the value of such Existing Hedge Contract
as of the Execution Date, then Buyer and Seller shall, prior to the delivery of
the Final Settlement Statement, cooperate to obtain three mid-market quotations
of the value of such Existing Hedge Contract as of the Closing Date from leading
dealers in the relevant hedge product, and the EHC Aggregate Value with respect
to such Existing Hedge Contract shall be determined based upon the average of
the bids received.  If no such bids are received, Buyer and Seller shall
cooperate in good faith to determine the value of the applicable Existing Hedge
Contract as of the Execution Date prior to the delivery of the Final Settlement
Statement.




ARTICLE XII
ACCESS; DISCLAIMERS


12.1    Access.


(a)    From and after the Execution Date and up to and including the Defect
Claims Date (or earlier termination of this Agreement), but subject to the other
provisions of this Section 12.1 and obtaining any required consents of Third
Parties, including Third Party operators of the Assets (which consents Seller
shall use commercially reasonable efforts to obtain but shall not be required to
incur any Liabilities with respect thereto), Seller shall, and shall cause the
Partnership to, afford to Buyer and its Representatives (“Buyer’s
Representatives”) reasonable access, during normal business hours, to (i) the
Upstream Assets and Midstream Assets and (ii) all Records in Seller’s or any of
its Affiliates’ (including the Partnership’s)


53

--------------------------------------------------------------------------------



possession. All investigations, due diligence and Survey activities conducted by
Buyer or any Buyer’s Representative shall be conducted at Buyer’s sole cost,
risk and expense and any conclusions made from any examination done by Buyer or
any Buyer’s Representative shall result from Buyer’s own independent review and
judgment.


(b)    Buyer shall be entitled to conduct a Phase I Environmental Site
Assessment with respect to the Assets, subject to the other provisions of this
Section 12.1 and obtaining any required consents of Third Parties, including
Third Party operators of the Assets (which consents Seller shall use
commercially reasonable efforts to obtain but shall not be required to incur any
Liabilities with respect thereto), but such inspection rights shall be limited
to conducting a Phase I Environmental Site Assessment of the Upstream Assets and
Midstream Assets and Buyer and the Buyer’s Representatives shall not conduct any
Phase II Environmental Site Assessment or operate any equipment or conduct any
testing, boring, sampling, drilling or other invasive investigation activities
(in each case) on or with respect to any of the Assets without the prior written
consent of Seller, which consent may be withheld in Seller’s sole discretion.
Seller may approve Buyer’s request to conduct said Phase II Environmental Site
Assessment activities, in whole or in part, and Buyer shall not have the right
to conduct any activities set forth in such request until such time that Seller
has approved such activities in writing. Seller or its designee shall have the
right to accompany Buyer and Buyer’s Representatives whenever they are on site
on the Assets (including in connection with any Survey related activities) and
also to collect split test samples if any are permitted to be collected.
Notwithstanding anything herein to the contrary (including the provisions of
this Section 12.1(b)), Buyer shall not have access to, and shall not be
permitted to conduct, any environmental due diligence (including any Phase I
Environmental Site Assessment or Phase II Environmental Site Assessment) with
respect to any Assets where Seller does not have the authority to grant access
for such due diligence (provided, however, Seller shall use its commercially
reasonable efforts to obtain permission from any Third Party to allow Buyer and
Buyer’s Representatives such access but shall not be required to incur any
Liabilities with respect thereto). If (i) any Phase I Environmental Site
Assessment reflects a reasonable basis for Buyer to conduct Phase II
Environmental Site Assessment activities and (ii) Seller rejects or otherwise
declines or fails to approve Buyer’s request to conduct Phase II Environmental
Site Assessment activities proposed by Buyer with respect to any Upstream Asset
where Seller has authority to grant access for such due diligence, then Buyer
shall have the right, exercisable by written notice to Seller on or before the
Defect Claims Date, to exclude from the transactions contemplated by this
Agreement such Upstream Asset, and any such excluded Upstream Asset shall be
deemed Excluded Assets hereunder and the Purchase Price shall be adjusted
downward by the aggregate of the Allocated Value thereof pursuant to Section
3.3(b)(iv).


(c)    Buyer shall coordinate its environmental property assessments, physical
inspections of the Assets and Survey related activities with Seller and all
Third Party operators to minimize any inconvenience to or interruption of the
conduct of business by Seller or such Third Party operators. Buyer shall abide
by Seller’s, and any Third Party operator’s, safety rules, regulations and
operating policies while conducting its due diligence evaluation of, and Survey
activities relating to, the Assets, including any environmental or other
inspection or assessment of the Assets, and to the extent required by any Third
Party operator, execute and deliver any required bonding or access agreement of
such Third Party operator or provide evidence that Buyer maintains insurance as
may be required by such Third Party operator. Buyer hereby releases, defends,
indemnifies and holds harmless each of the operators of the Assets and the
Seller Indemnified Parties from and against any and all Liabilities (i) for any
personal injury, death, loss or damage arising out of such entry that may occur
to Buyer or any Buyer’s Representatives arising out of, resulting from or
relating to any field visit, environmental property assessment, Survey activity,
or other due diligence activity conducted by Buyer or any Buyer’s Representative
with respect to the Assets or (ii) reasonably arising out of or resulting from
any field visit, environmental property assessment, Survey activity, or other
due diligence activity conducted by Buyer or any Buyer’s Representative with
respect to the Assets, even if such


54

--------------------------------------------------------------------------------



Liabilities arise out of or result from, SOLELY OR IN PART, the sole, active,
passive, concurrent or comparative negligence, strict liability or other fault
or violation of Law of or by a member of THE Seller Indemnified Parties,
excepting only IN THE CASE OF THIS SECTION 12.1(c) Liabilities actually
resulting on the account of the gross negligence or willful misconduct of a
member of THE Seller Indemnified Parties; provided, however, that Buyer shall
have no indemnification obligations to the Seller Indemnified Parties pursuant
to this Section 12.1(c) for any losses that arise from the identification of any
preexisting Environmental Conditions or noncompliance with Environmental Laws
that are discovered by Buyer or any Buyer’s Representative during such due
diligence investigation.


(d)    Buyer agrees to promptly provide Seller, no later than the Defect Claims
Date, copies of all (i) Surveys prepared by Buyer and/or any of Buyer’s
Representatives if related to any Environmental Defect Property, and (ii) final
environmental reports and environmental test results prepared by Buyer and/or
any of Buyer’s Representatives which contain environmental data collected or
generated from Buyer’s environmental due diligence with respect to the Assets
and/or Midstream Business (including any drafts thereof). None of Buyer, any of
Buyer’s Representatives or Seller shall be deemed by Seller’s receipt of said
documents, or otherwise, to have made any representation or warranty, expressed,
implied or statutory, as to the condition of the Assets or the Midstream
Business or to the accuracy of said documents or the information contained
therein.


(e)    Upon completion of Buyer’s due diligence and Survey activities, Buyer
shall at its sole cost and expense and without any cost or expense to Seller or
its Affiliates (including the Partnership), (i) repair all damage done to the
Assets (including the real property and other assets associated therewith) in
connection with Buyer’s or Buyer’s Representatives’ due diligence and/or Survey
activities, (ii) restore the Assets (including the real property and other
assets associated therewith) to at least the approximate same or better
condition than they were prior to commencement of Buyer’s due diligence and/or
Survey activities and (iii) remove all equipment, tools or other property
brought onto the Assets in connection with Buyer’s or Buyer’s Representatives’
due diligence and/or Survey activities. Any disturbance to the Assets (including
the leasehold associated therewith) resulting from Buyer’s or Buyer’s
Representatives’ due diligence and/or Survey activities will be promptly
corrected by Buyer.


(f)    During all periods a Buyer and/or any Buyer’s Representatives are on the
Assets or any lands underlying such Assets, Buyer shall maintain, at its sole
expense, policies of insurance of types and in amounts sufficient to cover the
obligations and Liabilities of such Buyer under Section 12.1(c) and Section
12.1(e). Upon request by Seller, Buyer shall provide evidence of such insurance
to Seller prior to entering the Assets or any lands underlying the Assets.


12.2    Confidentiality. Buyer acknowledges that, pursuant to its right of
access to the Records and the Assets, Buyer will become privy to confidential
and other information of Seller and the Partnership and that such confidential
information shall be held confidential by Buyer and Buyer’s Representatives in
accordance with the terms of the Confidentiality Agreement. If the Closing
should occur, the foregoing confidentiality restriction on Buyer, including the
Confidentiality Agreement, shall terminate (except as to (a) such portion of the
Upstream Assets that are not conveyed to Buyer pursuant to the provisions of
this Agreement, (b) the Excluded Assets and (c) information related to assets
other than the Assets).


12.3    Disclaimers.


(a)    EXCEPT AS AND TO THE LIMITED EXTENT SET FORTH IN ARTICLE IX AND THE
CERTIFICATES TO BE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION 4.6 AND
EXCEPT FOR THE SPECIAL WARRANTY WITH RESPECT TO THE


55

--------------------------------------------------------------------------------



UPSTREAM ASSETS (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
SELLER OR ANY OF ITS AFFILIATES).


(b)    EXCEPT AS AND TO THE LIMITED EXTENT SET FORTH IN ARTICLE IX AND THE
CERTIFICATES TO BE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION 4.6 AND
EXCEPT FOR THE SPECIAL WARRANTY WITH RESPECT TO THE UPSTREAM ASSETS, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE MIDSTREAM INTERESTS, UPSTREAM ASSETS OR
MIDSTREAM ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA
OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR THE MIDSTREAM INTERESTS OR FUTURE REVENUES GENERATED BY
THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION
MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR THIRD
PARTIES WITH RESPECT TO THE ASSETS OR THE MIDSTREAM BUSINESS, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS
AFFILIATES OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR
ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE
LIMITED EXTENT SET FORTH IN ARTICLE IX AND THE CERTIFICATES TO BE DELIVERED BY
SELLER AT CLOSING PURSUANT TO SECTION 4.6 AND EXCEPT FOR THE SPECIAL WARRANTY
WITH RESPECT TO THE UPSTREAM ASSETS, SELLER FURTHER DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM
LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY OF THE ASSETS OR THE MIDSTREAM BUSINESS,
RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT, WITHOUT LIMITING BUYER’S RIGHTS UNDER THIS AGREEMENT
AND THE SPECIAL WARRANTY, BUYER SHALL BE DEEMED TO BE OBTAINING THE UPSTREAM
ASSETS AND, INDIRECTLY THROUGH THE ACQUISITION OF THE MIDSTREAM INTERESTS, THE
MIDSTREAM ASSETS, IN EACH CASE, IN THEIR PRESENT STATUS, CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN,
LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE
MADE (OR WILL MAKE OR CAUSE TO BE MADE) SUCH INSPECTIONS OF THE ASSETS AND
MIDSTREAM BUSINESS AS BUYER DEEMS APPROPRIATE.


56

--------------------------------------------------------------------------------





(c)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
SECTION 9.14 AND THE CERTIFICATES TO BE DELIVERED BY SELLER AT CLOSING PURSUANT
TO SECTION 4.6 INSOFAR AS THEY ARE RELATED TO SUCH REPRESENTATION AND WARRANTY,
SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF HAZARDOUS
SUBSTANCES INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS
SUCH A REPRESENTATION OR WARRANTY, AND SUBJECT TO BUYER’S LIMITED RIGHTS AS
EXPRESSLY SPECIFIED IN THIS AGREEMENT FOR A BREACH OF SELLER’S REPRESENTATIONS
SET FORTH IN SECTION 9.14 OR THE CERTIFICATES TO BE DELIVERED BY SELLER AT
CLOSING PURSUANT TO SECTION 4.6 INSOFAR AS THEY ARE RELATED TO SUCH
REPRESENTATION AND WARRANTY, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE
PARTIES THAT, WITHOUT LIMITING BUYER’S RIGHTS UNDER THIS AGREEMENT AND THE
SPECIAL WARRANTY, BUYER SHALL BE DEEMED TO BE OBTAINING THE UPSTREAM ASSETS AND,
INDIRECTLY THROUGH THE ACQUISITION OF THE MIDSTREAM INTERESTS, THE MIDSTREAM
ASSETS, IN EACH CASE, “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF
THEIR ENVIRONMENTAL CONDITION AND THAT BUYER HAS MADE OR CAUSED TO BE MADE (OR
WILL MAKE OR CAUSE TO BE MADE) SUCH ENVIRONMENTAL INSPECTIONS OF THE ASSETS AND
MIDSTREAM BUSINESS AS BUYER DEEMS APPROPRIATE.


(d)    Seller and Buyer agree that, to the extent required by applicable law to
be effective, the disclaimers of certain representations and warranties
contained in this Section 12.3 are “conspicuous” disclaimers for the purpose of
any applicable law.


ARTICLE XIII
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS


13.1    Seller’s Title.


(a)    General Disclaimer of Title Warranties and Representations. Without
limiting (i) Buyer’s remedies for Title Defects set forth in this Article XIII,
(ii) Buyer’s rights under the Special Warranty, (iii) Buyer’s remedies for
breaches of the representations and warranties of Seller set forth in Section
9.20 and (iv) Buyer’s remedies for breaches of the covenants of Seller set forth
in Section 11.1(b)(ii), Seller makes no warranty or representation, express,
implied, statutory or otherwise, with respect to title to any of the Assets and,
Buyer acknowledges and agrees that Buyer has not relied upon any such
representation or warranty and that Buyer’s sole and exclusive remedy for (A)
any defect of title, including any Title Defect, with respect to any of the
Upstream Assets (1) before Closing, shall be as set forth in Section 13.2 and
(2) after Closing, shall be pursuant to the Special Warranty, subject to the
provisions of Section 13.1(c), and Section 8.2(b) (as related to the covenants
of Seller set forth in Section 11.1(b)(ii)) and Section 8.2(d) (as related to
the Retained Litigation) and (B) any failure by Seller to obtain any Consents or
waivers of Preferential Purchase Rights as contemplated by Section 13.4 shall be
as set forth in Section 13.4.


(b)    Special Warranty of Title. The Upstream Assignment and the Deed delivered
at Closing will contain a special warranty of Defensible Title to the Wells and
Well Locations by Upstream Seller, subject, however, to the provisions of
Section 13.1(c) (the “Special Warranty”).


57

--------------------------------------------------------------------------------





(c)    Recovery on Special Warranties. Buyer shall furnish Upstream Seller a
notice meeting the requirements of Section 13.2(a) setting forth any matters
which Buyer intends to assert as a breach of the Special Warranty contained in
the Upstream Assignment. Upstream Seller shall have a reasonable opportunity,
but not the obligation, to cure any breach of the Special Warranty asserted by
Buyer. Buyer agrees to reasonably cooperate with any attempt by Upstream Seller
to cure same. For purposes of the Special Warranty contained in the Upstream
Assignment, the value of the Wells and Well Locations set forth in Schedule 3.7B
and Schedule 3.7C, as applicable, shall be deemed to be the Allocated Value
thereof, as adjusted pursuant to this Agreement. Recovery on the Special
Warranty shall be limited to an amount (without any interest accruing thereon)
equal to the reduction in the Purchase Price to which Buyer would have been
entitled had Buyer asserted the defect giving rise to such breach of the Special
Warranty as a Title Defect prior to the Defect Claims Date pursuant to
Section 13.2, excluding and without regard to the application of the Individual
Title Defect Threshold or the Defect Deductible and Buyer hereby expressly
waives any and all other recovery under the Special Warranty with respect
thereto. Buyer is not entitled to protection under Upstream Seller’s Special
Warranty, as described above and contained in the Assignment, against (i) any
matter reported by Buyer under Section 13.2(a), (ii) any matter reported to
Upstream Seller after the three-year anniversary of the Closing Date, and/or
(iii) any matter that would not otherwise be a Title Defect under this
Agreement. Seller shall be entitled to offset any amount owed by Seller for
breach of the Special Warranty with respect to any Upstream Asset by the amount
(without duplication of any amounts previously applied as an offset against any
Title Defect Amount or any claim under the Special Warranty) of any Title
Benefits with respect to such Upstream Asset as to which Seller give Buyer
notice after the Defect Claims Date; provided that, Buyer shall be entitled to
object to any such Title Benefit and/or the Title Benefit Amount of any such
Title Benefit and if the Parties cannot agree on the validity or amount of any
such Title Benefit, such matters shall be resolved in accordance with Section
13.2(j), mutatis mutandis.


13.2    Notice of Title Defects; Defect Adjustments.


(a)    Title Defect Notices. Buyer must deliver to Upstream Seller, on or before
5:00 p.m. (Central Time) on December 31, 2018 (the “Defect Claims Date”), claim
notices meeting the requirements of this Section 13.2(a) (collectively the
“Title Defect Notices” and individually a “Title Defect Notice”) setting forth
any matters which, in Buyer’s reasonable opinion, constitute Title Defects and
which Buyer intends to assert as a Title Defect pursuant to this Section 13.2.
For all purposes of this Agreement and notwithstanding anything herein to the
contrary, but without limiting (x) Buyer’s rights under the Special Warranty
(subject to Section 13.1(c)) and (y) Buyer’s remedies for breaches of the
covenants of Seller set forth in Section 11.1(b)(ii), Buyer shall be deemed to
have waived, and Seller shall have no liability for, any Title Defect that Buyer
fails to assert as a Title Defect by a Title Defect Notice meeting the
requirements of this Section 13.2(a) that is received by Upstream Seller on or
before the Defect Claims Date. To be effective, each Title Defect Notice shall
be in writing and shall include (i) a reasonably identifiable description of the
alleged Title Defect and the Well or Well Location (including a reasonable
description of such Well or Well Location, the Leases(s) contributing to such
Well or Well Location, and the affected Subject Formation(s) with respect to
such Well or Well Location), or portions thereof, affected by such Title Defect
(each a “Title Defect Property”), (ii) the Allocated Value of each Title Defect
Property, (iii) the amount by which Buyer reasonably believes the Allocated
Value of each Title Defect Property is reduced by such Title Defect and Buyer’s
computations with respect thereto and (iv) supporting documents reasonably
available to Buyer and reasonably necessary for Upstream Seller to verify the
existence of such Title Defect and Buyer’s computations with respect thereto. To
give Upstream Seller an opportunity to commence reviewing and curing Title
Defects, Buyer agrees to use reasonable efforts to give Upstream Seller, on or
before the end of each calendar week prior to the Defect Claims Date, written
notice of all Title Defects discovered by Buyer during the preceding calendar
week, which notice may be preliminary in nature and supplemented prior to


58

--------------------------------------------------------------------------------



the Defect Claims Date; provided that, the failure to provide any such notices
of a Title Defect shall not prejudice Buyer’s right to assert such Title Defect
hereunder on or before the Defect Claims Date.


(b)    Title Benefit Notices. Upstream Seller shall have the right, but not the
obligation, to deliver to Buyer on or before the Defect Claims Date with respect
to each Title Benefit a notice (a “Title Benefit Notice”) including (i) a
description of the Title Benefit and the Wells (including the legal description
of such Well or Well Location, the Leases(s) contributing to such Well or Well
Location, and the affected Subject Formation(s) with respect to such Well or
Well Location), or portions thereof, affected by such Title Benefit (each a
“Title Benefit Property”), (ii) the amount by which Upstream Seller reasonably
believes the Allocated Value of such Assets is increased by the Title Benefit
and Upstream Seller’s computations with respect thereto and (iii) supporting
documents reasonably necessary for Buyer to verify the existence of such Title
Benefit and Seller’s computations with respect thereto. Notwithstanding anything
in this Agreement, Seller may not assert any Title Benefit with respect to any
Well or Well Location that is subject to any Scheduled Concursus Matter.


(c)    Upstream Seller’s Right to Cure. Upstream Seller shall have the right,
but not the obligation, to attempt, at its sole cost, to cure, at any time prior
to 120 days after Closing (the “Cure Period”), any Title Defects of which
Upstream Seller has been advised by Buyer. During the period of time from
Closing to the expiration of the Cure Period, Buyer agrees to afford Upstream
Seller and its officers, employees and other authorized Representatives
reasonable access, during normal business hours, to the Upstream Assets and all
Upstream Records in Buyer’s or any of its Affiliates’ possession or control,
together with a right to copy such Upstream Records at Upstream Seller’s sole
cost, in order to facilitate Upstream Seller’s attempt to cure any such Title
Defects. The Purchase Price will be reduced at Closing as provided in Section
13.2(j) with respect to any Title Defect for which Upstream Seller has provided
notice to Buyer prior to or on the Closing Date that Upstream Seller intends to
attempt to cure during the Cure Period and that is not cured to Buyer’s
satisfaction as of Closing and, subject to Section 13.2(d), the applicable Title
Defect Property shall be conveyed to Buyer at Closing. An election by Upstream
Seller to attempt to cure a Title Defect shall be without prejudice to its
rights under Section 13.2(j) and shall not constitute an admission against
interest or a waiver of Upstream Seller’s right to dispute the existence, nature
or value of, or cost to cure, the alleged Title Defect.


(d)    Remedies for Title Defects. Subject to (x) Upstream Seller’s continuing
right to dispute the existence of a Title Defect and/or the Title Defect Amount
asserted with respect thereto, (y) Upstream Seller’s cure rights pursuant to
Section 13.2(c), and (z) the rights of the Parties pursuant to Section 7.1(d),
in the event that any Title Defect properly asserted by Buyer in accordance with
Section 13.2(a) is not waived in writing by Buyer or cured on or before the Cure
Period, then, subject to the Individual Title Defect Threshold and the Defect
Deductible, then the Parties shall mutually elect to:


(i)    reduce the Purchase Price by the Title Defect Amount determined pursuant
to Section 13.2(g) or Section 13.2(j);


(ii)    have Upstream Seller indemnify Buyer against all Liability resulting
from such Title Defect with respect to the Title Defect Property (up to the
Allocated Value of the Title Defect Property) pursuant to an indemnity agreement
in form and substance reasonably satisfactory to the Parties (each, a “Title
Indemnity Agreement”); or


(iii)    exclude the entirety of the Title Defect Property that is subject to
such Title Defect, together with all associated Upstream Assets to the extent
required to produce Hydrocarbons from such Title Defect Property, from the
Upstream Assets in which event the Purchase Price shall be reduced by


59

--------------------------------------------------------------------------------



an amount equal to the Allocated Value of such Title Defect Property and
associated Upstream Assets and such Title Defect Property and the associated
Upstream Assets shall be treated as Excluded Assets under this Agreement.


In the event that the Parties do not agree in writing by the Closing on an
election of alternative (i), (ii) or (iii) above with respect to any Title
Defect, the Parties shall be deemed to have elected alternative (i) with respect
to such Title Defect, subject to Section 13.2(j); provided that if the Title
Defect Amount associated with any Title Defect Property as asserted by Buyer
(after giving effect to any reduction thereof as agreed to by Buyer or
determined by the Title Arbitrator, if applicable, due to efforts by Seller
prior to Closing to cure such Title Defect) equals or exceeds 100% of the
Allocated Value of such Title Defect Property, then Upstream Seller may elect
alternative (iii) with respect to such Title Defect Property.


(e)    Remedies for Title Benefits. With respect to each Title Benefit Property
reported under Section 13.2(b), the aggregate Title Defect Amounts attributable
to all Title Defects properly raised pursuant to Section 13.2(a) and uncured
shall be decreased by an amount (the “Title Benefit Amount”) equal to the
increase in the Allocated Value for such Title Benefit Property caused by such
Title Benefit, as determined pursuant to Section 13.2(h) or Section 13.2(j), and
Seller shall not be entitled to any remedy with respect to any Title Benefit
Amounts in excess of the aggregate Title Defect Amounts raised hereunder.


(f)    Exclusive Remedy. Except for Buyer’s (i) rights under the Special
Warranty, subject to the provisions of Section 13.1(c), (ii) rights to terminate
this Agreement pursuant to Section 7.1(d), (iii) rights under Section 8.2(a) (as
related to the representations and warranties of Seller set forth in Section
9.20) and (iv) rights under Section 8.2(b) (as related to the covenants of
Seller set forth in Section 11.1(b)(ii)) and Section 8.2(d) (as related to the
Retained Litigation), the provisions set forth in Section 13.2(d) shall be the
sole and exclusive right and remedy of Buyer with respect to Upstream Seller’s
failure to have Defensible Title or any other title matter with respect to any
Upstream Asset.


(g)    Title Defect Amount. The amount by which the Allocated Value of the
affected Title Defect Property is reduced as a result of the existence of a
Title Defect shall be the “Title Defect Amount” and shall be determined in
accordance with the following terms and conditions:


(i)    if Buyer and Upstream Seller agree on the Title Defect Amount, then that
amount shall be the Title Defect Amount;


(ii)    if the Title Defect is an Encumbrance that is undisputed and liquidated
in amount, then the Title Defect Amount shall be the amount necessary to be paid
to remove the Title Defect from the Title Defect Property; provided that if such
Encumbrance affects more than one Title Defect Property, the Title Defect Amount
shall be the aggregate amount necessary to be paid to remove the Title Defect
from all such Title Defect Properties (and not counted in duplicate as to each
Title Defect Property);


(iii)    if (I) the Title Defect represents a negative discrepancy between
(A) Upstream Seller’s Net Revenue Interest for the Subject Formation of any Well
or Well Location and (B) Upstream Seller’s Net Revenue Interest for the Subject
Formation of such Well or Well Location as set forth in Exhibit B-1 or
Exhibit B-2, as applicable, and (II) Upstream Seller’s Working Interest in such
Well or Well Location is proportionately decreased from the amount as set forth
on Exhibit B-1 or Exhibit B-2, as applicable, then the Title Defect Amount shall
be the product of (1) the Allocated Value of such Title Defect Property,
multiplied by (2) a fraction, the (x) numerator of which is the Net Revenue
Interest decrease for the applicable Subject Formation of such Well or Well
Location, and (y) denominator of which is the Net Revenue Interest for the
applicable Subject Formation of such Well or Well Location as set forth in
Exhibit B-1 or Exhibit B-2;


60

--------------------------------------------------------------------------------





(iv)    if the Title Defect represents an obligation, Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Upstream Seller
and such other reasonable factors as are necessary to make a proper evaluation;
provided, however, that if such Title Defect is reasonably capable of being
cured, the Title Defect Amount shall not be greater than the reasonable cost and
expense of curing such Title Defect;


(v)    the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder;


(vi)    if a Title Defect does not affect a Title Defect Property throughout the
entire remaining productive life of such Title Defect Property, such fact shall
be taken into account in determining the Title Defect Amount; and


(vii)    notwithstanding anything to the contrary in this Article XIII, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any single Title Defect Property (whether related to an adjustment to the
Purchase Price or any other remedy provided by Seller hereunder or any claim for
any breach of the Special Warranty) shall not exceed the lesser of: (A) the
actual cost and expense of curing such Title Defect (if such Title Defect is
actually capable of being cured) and (B) the Allocated Value of such Title
Defect Property; provided that this Section 13.2(i)(vii) shall not apply to
limit the Title Defect Amount with respect to any Title Defect as described in
Section 13.2(g)(ii).


(h)    Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:


(i)    if Buyer and Upstream Seller agree on the Title Benefit Amount, then that
amount shall be the Title Benefit Amount;


(ii)    if (I) the Title Benefit represents a positive discrepancy between
(A) Upstream Seller’s Net Revenue Interest for the Subject Formation of any Well
or Well Location, and (B) Upstream Seller’s Net Revenue Interest for the Subject
Formation of such Well or Well Location as set forth in Exhibit B-1 or
Exhibit B-2, as applicable, and (II) Upstream Seller’s Working Interest in such
Well or Well Location is proportionately increased from the amount as set forth
on Exhibit B-1 or Exhibit B-2, as applicable, then the Title Benefit Amount
shall be the product of (1) the Allocated Value of the affected Well or Well
Location, as applicable, multiplied by (2) a fraction, the (x) numerator of
which is the Net Revenue Interest increase for the applicable Subject Formation
of such Well or Well Location, as applicable, and (y) denominator of which is
the Net Revenue Interest for the applicable Subject Formation of such Well or
Well Location as set forth in Exhibit B-1 or Exhibit B-2, as applicable; and


(iii)    if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value
of the Upstream Asset affected by such Title Benefit, the portion of such
Upstream Asset affected by such Title Benefit, the legal effect of the Title
Benefit, the potential economic effect of the Title Benefit over the life of
such Asset, the values placed upon the Title Benefit by Buyer and Upstream
Seller and such other reasonable factors as are necessary to make a proper
evaluation.




61

--------------------------------------------------------------------------------



(i)    Threshold and Deductible. Notwithstanding anything to the contrary, (i)
in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any individual Title Defect for which the Title
Defect Amount does not exceed $75,000 (“Individual Title Defect Threshold”),
provided that if a Title Defect (or the facts or circumstances resulting in or
giving rise to a Title Defect) is applicable to or affects multiple Title Defect
Properties, the Title Defect Amount for each affected Title Defect Property
shall be aggregated for purposes of determining if the Individual Title Defect
Threshold is met; and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller for any Title Defect that
exceeds the Individual Title Defect Threshold unless (A) the sum of (1) the
Title Defect Amounts of all such Title Defects that exceed the Individual Title
Defect Threshold (excluding any Title Defects cured by Seller or retained by
Seller pursuant to Section 13.2(d)(iii)), plus (2) all Remediation Amounts of
all Environmental Defects that exceed the Individual Environmental Defect
Threshold (excluding any Environmental Defects Remediated by Seller or retained
by Seller pursuant to Section 14.1(c)(iii)), minus (3) all Title Benefit
Amounts, exceeds (B) the Defect Deductible, after which point Buyer shall be
entitled to adjustments to the Purchase Price or other remedies only with
respect to Title Defects relating to Title Defect Amounts in excess of such
Defect Deductible. For avoidance of doubt, the Individual Title Defect Threshold
is a threshold and shall not be applied as a deductible if the Individual Title
Defect Threshold is exceeded by the applicable Title Defect Amount. For the
avoidance of doubt, if Seller indemnifies Buyer with respect to any Title Defect
Property pursuant to a Title Indemnity Agreement or retains any Title Defect
Property pursuant to Section 13.2(d)(iii), then, in each case the Title Defect
Amount related to such Title Defect Property will not be counted towards the
Defect Deductible. This Section 13.2(i) shall be applied in this Agreement
without giving duplicative effect to its application under this Section 13.2 and
Section 14.1.


(j)    Title Dispute Resolution/Escrow.


(i)    Upstream Seller and Buyer shall undertake commercially reasonable efforts
to agree on (A) all Title Defects, Title Benefits, Title Defect Amounts and
Title Benefit Amounts prior to Closing and (B) whether or not any Title Defect
that Upstream Seller elects to cure pursuant to Section 13.2(c) has been cured
(or if not so cured the Title Defect and/or Title Defect Amount applicable
thereto) by the expiration of the Cure Period (each such matter to which the
Parties do not agree, a “Title Dispute”). If Upstream Seller and Buyer are so
unable to agree by the Closing Date on any Title Dispute (including any efforts
by Seller prior to the Closing to cure any Title Defect), or if any Title Defect
that Upstream Seller elects to cure pursuant to Section 13.2(c) has been not
cured to Buyer’s satisfaction as of the Closing Date, then, in either such case,
(1) such Title Dispute shall be exclusively and finally resolved pursuant to
this Section 13.2(j), subject to the proviso of Section 4.4 and Seller’s
continuing right to cure the Title Defect giving rise to such Title Dispute
until the expiration of the Cure Period, (2) an amount equal to the sum of (x)
if the Parties had elected (or were deemed to have elected) the remedies set
forth in Section 13.2(d)(i) or Section 13.2(d)(ii) with respect to the
applicable Title Defect, the Title Defect Amount claimed by Buyer in good faith
in the applicable Title Defect Notice applicable to such Title Defect, and (y)
if the Parties (or Upstream Seller, as permitted under Section 13.2(d)) had
elected the remedy set forth in Section 13.2(d)(iii) with respect to the
applicable Title Defect, the Allocated Value of the Upstream Assets subject to
such Title Dispute, as limited by Section 13.2(i) (such amount, as determined in
the aggregate with respect to all applicable Title Disputes, the “Closing Date
Title Escrow Amount”) will be deposited by Buyer with the Escrow Agent to be
held pursuant to the Escrow Agreement and Section 13.2(j)(iv) and (3) the
Purchase Price will be reduced at the Closing by the Closing Date Title Escrow
Amount. For the avoidance of doubt, unless the Parties elect (or Upstream
Seller, as permitted under Section 13.2(d)) elects) the remedy set forth in
Section 13.2(d)(iii) with respect to any Title Dispute, in which case such
Upstream Assets shall be retained by Upstream Seller at Closing, the Upstream
Assets subject to any such Title Dispute shall be conveyed to Buyer at Closing
pursuant to the Assignment.




62

--------------------------------------------------------------------------------



(ii)    There shall be a single arbitrator, who shall be a title attorney with
at least ten years’ experience in oil and gas titles involving properties in the
regional area in which the Title Defect Properties are located, as selected by
mutual agreement of Buyer and Upstream Seller within 15 days after the end of
the Cure Period (the “Title Arbitrator”). In the event the Parties are unable to
mutually agree upon the Title Arbitrator within such time period, then either
Party may petition the AAA to select a neutral party who has never been an
officer, director or employee of or performed material work for the Parties or
any of their Affiliates within the preceding five year period as Title
Arbitrator, with due regard given to the selection criteria above and input from
the Parties. In the event the AAA should fail to select the Title Arbitrator
within 90 days from initiation of arbitration, then either party to the Title
Dispute may petition any United States District Judge for the District of
Colorado to select the Title Arbitrator. The arbitration proceeding shall be
held in Denver, Colorado.


(iii)    Within ten Business Days after the selection of the applicable Title
Arbitrator, the Parties shall provide to such Title Arbitrator the documents and
materials described in this Section 13.2(j)(iii), as applicable: (A) each Title
Defect Notice and all documentation provided therewith with respect to each
disputed Title Defect; (B) each Title Benefit Notice and all documentation
provided therewith with respect to each disputed Title Benefit; (C) such
evidence as Upstream Seller deems appropriate to explain and dispute the
existence, waiver and cure of each disputed Title Defect or the Title Defect
Amount assigned thereto by Buyer in any Title Defect Notice, together with
Upstream Seller’s good faith estimate of the Title Defect Amount, if any, with
respect to each such disputed Title Defect; and (D) such evidence as Buyer deems
appropriate to dispute the existence of any disputed Title Benefit or the Title
Benefit Amount assigned thereto in any Title Benefit Notice with respect any
such disputed Title Benefit, together with Buyer’s good faith estimate of the
disputed Title Benefit Amount, if any, with respect to each such disputed Title
Benefit. Each of Buyer and Seller also shall furnish to the Title Arbitrator
such workpapers and other documents and information relating to each Title
Dispute as the Title Arbitrator may request and are available to that Party or
its Affiliates, and each of Buyer and Seller will be afforded the opportunity to
present to the Title Arbitrator any material relating to each Title Dispute as
such Party shall deem appropriate to support its position with respect to each
such matter and to discuss such determination with the Title Arbitrator prior to
any written notice of determination hereunder being delivered by the Title
Arbitrator.


(iv)    The Title Arbitrator’s determination shall be in writing and shall be
made within 20 days after submission of the matters in dispute and shall be
final and binding upon both Parties, without right of appeal. In making his
determination, the Title Arbitrator shall be bound by the rules set forth in
Section 13.2(g) and Section 13.2(h) and, subject to the foregoing, may consider
only those materials described in Section 13.2(j)(iii), and shall choose either
Upstream Seller’s position or Buyer’s position with respect to each matter
addressed in a Title Dispute, based on the materials described above. The Title
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Title Defect, Title Benefit, Title Defect Amounts, Title
Benefit Amounts, and/or curative efforts submitted by either Party and may not
award damages, interest or penalties to either Party with respect to any matter.
Upstream Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case. Each of Upstream Seller and Buyer shall bear one-half of
the costs and expenses of the Title Arbitrator.


(v)    Upon the later of the Title Arbitrator’s determination of all Title
Disputes submitted to the Title Arbitrator for determination or the Parties’
agreement as to the resolution of such Title Dispute and the Environmental
Arbitrator’s determination of all Environmental Disputes submitted to the
Environmental Arbitrator for determination or the Parties’ agreement as to the
resolution of such Environmental Disputes, then, with respect to the Title
Defect Property subject to such Title Dispute, if (A) the Parties had elected
(or were deemed to have elected) the remedy in Section 13.2(d)(i), then within
ten Business Days after the Title Arbitrator delivers written notice to Buyer
and Upstream Seller of its award


63

--------------------------------------------------------------------------------



with respect thereto (or the Parties otherwise agree as to the resolution of
such Title Dispute), and subject to Section 13.2(i), Buyer and Upstream Seller
shall deliver joint written instructions to the Escrow Agent to deliver out of
the applicable Closing Date Title Escrow Amount (1) to Upstream Seller the
amount, if any, so awarded by the Title Arbitrator to Upstream Seller with
respect to such Title Dispute (or as agreed by the Parties with respect thereto)
and (2) to Buyer the amount, if any, so awarded by the Title Arbitrator to Buyer
with respect to such Title Dispute (or as agreed by the Parties with respect
thereto), (B) the Parties had elected the remedy in Section 13.2(d)(ii), then
the Parties shall use commercially reasonable efforts to enter into the
applicable Title Indemnity Agreement within ten Business Days after the Title
Arbitrator delivers written notice to Buyer and Upstream Seller of his decision
with respect thereto (or the Parties otherwise agree as to the resolution of
such Title Dispute) and upon execution of such Title Indemnity Agreement Buyer
and Upstream Seller shall deliver joint written instructions to the Escrow Agent
to deliver out of the Closing Date Title Escrow Amount to Upstream Seller an
amount equal to the Allocated Value of the applicable Title Defect Property the
Title Defect Amount claimed by Buyer in good faith in the applicable Title
Defect Notice applicable to such Title Defect, or (C) the Parties (or Upstream
Seller, as permitted under Section 13.2(d)) had elected the remedy in Section
13.2(d)(iii), then within ten Business days after the Title Arbitrator delivers
written notice to Buyer and Upstream Seller of his decision with respect thereto
(or the Parties otherwise agree as to the resolution of such Title Dispute), the
Parties (or Upstream Seller, as permitted under Section 13.2(d), as applicable)
shall once against elect between the remedies in Section 13.2(d) pursuant to the
terms thereof, mutatis mutandis, and (1) clause (A) or (B) of this Section
13.2(j)(v) shall apply, as applicable, or (2) if Section 13.2(d)(iii) is
applicable with respect to such Title Defect Property, Buyer and Upstream Seller
shall deliver joint written instructions to the Escrow Agent to deliver out of
the Closing Date Title Escrow Amount to Buyer an amount equal to the Allocated
Value of the applicable Title Defect Property and Seller shall continue to
retain the applicable Title Defect Property and associated Upstream Assets.
Disbursements from the Environmental Escrow Amount pursuant to this Section
13.2(j)(v) shall be made giving effect to Section 13.2(j)(ii) and
Section 14.1(e)(ii) so as to achieve the same result as if the matters submitted
to the Environmental Arbitrator for determination and to the Title Arbitrator
for determination had been resolved prior to Closing on the same basis as
resolved pursuant to this Section 13.2(j) and Section 14.1(f).


(vi)    Except as provided in the proviso of Section 4.4, nothing herein shall
operate to cause the Closing to be delayed on account of any arbitration
hereunder and to the extent any adjustments are not agreed upon by the Parties
as of the Closing, the Purchase Price shall be adjusted therefor as of the
Closing by the Closing Date Title Escrow Amount as provided in this
Section 13.2(j) and subsequent adjustments thereto will be made pursuant to
Section 3.5 and this Section 13.2.


13.3    Casualty Loss.


(a)    Notwithstanding anything herein to the contrary from and after the
Effective Time, if Closing occurs, Buyer shall assume all risk of loss with
respect to (i) production of Hydrocarbons through normal depletion (including
watering out of any Well, collapsed casing or sand infiltration of any Well) and
(ii) the depreciation of personal property due to ordinary wear and tear, in
each case, with respect to the Assets.


(b)    If, after the Execution Date but prior to the Closing Date, subject to
Section 13.3(c), any portion of the Assets is damaged or destroyed or otherwise
impaired by fire, explosion, tornado, hurricane, earthquake, earth movement,
flood, water damage or other similar casualty or is taken in condemnation or
under right of eminent domain (in each case, a “Casualty Loss”), then Buyer
shall nevertheless be required to close the transactions contemplated by the
Agreement and Seller shall elect by written notice to Buyer prior to Closing
either to (i) cause the Assets affected by such Casualty Loss to be repaired or
restored to at least its condition prior to such Casualty Loss, at Seller’s sole
cost, as promptly as reasonably practicable


64

--------------------------------------------------------------------------------



(which work may extend after the Closing Date) or (ii) pay to Buyer all sums
paid to Seller by Third Parties by reason of such Casualty Loss affecting the
Assets and assign, transfer and set over to Buyer or subrogate Buyer to (in the
case of any such rights held by Seller outside of the Partnership) all of
Seller’s right, title and interest (if any) in insurance claims, unpaid awards
and other rights against Third Parties (excluding any Liabilities, other than
insurance claims, of or against any Seller Indemnified Parties) arising out of
such Casualty Loss affecting the Assets; provided, however, that if the Casualty
Loss affected the Upstream Assets, Seller shall reserve and retain (and Buyer
shall assign to Seller) all rights, title, interests and claims against Third
Parties for the recovery of Seller’s costs and expenses incurred prior to the
Closing in pursuing or asserting any such insurance claims or other rights
against Third Parties with respect to any such Casualty Loss. If Seller elects
the option in item (i) above, Seller shall retain (or, if such rights are held
by the Partnership, Seller and Buyer shall cause the Partnership to assign to
Seller) all rights to insurance, condemnation awards and other claims against
Third Parties with respect to the casualty or taking except to the extent the
Parties otherwise agree in writing.


(c)    If, after the Execution Date but prior to the Closing Date, (i) all or
any portion of the Gas Plants are destroyed or damaged by fire, explosion,
tornado, hurricane, earthquake, earth movement, flood, water damage, sabotage,
accident or other casualty (all of which are herein called “Midstream Casualty
Loss”), (ii) the Gas Plants (or portions thereof) affected thereby have not,
prior to the Closing Date, been replaced or repaired in all material respects to
the condition of such Midstream Assets immediately prior to such Midstream
Casualty Loss and placed into such operational condition and capability as such
Midstream Assets were in immediately prior to such Midstream Casualty Loss, and
(iii) such Midstream Casualty Loss could reasonably be expected to materially
and adversely affect the ability of Buyer and the Partnership following the
Closing to operate the Midstream Business in the ordinary course of business
consistent with past practice for a period that is longer than 120 days after
the Closing, then Buyer may terminate this Agreement pursuant to Section 7.1(f).


(d)    Seller shall give Buyer prompt notice of any Casualty Loss or Midstream
Casualty Loss of which Seller becomes aware. Seller shall not voluntarily
compromise, settle or adjust any amounts payable by reason of any Casualty Loss
or Midstream Casualty Loss without first obtaining the written consent of Buyer,
which consent may not be unreasonably withheld or delayed.


13.4    Consents; Preferential Rights.


(a)    Seller, on or prior to the later of (x) ten Business Days after the
Execution Date, and (y) five Business Days after the Assignment Drop Dead Date,
shall send to each holder of a Consent set forth in Schedule 9.4 a notice
seeking such holder’s consent to the transactions contemplated hereby. With
respect to any Consent that is not set forth on Schedule 9.4 (including those
Consents not required to be set forth on such Schedule) but is discovered by any
Party prior to Closing, Seller shall send to the holder of each such Consent a
notice seeking such holder’s consent to the transactions contemplated hereby as
soon as reasonably practicable after discovery of such Consent. Seller shall use
its commercially reasonable efforts to obtain all Consents pursuant to the terms
of this Agreement (provided that Seller shall not be obligated to incur any
Liability to obtain any such Consent), and Buyer agrees to use its commercially
reasonable efforts to cooperate with any such efforts (provided that Buyer shall
not be obligated to incur any Liability (other than, as of the Closing, the
Upstream Assumed Obligations) to obtain any such Consent; provided, further,
however, that such restriction shall not be viewed to limit Buyer’s obligation
to post any credit support or other similar consideration that may be expressly
contemplated and/or called for pursuant to the terms of any Applicable Contract,
Lease or Upstream Easement, including the Firm Transportation Agreements).




65

--------------------------------------------------------------------------------



(i)    If Seller fails to obtain a Hard Consent, then, in each such case, the
affected Upstream Asset(s) shall be excluded from the Upstream Assets to be
acquired by Buyer at Closing hereunder, and the Purchase Price shall be reduced
by the Allocated Value of the Upstream Asset(s) so excluded. Following Closing,
Seller shall use its commercially reasonable efforts to obtain each such Hard
Consent (provided that Seller shall not be obligated to incur any Liabilities to
obtain any such Consent). In the event that a Hard Consent (with respect to any
applicable Upstream Asset(s) excluded pursuant to this Section 13.4(a)(i)) that
was not obtained prior to Closing is obtained within 180 days following Closing,
Seller shall promptly notify Buyer of such fact, and Buyer shall purchase,
within ten days after such notification, such Upstream Asset(s) so excluded from
Upstream Seller under the terms of this Agreement for the amount by which the
Purchase Price was reduced at Closing due to the exclusion of such Upstream
Asset(s) (as such amount is appropriately adjusted in accordance to Section 3.3
with respect to such Upstream Asset(s)), and Upstream Seller shall assign to
Buyer such Upstream Asset(s) pursuant to an assignment in form substantially
similar to the Upstream Assignment.


(ii)    If Seller fails to obtain a Consent other than a Hard Consent prior to
the Closing, then (x) the Upstream Asset(s) subject to such un-obtained Consent
shall nevertheless be acquired by Buyer at Closing as part of the Upstream
Assets or indirectly through the acquisition of the Midstream Interests, (y)
Buyer shall have no claim against, and hereby releases and indemnifies the
Seller Indemnified Parties from any Liability for, the failure to obtain such
Consent, and (z) Buyer shall be solely responsible from and after the Closing
for any and all Liabilities arising from the failure to obtain such Consent as
part of the Upstream Assumed Obligations hereunder.


(b)    With respect to each Preferential Purchase Right set forth on Schedule
9.4, Seller, on or prior to the later of (x) ten Business Days after the
Execution Date, and (y) five Business Days after the Assignment Drop Dead Date,
shall send to the holder of each such Preferential Purchase Right a notice in
compliance with the contractual provisions applicable to such Preferential
Purchase Right requesting a waiver of such right. With respect to each
Preferential Purchase Right that is not set forth on Schedule 9.4 but is
discovered by any Party prior to Closing, Seller shall send to the holder of
each such Preferential Purchase Right a notice in compliance with the
contractual provisions applicable to such Preferential Purchase Right requesting
a waiver of such right as soon as reasonably practicable after discovery of any
such Preferential Purchase Right. Any Preferential Purchase Right must be
exercised subject to all terms and conditions set forth in this Agreement, and
the consideration payable under this Agreement for the purposes of all
Preferential Purchase Right notices shall be the Allocated Value of the
applicable Upstream Asset (as adjusted herein).


(i)    If, prior to Closing, any holder of a Preferential Purchase Right has
consummated the acquisition of the Upstream Assets to which its Preferential
Purchase Right applies, then the Upstream Assets subject to such Preferential
Purchase Right shall be excluded from the Upstream Assets to be assigned to
Buyer at Closing (and shall be considered Excluded Assets hereunder, but only to
the extent of the portions of such Upstream Assets affected by the Preferential
Purchase Right), and the Purchase Price shall be reduced by the Allocated Value
of such Upstream Assets (or portions thereof) so excluded. Seller shall be
entitled to all consideration given by any Person consummating the acquisition
of any Upstream Assets subject to any Preferential Purchase Right prior to
Closing.


(ii)    If, as of Closing, (A) any holder of a Preferential Purchase Right has
not waived such Preferential Purchase Right, (B) the period to exercise such
Preferential Purchase Right has not expired without exercise or waiver thereof,
or (C) any holder of a Preferential Purchase Right has not consummated the
acquisition of the Upstream Assets to which its Preferential Purchase Right
applies, then, in each case, the Upstream Assets subject to such Preferential
Purchase Right shall be excluded from the Upstream Assets to be assigned to
Buyer at Closing (and shall be considered Excluded Assets hereunder, but only to
the extent


66

--------------------------------------------------------------------------------



of the portions of such Upstream Assets affected by the Preferential Purchase
Right), and the Purchase Price shall be reduced by the Allocated Value of such
Upstream Assets (or portions thereof) so excluded.


(iii)    If, following the Closing, any holder of a Preferential Purchase Right
with respect to assets excluded from the Upstream Assets to be assigned to Buyer
pursuant to Section 13.4(b)(ii) fails to validly exercise such right prior to
the expiration of the exercise period applicable to such Preferential Purchase
Right or fails to consummate the acquisition of the Upstream Assets to which
such holder’s Preferential Purchase Right was exercised (prior to or after the
Closing), Seller shall promptly notify Buyer of such failure, and Buyer shall
purchase, within ten days after such notification, such Upstream Asset(s) so
excluded from Upstream Seller under the terms of this Agreement for the amount
by which the Purchase Price was reduced at Closing due to the exclusion of such
Upstream Asset(s) (as such amount is appropriately adjusted in accordance to
Section 3.3 with respect to such Upstream Asset(s)), and Upstream Seller shall
assign to Buyer such Upstream Asset(s) pursuant to an assignment in form
substantially similar to the Upstream Assignment and deliver any other
instruments and documents that would have been required under the terms of this
Agreement to be delivered at the Closing with respect to such Upstream Asset(s).


ARTICLE XIV
ENVRIONMENTAL MATTERS


14.1    Notice of Environmental Defects.


(a)    Environmental Defect Notices. If Buyer discovers any Environmental
Condition which, in its reasonable opinion, Buyer determines constitutes an
Environmental Defect, Buyer shall promptly notify Upstream Seller within five
Business Days of such discovery and, in any event, on or before the Defect
Claims Date. To be effective, notice of an Environmental Defect (an
“Environmental Defect Notice”) shall be in writing and shall include (i) a
reasonable description of the Environmental Condition constituting, in Buyer’s
reasonable opinion, Environmental Defect(s), (ii) the identity of the Upstream
Asset(s) (including, with respect to a Well or Well Location, a reasonable
description of such Well or Well Location and the Leases(s) contributing to such
Well or Well Location) or portions thereof, affected by the asserted
Environmental Defect (each, an “Environmental Defect Property”), (iii)
supporting documentation available to Buyer reasonably necessary for Seller to
verify the existence of the alleged Environmental Defect, including, to the
extent permitted by Seller under Section 12.1, any physical measurements or lab
analyses or photographs, (iv) the Allocated Value of each Environmental Defect
Property, (v) the Remediation Amount (itemized in reasonable detail) that Buyer
asserts is attributable to such Environmental Defect and the computations and
information upon which Buyer’s belief is based, (vi) a reasonable description of
the Remediation proposed for the Environmental Condition that gives rise to the
asserted Environmental Defect, and (vii) a reasonable description of the
violation of Environmental Law that gives rise to such Environmental Defect. For
all purposes of this Agreement but subject to Buyer’s remedy for a breach of
Seller’s representation contained in Section 9.14 and Buyer’s remedies for
breaches of the covenants of Seller set forth in Section 11.1(a)(i) (as so
limited by Section 11.1(c)), Buyer shall be deemed to have waived, and Seller
shall have no liability for, any Environmental Defect which Buyer fails to
assert as an Environmental Defect by an Environmental Defect Notice meeting the
requirements of this Section 14.1(a) that is received by Upstream Seller on or
before the Defect Claims Date.


(b)    Upstream Seller’s Right to Remediate. Upstream Seller shall have the
right, but not the obligation, to attempt, at its sole cost, to Remediate, at
any time prior to the Closing, any Environmental Defects of which Upstream
Seller has been advised by Buyer. An election by Upstream Seller to Remediate an
Environmental Defect shall be without prejudice to its rights under Section
14.1(f) and shall not constitute


67

--------------------------------------------------------------------------------



an admission against interest or a waiver of Upstream Seller’s right to dispute
the existence, nature or value of, or cost to Remediate, the alleged
Environmental Defect.


(c)    Remedies for Environmental Defects. Subject to (x) Upstream Seller’s
continuing right to dispute the existence of an Environmental Defect and/or the
Remediation Amount asserted with respect thereto, (y) Upstream Seller’s
remediation rights pursuant to Section 14.1(b), and (z) the rights of the
Parties pursuant to Section 7.1(d), in the event that any Environmental Defect
properly asserted by Buyer in accordance with Section 14.1(a) is not waived in
writing by Buyer or Remediated on or before the Closing, then, subject to the
Individual Environmental Defect Threshold and the Defect Deductible, the Parties
shall mutually agree to resolve Environmental Defects as follows:


(i)    reduce the Purchase Price by the Remediation Amount determined pursuant
to Section 14.1(f) or other provision of this Agreement;


(ii)    Upstream Seller shall retain responsibility for the Remediation of such
Environmental Defect and Upstream Seller shall indemnify Buyer against all
Liability resulting from such Environmental Defect pursuant to an indemnity
agreement in form and substance reasonably satisfactory to the Parties (each, an
“Environmental Indemnity Agreement”);


(iii)    Upstream Seller shall retain the entirety of such Environmental Defect
Property and all associated Upstream Assets, in which event the Purchase Price
shall be reduced at Closing by an amount equal to the Allocated Value of such
Environmental Defect Property and such associated Upstream Assets, and such
Environmental Defect Property and associated Upstream Assets shall be treated as
Excluded Assets under this Agreement; or


(iv)    Buyer shall assume the responsibility for the Remediation of the
Environmental Defect, and Upstream Seller shall indemnify Buyer against all
Liability resulting from such Environmental Defect up to the Allocated Value of
the applicable Environmental Defect Property pursuant to an Environmental
Indemnity Agreement;


In the event that the Parties do not agree in writing by Closing on an election
of alternative (i), (ii), (iii) or (iv) above with respect to any Environmental
Defect, the Parties shall be deemed to have elected alternative (i) with respect
to such Environmental Defect, subject to Section 14.1(f); provided that if the
Remediation Amount associated with an Environmental Defect Property as asserted
by Buyer (after giving effect to any reduction thereof as agreed to by Buyer due
to efforts by Seller prior to Closing to cure such Environmental Defect) equals
or exceeds the Allocated Value of such Environmental Defect Property, then
Upstream Seller may elect alternative (iii) with respect to such Environmental
Defect Property.


If the Parties elect (or are deemed to have elected) alternative (i) above,
Buyer shall be deemed to have assumed responsibility for all of the costs and
expenses attributable to the Remediation of the Environmental Condition
attributable to such Environmental Defect and such responsibility of Buyer shall
be deemed to constitute part of the Upstream Assumed Obligations hereunder. If
the Parties elect alternative (ii) above, Upstream Seller shall use reasonable
efforts to implement such Remediation in a manner which is consistent with the
requirements of Environmental Laws in a timely fashion for the type of
Remediation that Seller elects to undertake and Buyer, effective as of the
Closing, grants to Seller and its Representatives, access to the Upstream Assets
and all utilities located on the Upstream Assets as may be reasonably required
in order to conduct such Remediation.




68

--------------------------------------------------------------------------------



(d)    Exclusive Remedy. Except for Buyer’s rights (i) under Section 8.2(a) for
a breach of Seller’s representations and warranties set forth in Section 9.14,
(ii) under Section 8.2(b) for a breach of the covenants of Seller set forth in
Section 11.1(a)(i) and (iii) to terminate this Agreement pursuant to Section
7.1(d), the provisions set forth in Section 14.1(c) shall be the exclusive right
and remedy of Buyer with respect to any Environmental Defect or any other
environmental matter with respect to any Asset.


(e)    Threshold and Deductible. Notwithstanding anything to the contrary,
(i) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any individual Environmental Defect for which
the Remediation Amount does not exceed $100,000 (“Individual Environmental
Defect Threshold”); and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller for any Environmental Defect
for which the Remediation Amount exceeds the Individual Environmental Defect
Threshold unless (A) the sum of (1) the Remediation Amounts of all such
Environmental Defects that exceed the Individual Environmental Defect Threshold
(excluding any Environmental Defects Remediated by Upstream Seller or retained
by Upstream Seller pursuant to Section 14.1(c)(iii))), plus (2) all Title Defect
Amounts of all Title Defects that exceed the Individual Title Defect Threshold
(excluding any Title Defects cured by Upstream Seller or retained by Upstream
Seller pursuant to Section 13.2(d)(iii))), minus (3) all Title Benefit Amounts,
exceeds (B) the Defect Deductible, after which point Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to such
Environmental Defects relating to Remediation Amounts in excess of the Defect
Deductible. For the avoidance of doubt, the Individual Environmental Defect
Threshold is a threshold and shall not be applied as a deductible if the amount
of such Individual Environmental Defect Threshold is exceeded by the applicable
Remediation Amount. For the avoidance of doubt, if Upstream Seller indemnifies
Buyer with respect to any Environmental Defect Property pursuant to an
Environmental Indemnity Agreement or retains any Environmental Defect Property
pursuant to Section 14.1(c)(iii), then, in each case, after such election, the
Remediation Amount relating to such Environmental Defect Property will not be
counted towards the Defect Deductible. This Section 14.1(e) shall be applied in
this Agreement without giving duplicative effect to its application under this
Section 14.1 and Section 13.2.


(f)    Environmental Dispute Resolution.


(i)    Upstream Seller and Buyer shall undertake commercially reasonable efforts
to agree (A) to all Environmental Defect and Remediation Amounts prior to
Closing and (B) whether or not any Environmental Defect that Upstream Seller
elects to Remediate prior to Closing pursuant to Section 14.1(b) has been
Remediated (or if not so cured the Remediation Amount applicable thereto) by the
Closing (each such matter to which the Parties do not agree, an “Environmental
Dispute”). If Upstream Seller and Buyer are unable to agree by the Closing Date
on any Environmental Dispute (including any efforts by Seller prior to Closing
to Remediate any Environmental Defect), then (1) such Environmental Dispute
shall be exclusively and finally resolved by arbitration pursuant to this
Section 14.1(f), subject to the proviso of Section 4.4, (2) an amount equal to
the sum of (x) if the Parties had elected (or were deemed to have elected) the
remedies set forth in Section 14.1(c)(i), Section 14.1(c)(ii), or Section
14.1(c)(iv) with respect to the applicable Environmental Defect, the Remediation
Amount claimed by Buyer in good faith in the applicable Environmental Defect
Notice applicable to such Environmental Dispute, and (y) if the Parties (or
Upstream Seller, as permitted under Section 14.1(c)) had elected the remedy set
forth in Section 14.1(c)(iii) with respect to the applicable Environmental
Defect, the Allocated Value of the Upstream Assets subject to such Environmental
Dispute, subject to Section 14.1(e) (such amount, as determined in the aggregate
with respect to all applicable Environmental Disputes, the “Closing Date
Environmental Escrow Amount”) will be deposited by Buyer with the Escrow Agent
to be held pursuant to the Escrow Agreement and Section 14.1(f)(v) and (3) the
Purchase Price will be reduced at Closing by the Closing Date Environmental
Escrow Amount. For the avoidance of doubt, the Upstream Assets subject to any
Environmental Dispute shall be


69

--------------------------------------------------------------------------------



conveyed to Buyer at Closing pursuant to the Assignment unless (X) the Parties
(or Upstream Seller, as permitted under Section 14.1(c)) elect the remedy set
forth in Section 14.1(c)(iii) with respect to any Environmental Dispute or (Y)
the Remediation Amount asserted by Buyer in the applicable Environmental Defect
Notice applicable to such Environmental Dispute equals or exceeds the Allocated
Value of such Environmental Defect Property such that the Parties (or Upstream
Seller, as permitted under Section 14.1(c)) may, upon final determination of the
Environmental Dispute, elect the remedy set forth in Section 14.1(c)(iii) with
respect to such Environmental Dispute if, as determined by the Environmental
Arbitrator, the Remediation Amount equals or exceeds the Allocated Value of such
Environmental Defect Property, in either case of (X) or (Y), such Upstream
Assets shall be retained by Upstream Seller at Closing.


(ii)    There shall be a single arbitrator, who shall be an environmental
consultant with at least ten years’ experience in environmental matters
involving oil and gas producing properties in the regional area in which the
affected Upstream Assets are located, as selected by mutual agreement of Buyer
and Upstream Seller within 15 days after the Closing Date (the “Environmental
Arbitrator”). In the event the Parties are unable to mutually agree upon the
Environmental Arbitrator within such time period, then either Party may petition
the AAA to select a neutral party who has never been an officer, director or
employee of or performed material work for the Parties or any of their
Affiliates within the preceding five year period as Environmental Arbitrator,
with due regard given to the selection criteria above and input from the
Parties. In the event the AAA should fail to select the Environmental Arbitrator
within 90 days from initiation of arbitration, then either party to the
Environmental Dispute may petition any United States District Judge for the
District of Colorado to select the Environmental Arbitrator. The arbitration
proceeding shall be held in Denver, Colorado.


(iii)    Within ten Business Days after the selection of the applicable
Environmental Arbitrator, the Parties shall provide to such Environmental
Arbitrator (A) each Environmental Defect Notice and all documentation provided
therewith with respect to each disputed Environmental Defect; and (B) such
evidence as Seller deems appropriate to explain and dispute the existence,
waiver and cure of each disputed Environmental Defect or the Remediation Amount
assigned thereto by Buyer in any Environmental Defect Notice, together with
Seller’s good faith estimate of the Remediation Amount, if any, with respect to
each such disputed Environmental Defect. Each of Buyer and Seller also shall
furnish to the Environmental Arbitrator such workpapers and other documents and
information relating to each Environmental Dispute as the Environmental
Arbitrator may request and are available to that Party or its Affiliates, and
each of buyer and Seller will be afforded the opportunity to present to the
Environmental Arbitrator any material relating to each Environmental Dispute as
such Party shall deem appropriate to support its position with respect to each
such matter and to discuss such determination with the Environmental Arbitrator
prior to any written notice of determination hereunder being delivered by the
Environmental Arbitrator.


(iv)    The Environmental Arbitrator’s determination shall be in writing and
shall be made within 20 days after submission of the matters in dispute and
shall be final and binding upon both Parties, without right of appeal. In making
his determination, the Environmental Arbitrator shall be bound by the rules set
forth in this Section 14.1 and, subject to the foregoing, may consider only
those materials described in Section 14.1(f)(iii), and shall choose either
Upstream Seller’s position or Buyer’s position with respect to each matter
addressed in an Environmental Dispute, based on the materials described above.
The Environmental Arbitrator shall act as an expert for the limited purpose of
determining the specific disputed Environmental Defects, Remediation Amounts,
and/or curative efforts submitted by either Party and may not award damages,
interest or penalties to either Party with respect to any matter. Upstream
Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case. Each of Upstream Seller and Buyer shall bear one-half of
the costs and expenses of the Environmental Arbitrator.




70

--------------------------------------------------------------------------------



(v)    Upon the later of the Environmental Arbitrator’s determination of all
Environmental Disputes submitted to the Environmental Arbitrator for
determination or the Parties’ agreement as to the resolution of such
Environmental Disputes and the Title Arbitrator’s determination of all Title
Disputes submitted to the Title Arbitrator for determination or the Parties’
agreement as to the resolution of such Title Dispute, then, with respect to the
Environmental Defect Property subject to such Environmental Dispute, if (A) the
Parties had elected (or were deemed to have elected) the remedy in
Section 14.1(c)(i), then within ten Business Days after the Environmental
Arbitrator delivers written notice to Buyer and Seller of his decision with
respect thereto (or the Parties otherwise agree as to the resolution of such
Environmental Dispute), and subject to Section 14.1(e), Buyer and Upstream
Seller shall deliver joint written instructions to the Escrow Agent to deliver
out of the Closing Date Environmental Escrow Amount (1) to Upstream Seller the
amount, if any, so awarded by the Environmental Arbitrator to Upstream Seller
with respect to such Environmental Dispute (or as agreed by the Parties with
respect thereto) and (2) to Buyer the amount, if any, so awarded by the
Environmental Arbitrator to Buyer with respect to such Environmental Dispute (or
as agreed by the Parties with respect thereto), (B) the Parties had elected the
remedy in Section 14.1(c)(ii) or Section 14.1(c)(iv), then the Parties shall use
commercially reasonable efforts to enter into the applicable Environmental
Indemnity Agreement within ten Business Days after the Environmental Arbitrator
delivers written notice to Buyer and Upstream Seller of his decision with
respect thereto (or the Parties otherwise agree as to the resolution of such
Environmental Dispute), and after entering into such Environmental Indemnity
Agreement the applicable Party shall assume responsibility to Remediate the
applicable Environmental Defect and Buyer and Upstream Seller shall deliver
joint written instructions to the Escrow Agent to deliver out of the Closing
Date Environmental Escrow Amount to Upstream Seller an amount equal to the
Remediation Amount claimed by Buyer in good faith in the applicable
Environmental Defect Notice applicable to such Environmental Dispute, or (C) the
Parties (or Upstream Seller, as permitted under Section 14.1(c)) had elected the
remedy in Section 14.1(c)(iii), then within ten Business Days after the
Environmental Arbitrator delivers written notice to Buyer and Upstream Seller of
his decision with respect thereto (or the Parties otherwise agree as to the
resolution of such Environmental Dispute), Upstream Seller and Buyer shall once
again elect between the remedies in Section 14.1(c) pursuant to the terms
thereof, mutatis mutandis, and (1) clause (A) or (B) of this Section 14.1(f)(v)
shall apply, as applicable, or (2) if Section 14.1(c)(iii) is applicable with
respect to such Environmental Defect Property, Buyer and Upstream Seller shall
deliver joint written instruction to the Escrow Agent to deliver out of the
Closing Date Environmental Escrow Amount to Buyer an amount equal to the
Allocated Value of the applicable Environmental Defect Property and Upstream
Seller shall continue to retain the applicable Environmental Defect Property and
associated Upstream Assets. Disbursements from the Environmental Escrow Amount
pursuant to this Section 14.1(f)(v) shall be made giving effect to Section
13.2(j)(ii) and Section 14.1(e)(ii) so as to achieve the same result as if the
matters submitted to the Environmental Arbitrator for determination and to the
Title Arbitrator for determination had been resolved prior to Closing on the
same basis as so resolved pursuant to this Section 14.1(f) and Section 13.2(j).


(vi)    Except as provided in the proviso of Section 4.4, nothing herein shall
operate to cause the Closing to be delayed on account of any arbitration
hereunder and to the extent any adjustments are not agreed upon by the Parties
as of the Closing, the Purchase Price shall be adjusted therefor as of the
Closing by the Closing Date Environmental Escrow Amount as provided in this
Section 14.1(f) and subsequent adjustments thereto will be made pursuant to
Section 3.5 and this Section 14.1.


14.2    NORM, Wastes and Other Substances. Buyer acknowledges that the Assets
have been used for exploration, development, production, gathering and
transportation of oil and gas and there may be petroleum, produced water, wastes
or other substances or materials located in, on or under the Assets or
associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, NORM or other Hazardous Substances. NORM may affix or attach
itself to the inside of wells, pipelines, materials


71

--------------------------------------------------------------------------------



and equipment as scale, or in other forms. The wells, materials and equipment
located on the Assets or included in the Assets may contain NORM and other
wastes or Hazardous Substances. NORM containing material and/or other wastes or
Hazardous Substances may have come in contact with various environmental media,
including, water, soils or sediment. Special procedures may be required for the
assessment, remediation, removal, transportation or disposal of environmental
media, wastes, asbestos, NORM and other Hazardous Substances from the Assets.
Except for Environmental Conditions that form the basis of an Environmental
Defect (which Environmental Defect shall be treated as provided in Article XIV)
or a breach of the representations and warranties in Section 9.14, with respect
to Assets actually acquired by Buyer at Closing, Buyer assumes all Liability for
the assessment, remediation, removal and disposal of these materials.


ARTICLE XV
MISCELLANEOUS


15.1    Exhibits, Schedules and Appendices. All of the Exhibits, Schedules and
Appendices referred to in this Agreement constitute a part of this Agreement.
Seller and Buyer and their respective counsel have received a complete set of
Exhibits, Schedules and Appendices prior to and as of the execution of this
Agreement.


15.2    Expenses and Taxes.


(a)    Except as otherwise specifically provided, all fees, costs and expenses
incurred by Seller or Buyer in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the Person
incurring the same, including, legal and accounting fees, costs and expenses.


(b)    All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignment), conveyances or other instruments required to convey title to the
Assets and Partnership Interests to Buyer shall be borne by Buyer. Buyer shall
assume responsibility for, and shall bear and pay, all state sales and use Taxes
and transfer and similar Taxes (including any applicable interest or penalties)
incurred or imposed with respect to the transactions described in this Agreement
other than the Conversion (the “Transfer Taxes”). Seller and Buyer shall
reasonably cooperate in good faith to minimize, to the extent permissible under
applicable Law, the amount of any such Transfer Taxes.


(c)    Allocation of Tax Responsibility.


(i)    Seller shall be allocated and bear all Asset Taxes attributable to
(A) any Tax period ending prior to the Effective Time and (B) the portion of any
Straddle Period ending immediately prior to the Effective Time;


(ii)    Seller shall be allocated and bear all Income Taxes payable by the
Partnership attributable to (A) any Tax period ending on the Closing Date and
(B) the portion of any Straddle Period ending on the Closing Date;


(iii)    Buyer shall be allocated and bear all Asset Taxes attributable to (A)
any Tax period beginning at or after the Effective Time and (B) the portion of
any Straddle Period beginning at the Effective Time; and




72

--------------------------------------------------------------------------------



(iv)    Buyer shall be allocated and bear all Income Taxes payable by the
Partnership attributable to (1) any Tax period beginning after the Closing Date
and (2) the portion of any Straddle Period beginning after the Closing Date.


(d)    For purposes of determining the allocations described in Section 15.2(c),
(i) Asset Taxes that are attributable to the severance or production of
Hydrocarbons (other than such Asset Taxes described in clause (iii), below)
shall be allocated to the period in which the severance or production giving
rise to such Asset Taxes occurred, (ii) Asset Taxes that are based upon or
related to sales or receipts or imposed on a transactional basis (other than
such Asset Taxes described in clause (i) or (iii)), shall be allocated to the
period in which the transaction giving rise to such Asset Taxes occurred,
(iii) Asset Taxes that are ad valorem, property or other Asset Taxes imposed on
a periodic basis pertaining to a Straddle Period shall be allocated between the
portion of such Straddle Period ending immediately prior to the Effective Time
and the portion of such Straddle Period beginning at the Effective Time by
prorating each such Asset Tax based on the number of days in the applicable
Straddle Period that occur before the date on which the Effective Time occurs,
on the one hand, and the number of days in such Straddle Period that occur on or
after the date on which the Effective Time occurs, on the other hand, and (iv)
Income Taxes payable by the Partnership shall be allocated between the portion
of such Straddle Period ending on the Closing Date and the portion of such
Straddle Period beginning after the Closing Date as if the taxable year of the
Partnership ended on the Closing Date. To the extent the Partnership is included
in a combined Texas franchise tax report with Seller or an Affiliate of Seller,
the allocation provided in this Section 15.2(d) shall be calculated as if the
Partnership left the combined group immediately after the Closing Date.


(e)    To the extent the actual amount of an Asset Tax or Income Tax payable by
the Partnership is not known at the time an adjustment is to be made with
respect to such Asset Tax or Income Tax pursuant to Section 3.3, Section 3.4 and
Section 3.5, as applicable, the Parties shall utilize the most recent
information available in estimating the amount of such Asset Tax or Income Tax
for purposes of such adjustment. To the extent the actual amount of an Asset Tax
or Income Tax payable by the Partnership (or the amount thereof paid or
economically borne by a Party) is ultimately determined to be different than the
amount (if any) that was taken into account in the Final Settlement Statement as
finally determined pursuant to Section 3.5, timely payments will be made from
one Party to the others to the extent necessary to cause each Party to bear the
amount of such Asset Tax or Income Tax that is allocable to such Party under
this Section 15.2.


(f)    Subject to Buyer’s right to reimbursement pursuant to Section 15.2(e),
Buyer shall (i) pay any Asset Taxes relating to any Tax period that ends before
or includes the Closing Date that become due and payable after the Closing Date
and file with the appropriate Taxing Authority any and all Tax Returns required
to be filed after the Closing Date with respect to such Asset Taxes, (ii) submit
each such Tax Return to Seller for its review and comment reasonably in advance
of the due date therefor, and (iii) timely file any such Tax Return,
incorporating any comments received from Seller prior to the due date therefor.
The Parties agree that (x) this Section 15.2(f) is intended to solely address
the timing and manner in which certain Tax Returns relating to Asset Taxes are
filed and the Asset Taxes shown thereon are paid to the applicable Taxing
Authority, and (y) nothing in this Section 15.2(f) shall be interpreted as
altering the manner in which Asset Taxes are allocated to and economically borne
by the Parties (except for any penalties, interest or additions to Tax imposed
as a result of any breach by Buyer of its obligations under this Section
15.2(f), which shall be borne by Buyer).


(g)    Seller shall prepare and file all Tax Returns of the Partnership for any
period ending on or before the Closing Date. Buyer shall prepare and file all
Tax Returns of the Partnership for any Straddle Period that are due after the
Closing Date. The Party preparing any such Tax Return (other than any Tax


73

--------------------------------------------------------------------------------



Return with respect to Income Taxes of the Partnership for any period ending on
or before the Closing Date) shall (1) submit to the other Party each such Tax
Return for its review and comment reasonably in advance of the due date
therefor, (2) consider, in good faith, any comments to such Tax Return and
(3) shall pay any Taxes shown as due and payable thereon subject to its right to
reimbursement pursuant to Section 15.2(e).


(h)    The amount of any refunds or credits of (i) Income Taxes of the
Partnership for any Tax period ending on the Closing Date, or the portion of any
Straddle Period ending on the Closing Date and (ii) other Taxes of the
Partnership for any Tax period ending before the Effective Time or the portion
of any Straddle Period ending immediately before the Effective Time, shall in
each case be for the account of Seller except to the extent such refunds or
credits were taken into account as an adjustment to the Purchase Price pursuant
to Section 3.3, Section 3.4 and Section 3.5, as applicable. The amount of any
refunds or credits of (A) Income Taxes of the Partnership for any Tax period
beginning after the Closing Date, or the portion of any Straddle Period
beginning after the Closing Date and (B) other Taxes of the Partnership for any
Tax period beginning at the Effective Time or the portion of any Straddle Period
beginning at the Effective, Time shall in each case be for the account of Buyer.
The amount of any refund or credit of Taxes of the Partnership for any Straddle
Period shall be equitably apportioned between Buyer and Seller in accordance
with the principles set forth in Section 15.2(c), as applicable. Each Party
shall forward, and shall cause its Affiliates to forward, to the Party entitled
to receive a refund or credit of Tax pursuant to this Section 15.2(h) the amount
of such refund within 30 days after such refund is received or credit is
realized, net of any reasonable third-party costs or expenses incurred by such
Party or its Affiliates in procuring such refund or credit.


(i)    Any payments made to any Party pursuant to this Agreement after the
Closing Date shall constitute an adjustment of the Purchase Price for Tax
purposes and shall be treated as such by Buyer and Seller on their Tax Returns
to the extent permitted by applicable Law.


(j)    After the Closing, Buyer shall control the conduct of any audit,
adjustment, claim, examination, assessment, contest, or other proceeding with
respect to Asset Taxes or any Taxes payable by the Partnership (each a “Tax
Audit”). In the case of a Tax Audit after the Closing that could reasonably be
expected to result in a liability to Seller under this Agreement or otherwise,
(A) Buyer shall keep Seller reasonably informed and consult with Seller with
respect to any material issue relating to such Tax Audit, (B) Buyer shall
provide Seller copies of all correspondence, notices and other written material
received from any Governmental Authority with respect to such Tax Audit, (C)
Buyer shall provide Seller with a copy of, and an opportunity to review and
comment on, all submissions made to a Governmental Authority in connection with
such Tax Audit, and (D) Buyer shall not agree to a settlement or compromise
thereof without the consent of Seller, which consent shall not be unreasonably
withheld, delayed or conditioned. Notwithstanding the foregoing, the Parties
expressly agree that any Tax Audit relating to U.S. federal income taxes of the
Partnership conducted with respect to the taxable period ending on or prior to
the date of the Conversion shall be controlled by Seller; provided, however,
that in the event Buyer or its Affiliates or the Partnership would be subject to
Liability (taking into account the Conversion) as a result of such Tax Audit,
then (1) Seller shall not agree to compromise or settlement thereof without the
prior written consent of Buyer (such consent not be unreasonable withheld,
conditioned or delayed) and (2) Seller and the Partnership shall take all
actions that may be reasonably necessary or appropriate to prevent the
Partnership from having any liability for an “imputed underpayment” (within the
meaning of Section 6225 of the Code) or any interest or penalty related thereto
that is attributable to any adjustment of any item of income, gain, loss,
deduction or credit of the Partnership for any taxable period or portion thereof
ending on or prior to the date of the Conversion.


(k)    The Parties acknowledge and agree that following the Conversion, the
Partnership will be classified as a disregarded entity under Section
301.7701-3(b)(1)(ii) of the Treasury Regulations, and


74

--------------------------------------------------------------------------------



both Buyer and Seller agree to report, for all applicable Tax reporting and
compliance purposes, the transfer and sale of the Midstream Interests as a
deemed asset sale for U.S. federal income tax purposes.


(l)    The Parties shall cooperate fully, as and to the extent reasonably
required in connection with the filing of any Tax Returns, the qualification for
any exemption or reduction in Tax that may be available, State and Federal
regulatory reports, royalty payments including related deduction and any audit,
litigation or other proceeding with respect to these matters for the Assets.
Such cooperation shall include the retention of records and information which
are reasonably relevant to any such audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Buyer agrees to
allow access (upon request) to the Assets by Seller, Seller’s Representatives,
auditors and State or Federal representatives relevant to any such audit,
litigation or other proceeding.


15.3    Assignment. This Agreement may not be assigned by Buyer or Seller
without the prior written consent of the non-assigning Party; provided that (a)
without the consent of Seller, but only upon prior written notice to Seller
delivered on or before ten Business Days following the Execution Date (such
date, or such earlier date as Buyer delivers such written notice (or written
notice that it will not utilize such Affiliate assignment rights), the
“Assignment Drop Dead Date”), Buyer may assign all or part of this Agreement to
one or more Affiliates of Buyer, or (b) without the consent of Seller, Buyer may
collaterally assign its rights under this agreement to the Financing Sources;
provided that any such assignment shall not relieve Buyer of its obligations
hereunder without Seller’s written consent. In the event the non-assigning Party
consents to any such assignment, such assignment shall not relieve the assigning
Party of any obligations and responsibilities hereunder. Any assignment or other
transfer by Buyer or its successors and assigns of any of the Assets shall not
relieve Buyer or its successors or assigns of any of their obligations
(including indemnity obligations) hereunder, as to the Assets so assigned or
transferred. Any assignment made in contravention of the terms of this Section
15.3 shall be void ab initio.


15.4    Preparation of Agreement. Seller, Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.


15.5    Publicity.


(a)    If Buyer desires to make or issue any public announcement concerning the
transactions contemplated by this Agreement, it shall first give Seller 24 hours
written notification of its desire to make such a public announcement. The
written notification shall include a written draft of the text of such public
announcement. Seller shall be given the right to provide comments to the
proposed public announcement, and Buyer shall use its reasonable efforts to
incorporate such comments into such public announcement. Notwithstanding the
foregoing, Buyer shall not make or issue any such public announcement within
three Business Days after the Closing.


(b)    If Seller desires to make a public announcement, it shall first give
Buyer 24 hours written notification of its intention to make a public
announcement. The written notification shall include a written draft of the text
of such public announcement. Buyer shall be given the right to provide comments
to the proposed public announcement, and Seller shall use its reasonable efforts
to incorporate such comments into such public announcement. Subject to the
Parties’ rights and obligations discussed in Section 15.5(c), in no event shall
Seller disclose the identity of Buyer without the express written consent of
Buyer.




75

--------------------------------------------------------------------------------



(c)    Nothing in this Section 15.5 shall prohibit any Party from issuing or
making a public announcement or statement if such Party deems it necessary to do
so in order to comply with any applicable Law or the rules of any stock exchange
upon which the Party’s or a Party’s Affiliate’s capital stock is traded;
provided, however, that to the extent not inadvisable in such Party’s reasonable
discretion, prior written notification shall be given to the other Parties prior
to any such announcement or statement.


(d)    Notwithstanding anything to the contrary in this Section 15.5, from and
after the date that Seller or its Affiliate makes a public announcement
concerning the transactions contemplated by this Agreement, this Section 15.5
will not preclude or prevent or otherwise restrict the activities of the
Financing Sources in connection with the Financings.


15.6    Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by e-mail
transmission (provided that the acknowledgment of the receipt of such e-mail is
requested and received, excluding automatic responses, with the receiving Person
affirmatively obligated to promptly acknowledge receipt) addressed to Seller or
Buyer, as appropriate, at the address for such Person shown below or at such
other address as Seller or Buyer shall have theretofore designated by written
notice delivered to the other Parties:


If to Seller:
QEP Energy Company
1050 17th Street, Suite 800
Denver, CO 80265
Attention: Chris Longwell, GM Eastern Region
Email: chris.longwell@qepres.com


With a copy to:
QEP Energy Company
1050 17th Street, Suite 800
Denver, CO 80265
Attention: Chris Woosley, Senior Vice President and General Counsel
Email: chris.woosley@qepres.com


and


Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention: Stephen Szalkowski
Email: stephen.szalkowski@lw.com


If to Buyer:
Aethon III BR LLC
12377 Merit Drive, Suite 1200
Dallas, Texas 75251
Attention: Preston Phillips


76

--------------------------------------------------------------------------------



Email: pphillips@aethonenergy.com


With a copy to:


Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Rodney L. Moore
Email: rodney.moore@weil.com


Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by courier, during normal business
hours on a Business Day (or if delivered or transmitted after normal business
hours on a Business Day or on a day other than a Business Day, then on the next
Business Day), or upon actual receipt by the addressee during normal business
hours on a Business Day after such notice has either been delivered to an
overnight courier or deposited in the United States Mail or sent by e-mail
transmission (provided that delivery of such e-mail is confirmed by written
confirmation), as the case may be (or if delivered after normal business hours
on a Business Day or on a day other than a Business Day, then on the next
Business Day). Seller or Buyer may change the address to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 15.6. If a date specified herein for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day which is a
Business Day.


15.7    Further Cooperation. After the Closing, Seller and Buyer shall (and
Buyer shall cause the Partnership to, as applicable) execute and deliver, or
shall cause to be executed and delivered, from time to time such further
instruments of conveyance and transfer, and shall take such other actions as
Seller or Buyer may reasonably request, to convey and deliver the Upstream
Assets to Buyer and the Midstream Interests to Buyer, to perfect Buyer’s title
thereto and to accomplish the orderly transfer of the Upstream Assets and
Midstream Interests to, and assumption of liabilities by, Buyer in the manner
contemplated by this Agreement.


15.8    Filings, Notices and Certain Governmental Approvals. Promptly after the
Closing, Buyer shall (a) record all assignments of Leases executed at the
Closing in the records of the applicable Governmental Authority, (b) if
applicable, send notices, in forms reasonably acceptable to Seller, to vendors
supplying goods and services for the Assets or the Midstream Business and to the
operator of such Assets of the direct or indirect assignment of such Assets to
Buyer, (c) actively pursue the unconditional approval of all applicable
Governmental Authorities of the assignment of the Assets and Midstream Interests
to Buyer and (d) actively pursue all other consents and approvals that may be
required in connection with the assignment of the Assets and Midstream Interests
to Buyer and the assumption of the Liabilities assumed by Buyer hereunder, that,
in each case, shall not have been obtained prior to the Closing (including
Customary Post-Closing Consents). Buyer obligates itself to take any and all
action required by any Governmental Authority in order to obtain such
unconditional approval, including the posting of any and all bonds or other
security that may be required in excess of its existing lease, pipeline or
area-wide bond.


15.9    Entire Agreement; Conflicts.


(a)    THIS AGREEMENT, THE EXHIBITS, SCHEDULES AND APPENDICES HERETO, THE
TRANSACTION DOCUMENTS AND THE CONFIDENTIALITY AGREEMENT


77

--------------------------------------------------------------------------------



COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT AMONG SELLER AND BUYER PERTAINING
TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF SELLER AND BUYER
PERTAINING TO THE SUBJECT MATTER HEREOF.


(b)    The Parties expressly acknowledge and agree that, in the event that the
Closing occurs, the Confidentiality Agreement shall be terminated in its
entirety effective as of the Closing Date.


(c)    THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS AMONG SELLER
AND BUYER RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH
IN THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR THE CONFIDENTIALITY AGREEMENT,
AND NEITHER SELLER NOR BUYER SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED
REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF INTENTION NOT SO SET FORTH.


(d)    IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT HERETO, THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT
THE INCLUSION IN ANY OF THE EXHIBITS HERETO OF TERMS AND PROVISIONS NOT
ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH
ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE
PROVISIONS OF THIS SECTION 15.9.


15.10    Parties in Interest. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than Seller and Buyer and their
respective successors and permitted assigns, or the Parties’ respective related
Indemnified Parties hereunder, any rights, remedies, obligations or liabilities
under or by reason of this Agreement; provided that only a Party and its
respective successors and permitted assigns will have the right to enforce the
provisions of this Agreement on its own behalf or on behalf of any of its
related Indemnified Parties (but shall not be obligated to do so). The Financing
Sources are hereby made express third party beneficiaries of Section 7.2(e),
Section 15.10, Section 15.11, Section 15.13 and Section 15.16.


15.11    Amendment. This Agreement may be amended only by an instrument in
writing executed by each of the Parties. Notwithstanding anything to the
contrary in this Agreement, Section 7.2(e), Section 15.10, this sentence of this
Section 15.11, Section 15.13 and Section 15.16 may not be amended, modified,
waived or terminated in a manner that is materially adverse in any respect to
the Financing Sources without the prior written consent of the Financing
Sources, such consent not to be unreasonably withheld, delayed or conditioned.


15.12    Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance. No course
of dealing on the part of Seller or Buyer, or their respective officers,
employees, agents or representatives or any failure by Seller or Buyer to
exercise any of its rights under this Agreement shall operate as a waiver
thereof or affect in any way the right of such Person at a later time to enforce
the performance of such provision. No waiver by Seller or Buyer of any condition
or any breach of any term, covenant, representation or warranty contained in
this Agreement, in any one or more instances, shall be


78

--------------------------------------------------------------------------------



deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of any breach of any
other term, covenant, representation or warranty. The rights of Seller and Buyer
under this Agreement shall be cumulative, and the exercise or partial exercise
of any such right shall not preclude the exercise of any other right.


15.13    Conflict of Law Jurisdiction, Venue; Jury Waiver    THIS AGREEMENT AND
THE LEGAL RELATIONS AMONG SELLER AND BUYER AND ALL CLAIMS OR CAUSES OF ACTION
(IN CONTRACT OR IN TORT) THAT MAY BE BASED ON, ARISE OUT OF OR RELATE TO THIS
AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW. EACH OF SELLER AND BUYER CONSENT TO THE EXERCISE
OF JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF COLORADO FOR ANY
ACTION ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO OR FROM
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS SHALL BE EXCLUSIVELY LITIGATED
IN COURTS HAVING SITES IN DENVER, DENVER COUNTY, COLORADO. EACH OF SELLER AND
BUYER WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABL LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDIG ARISING OUT
OF OR RELATING TO THS AGREEMENT, THE FINANCINGS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY; PROVIDED HOWEVER, IN CONNECTION WITH ANY MATTERS RELATING
TO CONVEYANCING OF OR TITLE TO ASSETS PROPERTY, THE LAWS OF THE STATE OR
COMMONWEALTH WHERE THE APPLICABLE ASSETS ARE LOCATED SHALL GOVERN AND CONTROL
SUCH DETERMINATION. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) THE
PARTIES AGREE THAT ANY CLAIM, CONTROVERSY OR DISPUTE ANY KIND OR NATURE (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) INVOLVING A FINANCING SOURCE THAT IS IN
ANY WAY RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING ANY DISPUTE ARISING OUT OF OR RELATING IN ANY WAY TO
THE FINANCINGS OR THE COMMITMENT LETTERS, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; (B) EACH OF THE PARTIES
HEREBY AGREES THAT IT WILL NOT BRING OR SUPPORT ANY ACTION, CAUSE OF ACTION,
CLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM OF ANY KIND OR DESCRIPTION, WHETHER IN
LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
FINANCING SOURCES IN ANY WAY RELATING TO THIS AGREEMENT, THE COMMITMENT LETTERS,
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING ANY DISPUTE
ARISING OUT OF OR RELATING IN ANY WAY TO THE FINANCINGS OR THE PERFORMANCE
THEREOF, IN ANY FORUM OTHER THAN THE SUPREME COURT OF THE STATE OF NEW YORK,
COUNTY OF NEW YORK, OR, IF UNDER APPLICABLE LAW EXCLUSIVE JURISDICTION IS VESTED
IN THE FEDERAL COURTS, THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (AND THE APPELLATE COURTS THEREOF); AND (C) EACH OF THE
PARTIES HERETO HEREBY AGREES THAT THE PROVISIONS OF THIS SECTION 15.13 RELATING
TO THE WAIVER OF JURY TRIAL SHALL APPLY TO ANY SUCH ACTION, CAUSE OF ACTION,
CLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM.


15.14    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement


79

--------------------------------------------------------------------------------



shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to any of Seller or Buyer. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.


15.15    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by e-mail transmission via
PDF attachment shall be deemed an original signature hereto.


15.16    No Recourse. Notwithstanding anything to the contrary contained in this
Agreement, the Parties hereby agree that none of the Financing Sources shall
have any liability to the Seller or any other Person (other than Buyer and its
permitted assigns in respect of the Financings) relating to or arising out of
this Agreement, the Transaction Documents, the transactions contemplated hereby
and thereby or the Financings, whether at law or equity, in contract or in tort
or otherwise, and neither Seller nor any other Person (other than Buyer and its
permitted assigns in respect of the Financings) shall have any rights or claims
against any of the Financing Sources under this Agreement or the Financings,
whether at law or equity, in contract or in tort, or otherwise, and Seller
hereby waives any such rights or claims that it has or may have on its behalf
and on behalf of the Seller Indemnified Parties. Seller hereby agrees that it
will not bring or support any action, claim, cause of action or similar claims
or assertions of any kind or description arising out of or relating to this
Agreement, whether at law or in equity, whether in contract or tort or
otherwise, against the Financing Sources with respect to any dispute arising out
of or relating in any way to the Financing contemplated hereby or the
performance thereof or the transactions contemplated hereunder. No Financing
Source shall be subject to any special, consequential, punitive or indirect
damages.


[Signature page follows.]




80

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.
 
SELLER:
 
 
 
QEP ENERGY COMPANY
 
 
 
 
By:
/s/ Michael C. Puchalski
Name:
Michael C. Puchalski
Title:
Vice President of Business Development

 
QEP MARKETING COMPANY
 
 
 
 
By:
/s/ Michael C. Puchalski
Name:
Michael C. Puchalski
Title:
Vice President of Business Development
 
 
 
 

 
QEP OIL & GAS COMPANY
 
 
 
 
By:
/s/ Michael C. Puchalski
Name:
Michael C. Puchalski
Title:
Vice President of Business Development
 
 
 
 




--------------------------------------------------------------------------------



 
BUYER:
 
 
 
AETHON III BR LLC
 
 
By:
/s/ Gordon Huddleston
Name:
Gordon Huddleston
Title:
Co-President
 
 
 
 






--------------------------------------------------------------------------------




Appendix A
DEFINED TERMS
“AAA” means the American Arbitration Association.


“Accounting Arbitrator” has the meaning set forth in Section 3.6.


“Adjusted Purchase Price” has the meaning set forth in Section 3.3.


“AFE” has the meaning set forth in Section 9.13(a).


“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. For the
avoidance of doubt, the Partnership shall be deemed to be an Affiliate of
Midstream Seller prior to Closing, and from and after Closing the Partnership
shall be deemed to be an Affiliate of Buyer.


“Agreement” has the meaning set forth in the introductory paragraph herein.


“Allocable Amount” has the meaning set forth in Section 3.8.


“Allocated Value” has the meaning set forth in Section 3.7.


“Allocation Schedule” has the meaning set forth in Section 3.8.


“Appeal” means request for stay, motion or petition for reconsideration or
rehearing, applications or request for review, or notice of appeal or other
administrative or judicial petition for review or reconsideration.


“Applicable Contracts” means all Upstream Applicable Contracts and Midstream
Applicable Contracts, collectively or individually as the context requires.


“Applicable FCC Licenses” has the meaning set forth in Section 9.27.


“ASA JOAs” means the Operating Agreement A0339 by and between the State Mineral
and Energy Board of the State of Louisiana and QEP Energy Company, dated as of
October 8, 2014, the Operating Agreement A0340 by and between the State Mineral
and Energy Board of the State of Louisiana and QEP Energy Company, dated as of
October 8, 2014, Operating Agreement A0341 by and between the State Mineral and
Energy Board of the State of Louisiana and QEP Energy Company, dated as of
October 8, 2014, Operating Agreement A0342 by and between the State Mineral and
Energy Board of the State of Louisiana and QEP Energy Company, dated as of
October 8, 2014, Operating Agreement A0343 by and between the State Mineral and
Energy Board of the State of Louisiana and QEP Energy Company, dated as of
October 8, 2014, and Operating Agreement A0344 by and between the State Mineral
and Energy Board of the State of Louisiana and QEP Energy Company, dated as of
October 8, 2014.


“Assets” means the Upstream Assets and/or the Midstream Assets, as the context
requires.




Appendix A - 1

--------------------------------------------------------------------------------



“Asset Taxes” means ad valorem, property, excise, sales, use, severance,
production or similar Taxes (including any interest, fine, penalty or additions
to Tax imposed by a Governmental Authority in connection with such Taxes) based
upon acquisition, operation or ownership of the Assets or the production of
Hydrocarbons therefrom but excluding, for the avoidance of doubt, (a) Income
Taxes, and (b) Transfer Taxes.


“Assigned FCC Licenses” has the meaning set forth in Section 2.2(h).


“Assigned Receivables” has the meaning set forth in Section 2.2(t).


“Assignment Drop Dead Date” has the meaning set forth in Section 15.3.


“Balance Sheet” has the meaning set forth in Section 9.23(a).


“Balance Sheet Date” has the meaning set forth in Section 9.23(a).


“Burden” means any and all rentals, royalties (including lessor’s royalty),
overriding royalties, production payments, net profits interests, excess
royalties, minimum royalties, shut-in royalties, net profits interests, bonuses
and other burdens upon, measured by or payable out of production (excluding, for
the avoidance of doubt, any Taxes).


“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Denver, Colorado are generally open for business.


“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.


“Buyer Assumed Obligations” means the Upstream Assumed Obligations (as limited
by the provisions of Section 8.1), to the extent and only to the extent the
Upstream Assumed Obligations represent obligations and Liabilities, known or
unknown, of Seller and its Affiliates with respect to the Upstream Assets,
regardless of whether such obligations or Liabilities arose prior to, on or
after the Effective Time.


“Buyer Designee” means a Delaware limited liability company entity to be
designated by Buyer at least five Business Days prior to Closing, which entity
shall be a wholly owned subsidiary of Buyer.


“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.


“Buyer’s Representatives” has the meaning set forth in Section 12.1(a).


“Cash and Cash Equivalents” means (a) money, currency or a credit balance in a
deposit account at a financial institution, net of checks outstanding as of the
time of determination and other Restricted Cash, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by any agency thereof and backed by the full faith and credit of the
United States, (c) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, (d) commercial paper issued by any bank or any
bank holding company owning any bank, and (e) certificates of deposit or
bankers’ acceptances issued by any commercial bank organized under the
applicable Laws of the United States of America.


“Casualty Loss” has the meaning set forth in Section 13.3(b).




Appendix A - 2

--------------------------------------------------------------------------------



“Change of Control Amounts” means any obligation of the Seller, the Partnership
or their Affiliates for any bonus, retention bonus, change in control fee,
compensation or other similar payments or benefits (including the employee’s
portion of any Medicare, Social Security or unemployment Taxes in respect of
such payments), pursuant to Contracts or arrangements that exist as of
immediately prior to the Closing, in each case, to the extent arising as a
result of the consummation of the transactions contemplated by this Agreement,
whether alone or in combination with any other event (contingent or otherwise),
regardless of whether such amounts are payable at or after Closing.


“Claim” has the meaning set forth in Section 8.7(b).


“Claim Notice” has the meaning set forth in Section 8.7(b).


“Closing” has the meaning set forth in Section 6.1.


“Closing Date” has the meaning set forth in Section 6.1.


“Closing Date Environmental Escrow Amount” has the meaning set forth in
Section 14.1(f)(i).


“Closing Date Title Escrow Amount” has the meaning set forth in
Section 13.2(j)(i).


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment Letters” means (a) that certain commitment letter, dated as of
November 16, 2018, from Bank of Montreal to Buyer, and (b) that certain
commitment letter, dated as of November 16, 2018, from EIG Credit Management
Company to Buyer, in each case regarding the Financings.


“Communication Equipment” has the meaning set forth in Section 2.2(g).


“Confidentiality Agreement” means that certain Confidentiality and Nondisclosure
Agreement, dated as of August 17, 2018, by and between Upstream Seller and
Aethon Energy Operating LLC.


“Consent” has the meaning set forth in Section 9.4.


“Continuing Employee” has the meaning set forth in Section 11.10(c).


“Contract” means any written contract; agreement; mortgage; license agreement;
farmin and/or farmout agreement; participation, exploration or development
agreement; crude oil, condensate or natural gas purchase and sale, gathering,
processing, transportation, marketing, disposal or injection agreement;
operating agreement; balancing agreement; unitization, pooling and
communitization agreements; facilities or equipment lease; production handling
agreement; or other similar contract, but, in each case, specifically excluding
any Lease, Upstream Easement, Permit or other instrument creating or evidencing
an interest in any Asset or any real property related to or used or held for use
in connection with the operation of any Asset, including the Midstream Real
Property.


“Conversion” has the meaning set forth in the recitals to this Agreement.


“Conveyed Rights” means all (a) rights to amounts, held in suspense (including
amounts held in a court registry) or otherwise, attributable to Seller’s
ownership or purported ownership interest (including working interests) in the
Assets or any other assets, in each case, that are subject to the Scheduled
Concursus


Appendix A - 3

--------------------------------------------------------------------------------



Matters, (b) claims for reimbursement, credits and rights to recoupment with
respect to or arising out of any of the Assets or any other assets, in each
case, that are subject to the Scheduled Concursus Matters, and (c) claims,
rights, demands, causes of action, suits, actions, judgments, damages, awards,
recoveries, settlements, indemnities, warranties, rights to insurance proceeds,
refunds, reimbursements, audit rights, duties, obligations, liabilities and
other intangible rights in favor of or owed to Seller and relating to the
reimbursement of well costs and other expenses paid by Seller in connection with
the Assets or any other assets, in each case, that are subject to the Scheduled
Concursus Matters, in each of the foregoing cases, whether the same relate to
periods prior to, on or after the Effective Time; provided that the Conveyed
Rights shall not affect or limit the right of Seller to receive amounts to which
Seller is entitled under Section 2.4 to the extent related to any interest of
Seller in the Assets that are subject to the Scheduled Concursus Matters which
is not subject to the title disputes underlying the Scheduled Concursus Matters.


“COPAS” means Council of Petroleum Accountants Societies.


“Cotton Valley Formation” means the interval shown by the open-hole log in the
Conly SR 27H 1-ALT (API No. 17013219520000) with the top at 9,451 feet measured
depth (equivalent to subsea -9,170 feet, the top of the Cotton Valley Formation)
and the bottom at 10,220 feet measured depth (equivalent to subsea -9,939 feet,
the top of the Haynesville Formation) or the stratigraphic equivalents thereof,
recognizing that actual depths may vary across the relevant Leases and Units.


“Credit Support” has the meaning set forth in Section 11.4(a).


“Cure Period” has the meaning set forth in Section 13.2(c).


“Customary Post-Closing Consents” means those consents and approvals from
Governmental Authorities that are customarily obtained after Closing in
connection with a transaction similar to the transactions contemplated by this
Agreement.


“Cut-Off Date” has the meaning set forth in Section 2.4(b).


“Deed” means the Mineral and Surface Deed from Upstream Seller to Buyer
pertaining to the Fee Minerals and Upstream Surface Fee in substantially the
form of Exhibit G-2 attached hereto.


“Defect Claims Date” has the meaning set forth in Section 13.2(a).


“Defect Deductible” means 2.75% of the unadjusted Purchase Price.


“Defensible Title” means such title of Upstream Seller, with respect to the
Wells set forth on Exhibit B-1 and the Well Locations set forth on Exhibit B-2,
that, as of the Effective Time and immediately prior to the Closing, is
deducible of record or evidenced by Contracts or other agreements (or elections
thereunder):


(a)    with respect to each Well set forth on Exhibit B-1 or Well Location set
forth on Exhibit B-2, as applicable (in each case, limited only to the
applicable Subject Formation(s)), entitles Upstream Seller to receive not less
than the Net Revenue Interest set forth on Exhibit B-1 or Exhibit B-2, as
applicable, for all Hydrocarbons produced, saved and marketed from such Well or
Well Location, as applicable, throughout the duration of the productive life of
such Well or Well Location, as applicable, except for (i) decreases in
connection with those operations in which Upstream Seller or its successors or
assigns may from and after the Execution Date be a non-consenting co-owner,
(ii) decreases resulting from the establishment or


Appendix A - 4

--------------------------------------------------------------------------------



amendment from and after the Execution Date of pools or units, (iii) decreases
required to allow other Working Interest owners to make up past underproduction
or pipelines to make up past under deliveries, (iv) decreases resulting from
changes in tract or production allocations resulting from elections to
participate or not participate in operations after the Execution Date, and (v)
as otherwise expressly set forth in Exhibit B-1 or Exhibit B-2, as applicable;


(b)    with respect to each Well set forth on Exhibit B-1 or Well Location set
forth on Exhibit B-2, as applicable (in each case, limited only to the
applicable Subject Formation(s)), obligates Upstream Seller to bear not more
than the Working Interest set forth in Exhibit B-1 or Exhibit B-2 for such Well
or Well Location, as applicable, throughout the productive life of such Well or
Well Location, as applicable, except for (i) increases resulting from
contribution requirements with respect to defaulting co-owners from and after
the Execution Date under applicable operating agreements, communitization
agreements or pooling orders, (ii) increases resulting from the carrying of
non-participating interest owners or co-tenants in Leases with respect to the
drilling of any Well from and after the Execution Date, (iii) increases to the
extent that such increases are accompanied by a proportionate increase in
Upstream Seller’s Net Revenue Interest with respect to such Well as set forth on
Exhibit B-1 or as set forth on Exhibit B-2 for such Well Location,
(iv) increases resulting from the establishment or amendment from and after the
Execution Date of pools or units and (v) as otherwise expressly set forth in
Exhibit B-1 or Exhibit B-2, as applicable; and


(c)    is free and clear of all Encumbrances, other than Permitted Encumbrances.


“Deposit” has the meaning set forth in Section 3.2.


“Dispute Notice” has the meaning set forth in Section 3.5.


“DOJ” means the Department of Justice.


“Effective Time” means 12:01 a.m. (Prevailing Central Time) on July 1, 2018.


“Effective Time Hydrocarbons” means all Hydrocarbons attributable to the
Upstream Assets in storage or existing in pipelines, plants and/or tanks
(including inventory and line fill) that are, as of the Effective Time (a)
upstream of the pipeline connection or above the relevant outlet flange or (b)
upstream of the sales meter.


“Effective Time Working Capital” means the positive or negative amount of the
remainder of (a) the Working Capital Assets, minus (b) the Working Capital
Liabilities.


“EHC Aggregate Value” has the meaning set forth in Section 11.20(b).


“EHC Novation Instruments” has the meaning set forth in Section 11.20(a).


“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA, and any other bonus, incentive compensation, deferred
compensation, profit-sharing, stock-option, stock-appreciation right,
stock-bonus, stock-purchase, employee-stock-ownership, savings, severance,
change in control, supplemental unemployment, layoff, salary-continuation,
retirement, pension, health, life-insurance, disability, accident,
group-insurance, vacation, holiday, sick-leave, fringe-benefit, or welfare plan,
and any other employee compensation or benefit plan, contract (including any
collective bargaining agreement), policy, practice, commitment or understanding
(whether qualified or non-qualified, currently effective or terminated, written
or unwritten) and any trust, escrow or other agreement related thereto.


Appendix A - 5

--------------------------------------------------------------------------------





“Encumbrance” means any lien, mortgage, security interest, pledge, charge, or
deed of trust.


“Environmental Arbitrator” has the meaning set forth in Section 14.1(f)(ii).


“Environmental Condition” means (a) a condition existing on or after the
Execution Date with respect to the air, soil, subsurface, surface waters and/or
ground waters with respect to the Leases or Wells that causes Upstream Seller
not to be in compliance with any Environmental Law, or (b) the existence, with
respect to the Upstream Assets or the operation thereof, on or after the
Execution Date of any environmental pollution, contamination or degradation
where Remediation is presently required under Environmental Laws, in each case,
other than any such event or condition to the extent disclosed to Buyer on
Schedule 9.14 as of the Execution Date (for clarity, excluding any event or
matter disclosed pursuant to Section 11.6). For the avoidance of doubt, (i) the
fact that a Well is no longer capable of producing sufficient quantities of oil
or gas to continue to be classified as a “producing well”, (ii) Plugging and
Abandonment Obligations, (iii) the flaring of natural gas or other gaseous
Hydrocarbons, (iv) except with respect to the presence of NORM in violation of
Environmental Law, the presence or absence of NORM, (v) any condition, matter,
event or Liability disclosed in the Schedules, (vi) the fact that a Well or any
Upstream Personal Property is temporarily not in use, and (vii) except with
respect to equipment, the use or condition of which is a violation of
Environmental Law, the physical condition of any surface or subsurface
production equipment or Upstream Personal Property, including water or oil
tanks, separators or other ancillary equipment, shall not, in any of the
foregoing cases, form the basis of an Environmental Condition.


“Environmental Defect” means any Environmental Condition with respect to any
Upstream Asset.


“Environmental Defect Notice” has the meaning set forth in Section 14.1(a).


“Environmental Defect Property” has the meaning set forth in Section 14.1(a).


“Environmental Dispute” has the meaning set forth in Section 14.1(f)(i).


“Environmental Indemnity Agreement” has the meaning set forth in
Section 14.1(c)(ii).


“Environmental Laws” means all applicable Laws as in effect as of the Execution
Date relating to pollution, pollution control or the protection of the
environment or natural resources, including those Laws relating to the
generation, storage, handling, use, treatment, transportation, disposal or other
management of Hazardous Substances. The term “Environmental Laws” does not
include good or desirable operating practices or standards that may be
voluntarily employed or adopted by other oil and gas well operators or
recommended, but not required, by a Governmental Authority or the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., as amended, or any
analogous state Law.


“Equity Interest” means, with respect to any Person: (a) capital stock,
membership interests, partnership interests, other equity interests, rights to
profits or revenue and any other similar interest of such Person; (b) any
security or other interest convertible into or exchangeable or exercisable for
any of the foregoing; and (c) any rights (contingent or otherwise) to acquire
any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Partnership or any of its subsidiaries is treated as a
single employer under Section 414 of the Code.


Appendix A - 6

--------------------------------------------------------------------------------





“ERISA Liability” means any and all Liabilities of the Partnership or its
subsidiaries or their respective ERISA Affiliates (i) under Title IV of ERISA,
(ii) under Sections 302 or 303 of ERISA, (iii) under Sections 412, 430, 431 or
4971 of the Code or (iv) as a result of the failure to comply with the
continuation of coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code.


“Escrow Account” means the account maintained by the Escrow Agent pursuant to
the Escrow Agreement.


“Escrow Agent” means US Bank, N.A., and includes its successors and assigns.


“Escrow Agreement” means that certain Escrow Agreement, dated as of the
Execution Date, by and among Buyer, Seller and the Escrow Agent.


“Escrow Earnings” has the meaning set forth in Section 6.3(g).


“Excluded Assets” means:


(a)    all of Seller’s corporate minute books, and, other than the Midstream
Records and the Upstream Records (as the same are limited by the Excluded
Records), financial and tax records and other business records that relate to
Seller’s business generally;


(b)    other than the Assigned Receivables or any of the following constituting
Conveyed Rights, all trade credits, all accounts, rights to amounts held in
suspense and attributable to Upstream Seller’s ownership interest in the
Upstream Assets, receivables and all other proceeds, income or revenues, in each
case, attributable to the Upstream Assets with respect to any period of time
prior to the Effective Time;


(c)    other than the Assigned Receivables or any of the following constituting
Conveyed Rights, all rights, claims and causes of action of Seller or its
Affiliates (including the Partnership) arising under or with respect to any
Leases or Applicable Contracts that are attributable to periods of time prior to
the Effective Time (including rights to, and claims for, adjustments,
recoupments, credits or refunds);


(d)    subject to Section 13.3(b), all rights and interests relating to the
Assets or Midstream Business:


(i)    under any existing policy or agreement of insurance;


(ii)    under any Credit Support; or


(iii)    to any insurance or condemnation proceeds or awards arising, in each
case, from acts, omissions or events, or damage to or destruction of property;


(e)    all Hydrocarbons produced and sold from the Upstream Assets with respect
to all periods prior to the Effective Time and, to the extent the proceeds
thereof are received by Seller as of the Closing Date, all Effective Time
Hydrocarbons;


(f)    all claims of Seller or its Affiliates (other than the Partnership) for
refunds of or loss carry forwards with respect to:




Appendix A - 7

--------------------------------------------------------------------------------



(i)    Asset Taxes paid by Seller or its Affiliates (other than the Partnership)
attributable to any period prior to the Effective Time;


(ii)    Income Taxes paid by Seller or its Affiliates (other than the
Partnership); or


(iii)    any Taxes attributable to the Excluded Assets;


(g)    all personal computers, software licenses, servers and the contents
thereof, SCADA equipment, network equipment and associated peripherals and
telephone equipment, and all associated data held by Seller, in each case, other
than the Communication Equipment (but the same held by the Partnership shall
explicitly be part of the Midstream Assets);


(h)    all of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;


(i)    all Excluded Records;


(j)    all audit rights in respect of:


(i)    subject to Buyer’s rights under Section 2.4(a) and Section 15.2, the
Assets or Midstream Business with respect to any period prior to the Effective
Time; or


(ii)    Excluded Assets;


(k)    all geophysical and other seismic and related technical data and
information relating to the Upstream Assets to the extent that such geophysical
and other seismic and related technical data and information is:


(i)    proprietary; or


(ii)    not transferable without payment of a fee or other penalty to any Third
Party under any Contract (unless Buyer has separately agreed in writing to pay
such fee or other penalty);


(l)    except for the Upstream Surface Leases and Upstream Surface Fee, any
offices, office leases, warehouses, laydown yards and similar assets and any
inventory, office furniture or office supplies located in or on such excluded
offices and/or office leases, in each case, held by Seller (but the same held by
the Partnership shall explicitly be part of the Midstream Assets);


(m)    any assets that are excluded pursuant to the provisions of this
Agreement;


(n)    any master service agreements, blanket agreements or similar Contracts of
Seller;


(o)    Hedge Contracts, other than the Existing Hedge Contracts novated to Buyer
pursuant to Section 11.20;


(p)    any debt instruments;


(q)    other than the Vehicles, all drilling rigs, and all trucks, cars,
vehicles and other rolling stock; and


Appendix A - 8

--------------------------------------------------------------------------------





(r)    the assets set forth in Exhibit H.


“Excluded Records” means any items referenced in the definition of “Upstream
Records” that are (a) subject to a disclosure or confidentiality restriction in
favor of a Third Party (provided Seller shall use commercially reasonable
efforts to obtain waivers of such restrictions, but shall not be obligated to
incur any Liability in such efforts), (b) not transferable without payment of
additional consideration (unless Buyer has agreed in writing to pay such
additional consideration) or that Seller and its Affiliates would not be able to
otherwise compile and prepare for transfer using commercially reasonable
efforts, (c) e-mails or other electronic files on Seller’s or its Affiliates’
servers and networks, (d) employee files and personnel records, (e) legal
records and legal files of Seller, including all work product of and
attorney-client communications with Seller’s legal counsel or any other
documents or instruments that may be protected by an attorney-client privilege
(but excluding any title opinions), (f) reserve reports, valuations, and
estimates of any quantities of Hydrocarbons or the valuation thereof with
respect to the Upstream Assets, and any Hydrocarbon or other Hydrocarbon pricing
assumptions, forward Hydrocarbon or other pricing estimates, Hydrocarbon or
price decks, or Hydrocarbon or pricing studies related thereto, (g) economic
projections with respect to the Partnership and the Midstream Business, (h)
data, correspondence, materials, documents, descriptions, or records relating to
the auction, marketing, sales negotiation, or sale of any of the Assets,
including the existence or identities of any prospective inquirers, bidders, or
prospective purchasers of any of the Upstream Assets, any bids received from and
records of negotiations with any such prospective purchasers and any analyses of
such bids by any Person, (i) Tax Records that relate to the business of Seller
generally, or (j) originals of the Upstream Records that relate to both the
Upstream Assets and any Excluded Assets (subject to Buyer’s right under Section
6.4 to copies of such Upstream Records) and copies of all other Upstream
Records.


“Execution Date” has the meaning set forth in the introductory paragraph of this
Agreement.


“Existing Hedge Contracts” has the meaning set forth in Section 11.20(a).


“FCC” means the Federal Communications Commission.


“FCC Licenses” means any licenses, permits, certificates, approvals, franchises,
consents, waivers, registrations or other authorizations issued by the FCC.


“Fee Minerals” has the meaning set forth in Section 2.2(a).


“FERC” has the meaning set forth in Section 11.16(a).


“Final Order” means an Order: (a) which has not been reversed, stayed, enjoined,
set aside, annulled or suspended; (b) in relation to which no Appeal is pending
or has been granted; and (c) as to which the prescribed time for filing an
Appeal, and for the entry of orders staying, reconsidering, or reviewing the
applicable Governmental Authority’s own motion has expired.


“Final Payment Date” has the meaning set forth in Section 3.5.


“Final Price” has the meaning set forth in Section 3.5.


“Final Resolution” means, with respect to any claim, (a) a Final Order or (b)
the resolution by joint written agreement of the parties to such claim with
respect to such claim.




Appendix A - 9

--------------------------------------------------------------------------------



“Final Settlement Statement” has the meaning set forth in Section 3.5.


“Financings” has the meaning set forth in Section 11.15.


“Financing Sources” means the financial institutions that have committed to
provide, or otherwise entered into agreements in connection with the Financings
in connection with the transactions contemplated by this Agreement, including
pursuant to the Commitment Letters, together with their Affiliates, officers,
directors, employees, agents, advisors, and representatives and their respective
successors and assigns.


“Firm Transportation Agreements” has the meaning set forth in Section 11.16(a).


“FTC” means the Federal Trade Commission.


“Fundamental Representations” means the representations and warranties of Seller
set forth in Section 9.1, Section 9.2, Section 9.3(a), Section 9.16 and Section
9.19.


“GAAP” means generally accepted accounting principles in the United States,
consistently applied.


“Gas Plants” means the gas processing plants and related equipment and
facilities owned by the Partnership and described on Exhibit A-3.


“Gathering Systems” means the gathering systems, pipelines and related
facilities owned by the Partnership and generally described on Exhibit A-4.


“Good and Defensible Title” means, as to each (a) Gathering System and the ROW
Interests used or held for use in the ownership, operation or maintenance of
such Gathering System, such record title or interest (or as to any such assets
that are not real property, such title or interest) that is free and clear of
any Encumbrance or defect in title (other than a Permitted Encumbrance) as is
sufficient to enable the Partnership to own, operate and maintain such Gathering
System and conduct the Midstream Business with respect thereto in all material
respects in the ordinary course of business consistent with past practice, and
(b) Gas Plant and the Midstream Real Property used or held for use in the
ownership, operation or maintenance of such Gas Plant (other than ROW Interests
used or held for use in the ownership, operation or maintenance of the Gathering
Systems), such record title or interest (or as to any such assets that are not
real property, such title or interest) as is free and clear of any Encumbrance
or defect in title (other than a Permitted Encumbrance) that (i) causes the
Partnership’s (or Seller’s, as applicable) title in any such asset not to
constitute good and valid title or (ii) adversely affects in any material
respect the ability of the Partnership to own, operate or maintain such Gas
Plant and conduct the Midstream Business with respect thereto in the ordinary
course of business consistent with past practice.


“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, quasi-governmental regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, arbitral,
legislative, regulatory or taxing authority or power, and any court or
governmental tribunal, including any tribal authority having or asserting
jurisdiction.


“Hard Consent” means any Consent, (A) the failure to obtain would cause (x) the
assignment of the Lease or Upstream Applicable Contract affected thereby to
Buyer to be void, or (y) the termination of a Lease or Upstream Applicable
Contract under the express terms thereof, or (B) which may be withheld,
conditioned or delayed in such holder’s sole discretion pursuant to the terms or
conditions of the Lease or Upstream


Appendix A - 10

--------------------------------------------------------------------------------



Applicable Contract containing such consent or approval requirement, other than,
in the case of clause (B), any Customary Post-Closing Consents; provided that a
Consent described in clause (B) shall cease to a Hard Consent if as of Closing,
after notice is given to such counterparty in accordance with Section 13.4, such
counterparty shall not have responded to such notice and denied or otherwise
refused to provide such Consent.


“Haynesville Formation” means the interval shown by the open-hole log in the
Conly SR 27H 1-ALT well (API No. 17013219520000) with the top at 10,220 feet
measured depth (equivalent to subsea -9,939 feet, the top of the Haynesville
Formation) and the bottom at 12,447 feet measured depth (equivalent to subsea
-12,165 feet, the top of the Smackover Formation) or the stratigraphic
equivalents thereof, recognizing that actual depths may vary across the relevant
Leases and Units.


“Hazardous Substances” means any pollutants, contaminants, toxics or hazardous
or extremely hazardous substances, materials, wastes, constituents, compounds or
chemicals that are regulated by, or may form the basis of liability under, any
Environmental Laws.


“Hedge Contract” means any Contract to which Seller or any of its Affiliates
(including the Partnership) is a party with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.


“Historical Partnership Assets” means all assets owned by the Partnership prior
to the Effective Time and no longer held by the Partnership as of the Effective
Time.


“Hosston Formation” means the interval shown by the open-hole log in the Conly
SR 27H 1-ALT (API No. 17013219520000) with the top at 6,493 feet measured depth
(equivalent to subsea -6,213 feet, the top of the Hosston Formation) and the
bottom at 9,451 feet measured depth (equivalent to subsea -9,170 feet, the top
of the Cotton Valley Formation) or the stratigraphic equivalents thereof,
recognizing that actual depths may vary across the relevant Leases and Units.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.


“Hydrocarbons” means oil, gas and other hydrocarbons (including casinghead gas
and condensate) produced or processed in association therewith (whether or not
such item is in liquid or gaseous form), including all crude oils, condensates
and natural gas liquids at atmospheric pressure and all gaseous hydrocarbons
(including wet gas, dry gas and residue gas) or any combination thereof, and
sulphur, carbon dioxide and any other minerals extracted from, attributable to
or produced in association therewith.


“Imbalances” means all Well Imbalances and Pipeline Imbalances.


“Income Taxes” means any income, capital gains, franchise (including Texas
franchise tax) and similar Taxes.


“Indebtedness” means, with respect to any Person, at any date, without
duplication,(a) all obligations of such Person for borrowed money, including all
principal, interest, premiums, fees, expenses, overdrafts and, to the extent
required to be carried on a balance sheet prepared in accordance with GAAP with
respect thereto, whether short-term or long-term, and whether secured or
unsecured, or with respect to deposits or


Appendix A - 11

--------------------------------------------------------------------------------



advances of any kind (other than deposits and advances of any Person relating to
the purchase of products or services from the Partnership in the ordinary course
of business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or debt securities, (c) all obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or bankers’ acceptances or similar instruments, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
guarantees, whether direct or indirect, by such Person of indebtedness of others
or indebtedness of any other Person secured by any assets of such Person, and
(f) all other obligations of a Person which would be required to be shown as
indebtedness on a balance sheet of such Person prepared in accordance with GAAP.


“Indemnified Party” has the meaning set forth in Section 8.7(a).


“Indemnifying Party” has the meaning set forth in Section 8.7(a).


“Indemnity Deductible” means 1.0% of the unadjusted Purchase Price.


“Individual Environmental Defect Threshold” has the meaning set forth in
Section 14.1(e).


“Individual Indemnity Threshold” has the meaning set forth in Section 8.4(a).


“Individual Title Defect Threshold” has the meaning set forth in
Section 13.2(i).


“Intellectual Property” means the following intellectual property rights, both
statutory and under common law: (a) works of authorship and copyrights,
registrations and applications for registration thereof and all associated
renewals; (b) trademarks, service marks, trade names, slogans, domain names,
logos, trade dress, and registrations and applications for registrations
thereof; (c) inventions and patents, as well as any reissued and reexamined
patents and extensions corresponding to the patents, and any patent applications
and disclosures, as well as any related continuation, continuation in part and
divisional applications and patents issuing therefrom; (d) trade secrets,
including ideas, designs, concepts, compilations of information, methods,
techniques, procedures, processes and other know-how, whether or not patentable;
(e) mask works and registrations and applications therefor; (f) rights in
industrial and other protected designs and any registrations and applications
therefor; and (g) goodwill associated with any of the foregoing.


“Intercompany Payables” has the meaning set forth in Section 2.5(d)(iii).


“Interests Assignment” means the Partnership Interests Assignment from Midstream
Seller to Buyer and Buyer Designee pertaining to the Midstream Interests and
substantially in the form of Exhibit G-3.


“JIB Receivables” means rights of Seller and its Affiliate to obtain or recoup
from joint interest owners amounts equal to the costs and expenses paid by
Seller or its Affiliate, in their capacity as operator under an operating
agreement or pooling order covering any Upstream Asset, on behalf of other joint
interest owners of such Upstream Asset, whether related to pre- or
post-Effective Time periods.


“Knowledge” means with respect to (a) Seller, the actual knowledge (without
investigation or inquiry of any kind) of the Persons set forth in Schedule 1.1A,
and (b) Buyer, the actual knowledge (without investigation or inquiry of any
kind) of the Persons set forth in Schedule 1.1B.


“LACT” means Lease Automatic Custody Transfer.




Appendix A - 12

--------------------------------------------------------------------------------



“Law” means any applicable statute, law (including common law), rule,
regulation, ordinance, order, code, ruling, writ, injunction, decree or other
official act of or by any Governmental Authority and any binding judicial or
administrative interpretation thereof.


“Leases” has the meaning set forth in Section 2.2(a).


“Liabilities” means any and all claims, causes of action, payments, charges,
judgments, assessments, losses, damages, penalties, fines, costs and expenses,
Taxes, interest obligations deficiencies, debts, obligations, costs and expenses
and other liabilities (whether absolute, accrued, contingent, fixed or
otherwise, or whether known or unknown, or due or to become due or otherwise),
including any attorneys’ fees, legal or other expenses incurred in connection
therewith and including liabilities, costs, losses and damages for personal
injury or death or property damage or environmental damage or remediation.


“Lowest Cost Response” means the Remediation of the identified Environmental
Condition in the most cost-effective manner (considered as a whole) as compared
to any other response that is required or allowed under Environmental Laws. The
Lowest Cost Response may specifically include taking no action, leaving the
condition unaddressed, periodic monitoring, the use of institutional controls or
the recording of notices in lieu of remediation, if such responses are allowed
under Environmental Laws. The Lowest Cost Response shall not include (a) any
costs or expenses relating to the assessment, remediation, removal, abatement,
transportation and disposal of any asbestos, asbestos containing materials or
NORM (unless and to the extent required to remedy a violation of Environmental
Law related thereto); (b) the costs of Buyer’s or any of its Affiliate’s
employees or attorneys; (c) expenses for matters that are costs of doing
business (e.g., those costs that would ordinarily be incurred in the day-to-day
operations of the Upstream Assets, or in connection with Permit
renewal/amendment activities); (d) overhead costs of Buyer or its Affiliates;
(e) costs or expenses incurred in connection with remedial or corrective action
that is designed to achieve standards that are more stringent than those
required for similar facilities or that fail to reasonably take advantage of
applicable risk reduction or risk assessment principles permitted under
applicable Environmental Laws; or (f) any costs or expenses relating to any
Plugging and Abandonment Obligations with respect to wells located on or
comprising part of the Upstream Assets.


“Manager” means each manager or director of the Partnership or the General
Partner serving in such capacity as of the Execution Date, any successor to any
of them serving in such capacity prior to the Closing Date, and any other
manager or director of the Partnership or the General Partner serving in such
capacity between the Execution Date and the Closing Date, in each case, only in
such person’s capacity as such.


“Material Adverse Effect” means an event, occurrence or circumstance that,
individually or in the aggregate, has resulted in or reasonably could be
expected to result in a material adverse effect on (a) the ownership, operation
or value of the Upstream Assets and Midstream Business taken as a whole and as
currently operated as of the Execution Date, or (b) Seller’s ability to
consummate the transactions contemplated hereby; provided, however, that a
Material Adverse Effect shall not include any material adverse effect resulting
from: (i) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (ii) any action or omission of Seller taken with
the prior written consent of Buyer or that is otherwise prescribed hereunder;
(iii) changes in general market, economic, financial or political conditions
(including changes in commodity prices, fuel supply or transportation markets,
interest or rates, or general market prices in the Hydrocarbon exploration,
production, development, processing, gathering and/or transportation industry
generally) in the area in which the Assets are located, the United States or
worldwide; (iv) changes in conditions or developments applicable to the oil and
gas industry in the United States, whether generally or in the area where the
Assets are located; (v) acts of God, including hurricanes, tornadoes, storms or
other naturally occurring events; (vi) orders, acts or failures to act of
Governmental Authorities; (vii) civil


Appendix A - 13

--------------------------------------------------------------------------------



unrest, any outbreak of disease or hostilities, terrorist activities or war or
any similar disorder; (viii) matters that are cured or no longer exist by the
earlier of Closing and the termination of this Agreement; (ix) a change in or
modification of, or a promulgation, adoption, issuance, repeal or replacement
of, or a change in the enforcement of, Laws or GAAP and any interpretations
thereof by any Governmental Authority from and after the Execution Date; (x) any
reclassification or recalculation of reserves in the ordinary course of
business; (xi) changes in the prices of Hydrocarbons; (xii) changes in service
costs applicable to the oil and gas industry in the United States, whether
generally or in the area where the Assets are located; (xiii) strikes and labor
disturbances; (xiv) natural declines in well performance; (xv) any condition,
matter, event or Liability disclosed in the Schedules; (xvi) any failure to meet
internal or Third Party projections or forecasts or revenue, earnings or reserve
forecasts; (xvii) matters as to which a Purchase Price adjustment is provided
under Section 3.3, (xviii) any effect resulting from any action taken by Buyer,
any Buyer’s Representative or any Affiliate of Buyer, and (xix) any Casualty
Loss, except, in the cases of clauses (iii), (iv), (vii), (ix) and (xii) above,
to the extent the items described in such clauses disproportionately affect the
Partnership or the Assets, as applicable, as compared with other Persons or
assets engaged in the oil and gas industry in the area where the Assets are
located, in which case such changes, effects, conditions, developments,
occurrences, events and/or circumstances (to the extent and only to the extent
of such disproportionate effect) may be deemed to constitute, and shall be taken
into account in determining, whether a Material Adverse Effect has occurred or
would be reasonably likely to occur.


“Material Contract” has the meaning set forth in Section 9.8(a).


“Midstream Applicable Contracts” means all Contracts to which the Partnership is
a party (or is a successor or assign of a party) or that will be binding on the
Partnership or the Midstream Assets after the Closing.


“Midstream Assets” means all assets owned by the Partnership (other than the
Excluded Assets).


“Midstream Business” means the ownership of the Midstream Interests and the
ownership and operation of the business of the Partnership.


“Midstream Casualty Loss” has the meaning set forth in Section 13.3(c).


“Midstream Interests” has the meaning set forth in the recitals to this
Agreement.


“Midstream Operating Expenses” means all operating expenses (including costs of
insurance, overhead charged to the Partnership on account of the Midstream
Assets under any Midstream Applicable Contracts, extension payments, renewal
payments, rentals and other Midstream Real Property maintenance payments, and
title examination and curative actions (other than expenses of curing any Title
Defect or Environmental Defect after the Effective Time)) and capital
expenditures (including bonuses, broker fees, and other Midstream Real Property
acquisition costs, and costs of acquiring equipment) incurred in the ownership
and operation of the Business; but excluding (in all cases) Liabilities
attributable to (a) personal injury or death, property damage, torts, breach of
contract or violation of any Law, (b) Plugging and Abandonment Obligations,
closing trenches and restoring the surface around the Gathering Systems, Gas
Plants and other facilities, (c) obligations with respect to Imbalances,
(d) obligations with respect to Hedge Contracts, (e) obligations with respect to
Taxes, and (f) claims for indemnification or reimbursement from any Third Party
with respect to costs of the types described in the preceding clauses (a)
through (e), whether such claims are made pursuant to Contract or otherwise.


“Midstream Policies” has the meaning set forth in Section 9.26.


Appendix A - 14

--------------------------------------------------------------------------------





“Midstream Real Property” means all permits, licenses, servitudes, easements,
surface use agreements, surface fee, surface leases and rights-of-way primarily
used or held for use by the Partnership in connection with the ownership or
operation of the Gathering Systems and Gas Plants, other than Permits and FCC
Licenses. For the avoidance of doubt, and notwithstanding anything in this
definition to the contrary, all ROW Interests held by the Partnership constitute
“Midstream Real Property”.


“Midstream Records” means, all books, records and files of the Partnership
relating to the Midstream Assets, including: (a) Contract and land files and
title opinions; (b) operations, production, environmental and engineering
records; (c) facility and pipeline records; and (d) accounting, Imbalance, and
operating statements and files.


“Midstream Seller” has the meaning set forth in the recitals to this Agreement.


“Mitigation Credits” has the meaning set forth in Section 2.2(i).


“Mitigation Credits Quitclaim” means a Quitclaim Assignment in the form attached
hereto as Exhibit G-4 pursuant to which Upstream Seller shall quitclaim its
interest in the Mitigation Credits to Buyer.


“Mutual Release” means a document in substantially the form attached hereto as
Exhibit J-1 or Exhibit J-2, as applicable, executed concurrently with the
execution and delivery of this Agreement, but to be effective and reaffirmed as
of the Closing, by Seller, each Officer and each Manager, on one hand, and the
Partnership and Buyer, on the other hand.


“Net Revenue Interest” means, with respect to each Well or Well Location set
forth on Exhibit B-1 or Exhibit B-2, as applicable (in each case, limited only
to the applicable Subject Formation(s)), the interest in and to all Hydrocarbons
produced, saved and sold from or allocated to such Well or Well Location (in
each case, limited only to the applicable Subject Formation(s)), after giving
effect to all Burdens.


“NORM” means naturally occurring radioactive material.


“Offer” has the meaning set forth in Section 11.10(a).


“Offer Period End Date” has the meaning set forth in Section 11.10(a).


“Officer” means each officer of the Partnership or the General Partner serving
in such capacity as of the Execution Date, any successor to any of them serving
in such capacity prior to the Closing Date, and any other officer of the
Partnership or the General Partner serving in such capacity between the
Execution Date and the Closing Date, in each case, only in such person’s
capacity as such.


“ONRR” means the Office of Natural Resources Revenue, or any applicable
successor agency.


“Operating Expenses” means the Upstream Operating Expenses and/or the Midstream
Operating Expenses, as the context requires.


“Order” means any order, charge, judgment, injunction, ruling, writ, award or
decree by any Governmental Authority.


“Other Wells” has the meaning set forth in Section 2.2(d).


Appendix A - 15

--------------------------------------------------------------------------------





“Outside Date” means March 11 , 2019, as the same may be extended pursuant to
the proviso in Section 4.4 and Section 7.1(e).


“Overhead Costs” means an amount equal to $1,000,000 per month, prorated for the
number of days within the applicable month.


“Partnership” has the meaning set forth in the recitals to this Agreement.


“Partnership Excluded Assets” has the meaning set forth in Section 11.11.


“Partnership Interests” means the “Percentage Interest” as defined in the
Partnership LPA.


“Partnership LPA” means the Agreement of Limited Partnership of the Partnership,
dated as of September 30, 2014, as the same may have been amended, modified or
supplemented from time to time prior to the Execution Date.


“Party” and “Parties” have the meanings set forth in the introductory paragraph
of this Agreement.


“Permit” means any permits, licenses, authorizations, registrations,
certificates, orders, franchises, consents or approvals granted or issued by any
Governmental Authority, but specifically excluding the FCC Licenses; provided,
that for the avoidance of doubt, the term “Permit” shall not include any
Mitigation Credits.


“Permitted Employee” has the meaning set forth in Section 11.10(a).


“Permitted Encumbrances” means:


(a)    the terms and conditions of all Leases, Upstream Easements, Midstream
Real Property (including ROW Interests) and all Burdens if the net cumulative
effect of such Leases, Upstream Easements, Midstream Real Property and Burdens
does not (i) cause a Protected Outcome to occur or (ii) adversely affect in any
material respect the ability of the Partnership to conduct the Midstream
Business with respect to any Gathering System or Gas Plant in the ordinary
course of business consistent with past practice;


(b)    (i) preferential rights to purchase, consents to assignment and other
similar restrictions, and (ii) Customary Post-Closing Consents and any required
notices to, or filings with, Governmental Authorities in connection with the
consummation of the transactions contemplated by this Agreement;


(c)    liens for Taxes or assessments not yet due or delinquent or, if
delinquent, that are being contested in good faith and which are disclosed on
Schedule 1.1C;


(d)    conventional rights of reassignment upon final intention to abandon or
release any of the Assets;


(e)    those Title Defects that Buyer waives in writing or is deemed to have
waived pursuant to the terms of this Agreement and those Title Defects that are
asserted pursuant to any Title Defect Notice delivered by Buyer pursuant to this
Agreement but that are not remedied on account of the application of the
provisions of Section 13.2(i);




Appendix A - 16

--------------------------------------------------------------------------------



(f)    all applicable Permits and Laws and all rights reserved to or vested in
any Governmental Authority: (i) to control or regulate any Asset in any manner;
(ii) by the terms of any right, power, franchise, grant, license or permit, or
by any provision of Law, to terminate such right, power, franchise, grant,
license or permit or to purchase, condemn, expropriate or recapture or to
designate a purchaser of any of the Assets; (iii) to use such property in a
manner which would not reasonably be expected to materially impair the use of
such property for the purposes for which it is currently owned and operated; or
(iv) to enforce any obligations or duties affecting the Assets to any
Governmental Authority with respect to any franchise, grant, license or permit;


(g)    rights of a common owner of any interest in Upstream Easements, Midstream
Real Property or Permits held by Seller or the Partnership and such common owner
as tenants in common or through common ownership, provided that such rights do
not (i) cause a Protected Outcome to occur or (ii) adversely affect in any
material respect the ability of the Partnership to conduct the Midstream
Business with respect to any Gathering System or Gas Plant in the ordinary
course of business consistent with past practice ;


(h)    any obligations or duties affecting the Assets to any municipality or
public authority;


(i)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, pipelines, transmission lines, transportation lines,
distribution lines and other like purposes, or for the joint or common use of
rights-of-way, facilities and equipment;


(j)    vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or delinquent
or, if delinquent, that are being contested in good faith or that are otherwise
described in Schedule 1.1C;


(k)    liens created under Leases, Applicable Contracts, Upstream Easements, or
Midstream Real Property included in the Assets and/or operating agreements or
production sales contracts or by operation of Law in respect of obligations that
are not yet due or delinquent;


(l)    (i) failure of the records of any Governmental Authority to reflect
Upstream Seller as the owner of any Upstream Asset, provided that the
instruments evidencing the conveyance of such title to Upstream Seller from its
immediate predecessor in title are recorded in the real property, conveyance, or
other records of the applicable county or parish; (ii) failure to record Leases,
Upstream Easements, or Midstream Real Property issued by any Governmental
Authority in the real property, conveyance, or other records of the county or
parish in which such Leases, Upstream Easements, or Midstream Real Property are
located, provided that the instruments evidencing the conveyance of such title
to Upstream Seller from its immediate predecessor in title are recorded with the
Governmental Authority that issued any such Lease, Upstream Easement, or
Midstream Real Property or (iii) delay or failure of any Governmental Authority
to approve the assignment of any Upstream Asset to Upstream Seller or any
predecessor in title to Upstream Seller unless such approval has been expressly
denied or rejected in writing by such Governmental Authority;


(m)    lack of a division order or an operating agreement covering any Upstream
Asset (including portions of an Upstream Asset that were formerly within a unit
but which have been excluded from the unit as a result of a contraction or
replacement of the unit);




Appendix A - 17

--------------------------------------------------------------------------------



(n)    failure to obtain waivers of maintenance of uniform interest, restriction
on zone transfer, or similar provisions in operating agreements with respect to
assignments in Seller’s chain of title to the Upstream Asset;


(o)    failure of any communitization agreement, unit agreement, or similar type
of agreement to have been finally approved by any Governmental Authority;


(p)    any Encumbrance affecting the Assets or Midstream Interests that is
discharged by Seller at or prior to Closing;


(q)    the terms and conditions of this Agreement or any Transaction Document
and any matters referenced in any Exhibit or Schedule to this Agreement;


(r)    the terms and conditions of the Applicable Contracts to the extent that
the same do not, in the aggregate, cause a Protected Outcome to occur;


(s)    in the case of any Well Location, lack of any permits, licenses,
servitudes, easements, surface use agreements, surface leases, rights-of-way,
unit designations, or production or drilling units not yet obtained, formed, or
created;


(t)    any calls on production under Applicable Contracts;


(u)    zoning and planning ordinances and municipal regulations; and


(v)    all other Encumbrances, instruments, obligations, defects and
irregularities affecting the Assets that, individually or in the aggregate, do
not cause a Protected Outcome to occur, would be acceptable to a reasonably
prudent owner and operator of assets similar to the Assets in the geographic
location where the Assets are located, and would not reasonably be expected to
materially impair the use of such property for the purposes for which it is
currently owned and operated.


“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.


“Phase I Environmental Site Assessment” means an environmental site assessment
performed pursuant to ASTM Standard E1527, or any similar environmental
assessment, including any environmental compliance audit, that does not involve
any invasive, sampling or testing activities.


“Phase II Environmental Site Assessment” means an environmental site assessment
performed pursuant to ASTM Standard E1903, or any similar environmental site
assessment that includes surficial soil and water sampling, sub-surficial soil
borings, and/or groundwater monitoring well installation, sampling and analysis.


“Pipeline Imbalance” means any marketing imbalance between the quantity of
Hydrocarbons attributable to the Upstream Assets or Midstream Assets required to
be delivered by or to Seller or the Partnership, as applicable, under any
Contract or Law relating to the purchase and sale, gathering, transportation,
storage, processing or marketing of such Hydrocarbons and the quantity of
Hydrocarbons attributable to the Upstream Assets or Midstream Assets actually
delivered by or to Seller or the Partnership, as applicable, pursuant to the
relevant Contract or at Law, together with any appurtenant rights and
obligations


Appendix A - 18

--------------------------------------------------------------------------------



concerning production balancing at the delivery point into the relevant sale,
gathering, transportation, storage or processing facility, including cash
settlement obligations.


“Plugging and Abandonment Obligations” means any Liabilities associated with the
permanent or temporary plugging and/or abandonment of any wells or dismantling
or decommissioning of any gathering systems, plants, facilities or other assets.


“Policies” has the meaning set forth in Section 9.26.


“Preferential Purchase Right” means each preferential purchase right, right of
first refusal or similar right pertaining to an Upstream Asset, Midstream
Interest or Midstream Asset and the consummation of the transactions
contemplated hereby with respect thereto.


“Preliminary Settlement Statement” has the meaning set forth in Section 3.4.


“Prepaid JOA Funds” means any funds held by Seller or its Affiliates that were
received by such Persons (a) in the capacity as operator under an operating
agreement or pooling order covering any Upstream Asset, and (b) as prepayments
by Third Parties for operations on the Upstream Assets under operating or
similar agreements for which a payable has not been incurred by Seller or its
Affiliates as of the Closing Date.


“Pre-ET Intercompany Receivables” has the meaning set forth in Section
2.5(d)(ii).


“Protected Outcome” means (a) a reduction in the Net Revenue Interest of
Upstream Seller (or, after Closing for purposes of the Special Warranty, Buyer)
with respect to each Well or Well Location set forth on Exhibit B-1 or Exhibit
B-2, as applicable (in each case, limited only to the applicable Subject
Formation(s)), to an amount less than the Net Revenue Interest set forth in
Exhibit B-1 or Exhibit B-2, as applicable, or (b) the obligation of Upstream
Seller (or, after Closing for purposes of the Special Warranty, Buyer) to bear a
Working Interest with respect to each Well or Well Location set forth on Exhibit
B-1 or Exhibit B-2, as applicable (in each case, limited only to the applicable
Subject Formation(s)), in an amount greater than the Working Interest set forth
in Exhibit B-1 or Exhibit B-2, as applicable (unless the Net Revenue Interest
for such Subject Formation is greater than the Net Revenue Interest set forth in
Exhibit B-1 or Exhibit B-2, as applicable, for such Subject Formation(s), as
applicable, and such increase is in the same proportion as any increase in such
Working Interest).


“Purchase Price” has the meaning set forth in Section 3.1.


“QEP Energy” has the meaning set forth in the introductory paragraph of this
Agreement.


“QEP Gas Services Agreement” means that certain Gas Services Agreement, dated as
of August 26, 2010, by and between Upstream Seller and the Partnership (as
successor in interest to QEP Field Services Company), as the same may have been
amended, modified or supplemented prior to the Execution Date.


“QEP Marketing” has the meaning set forth in the introductory paragraph of this
Agreement.


“QEP Oil & Gas” has the meaning set forth in the introductory paragraph of this
Agreement.


“Records” means the Midstream Records and/or the Upstream Records, as the
context requires.




Appendix A - 19

--------------------------------------------------------------------------------



“Related Party” means (a) each Seller and the Partnership, (b) any Affiliate of
any Seller (other than the Partnership) and (c) any officer, manager or director
of any Seller or any Affiliate of any Seller (including the Partnership).


“Remediation” means, with respect to an Environmental Condition, the response
required or allowed under Environmental Laws that addresses (for current and
future use in the same manner as being currently used) the identified
Environmental Condition at the Lowest Cost Response. The word “Remediate” and
other variations thereof shall have correlative meanings.


“Remediation Amount” means, with respect to an Environmental Condition, the cost
(net to Upstream Seller’s interest) of the Remediation of such Environmental
Condition.


“Representatives” of any Person means the officers, directors, managers,
employees, independent contractors, consultants, advisors, agents, counsel,
accountants, investment bankers and other representatives of such Person or the
Affiliates of such Person or the Affiliates of such Person.


“Restricted Cash” shall mean the amount of Cash and Cash Equivalents of the
Partnership that would be deemed to be “restricted” in accordance with GAAP;
provided, however, that the amount so determined shall (whether or not in
compliance with GAAP) include the following: (a) amounts held in escrow, (b)
restricted balances, (c) the proceeds of any Casualty Loss with respect to any
Asset (to the extent any such Asset has not been repaired or replaced or the
liability for the repair or replacement of such Asset has not been paid or
accrued as a current liability) and (d) proceeds of indemnification settlements
to the extent that the indemnified losses have not been paid or accrued as
current liabilities.


“Retained Litigation” has the meaning set forth in the definition of “Seller
Obligations”.


“Rodessa Formation” means the interval shown by the open-hole log in the Conly
SR 27H 1-ALT (API No. 17013219520000) with the top at 5,086 feet measured depth
(equivalent to subsea -4,806 feet, the top of the Rodessa Formation) and the
bottom at 6,033 feet measured depth (equivalent to subsea -5,753 feet, the top
of the Sligo Formation) or the stratigraphic equivalents thereof, recognizing
that actual depths may vary across the relevant Leases and Units.


“ROW Interests” means all rights-of-way and other leases, reservations, crossing
rights and other easements, servitudes, franchises, permits, licenses,
condemnation judgments or awards, surface leases and other rights to, or
interests in, real property and other similar real property interests held by
Seller or the Partnership, to the extent and only to the extent used or held for
use in connection with the ownership, operation or maintenance of the Gathering
Systems and, in each case, other than Permits and FCC Licenses.


“Scheduled Closing Date” has the meaning set forth in Section 6.1.


“Scheduled Concursus Matters” means those suits, actions or proceedings that are
set forth on Part I of Schedule 9.7.


“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.


“Seller Indemnified Parties” has the meaning set forth in Section 8.3.


“Seller Obligations” means:




Appendix A - 20

--------------------------------------------------------------------------------



(a)    any Liability arising out of, in connection with or attributable to
personal injury or death resulting from Upstream Seller’s operation of the
Upstream Assets or the Partnership’s ownership or operation of the Midstream
Assets prior to the Closing Date;


(b)    any Liability to the extent arising out of the ownership, operation or
disposition of any Historical Partnership Assets by the Partnership;


(c)    all Liabilities arising out of, in connection with or attributable to the
(i) Excluded Assets described in subparts (l), (m), (n), (p), (q), (r) or (t) of
the definition of “Excluded Assets”, or (ii) the Partnership Excluded Assets;


(d)    all Liabilities arising out of, in connection with or attributable to the
disposal or transportation of any Hazardous Substances by Upstream Seller that
were produced from any Upstream Assets to any location not on the Upstream
Assets or lands unitized therewith, in each case, to the extent attributable to
periods prior to the Closing Date;


(e)    all Liabilities arising out of, in connection with or attributable to any
Third Party Claim related to the gross negligence or willful misconduct of
Upstream Seller or any of its Affiliates in connection with the operation of any
of the Upstream Assets prior to the Closing Date;


(f)    any Change of Control Amounts and Severance Obligations;


(g)    any fines or penalties levied by any Governmental Authorities that arise
as a result of any violation by Upstream Seller with respect to the Upstream
Assets or the Partnership of any Laws prior to the Closing Date (provided, for
clarity, this clause (g) shall not cover any costs or expenses to Remediate any
Environmental Condition giving rise to any such fine or penalty);


(h)    any Liabilities arising out of, in connection with or attributable to the
failure to pay or report, or mispayment, by Upstream Seller of any Working
Interests, Burdens and other interest owners’ revenues or proceeds attributable
to sales of Hydrocarbons produced from or attributable to the Upstream Assets,
in each case, to the extent and only to the extent related to periods prior to
the Effective Time;


(i)    all Third Party Debt and other Indebtedness (if any) of the Partnership
as of the Closing;


(j)    all Liabilities arising out of, in connection with, attributable to, or
related to the suits, actions, claims and proceedings set forth on Schedule 9.7,
other than the Scheduled Concursus Matters (such matters, the “Retained
Litigation”); and


(k)    any Liabilities arising out of, in connection with, or attributable to a
breach or event of default on the part of the Partnership under any ROW
Interest, to the extent and only to the extent such breach or event of default
results from any claim (i) of trespass against the Partnership in respect of
such ROW Interest, or (ii) that any pipe installed by the Partnership or
Upstream Seller in such ROW Interest was (A) located outside of the area
permitted by such ROW Interest for such pipe to be installed, (B) larger than
the size of pipe permitted to be installed in such ROW Interest or (C) a type of
pipeline prohibited to be installed in such ROW Interest.


“Seller Taxes” means (a) any and all Income Taxes imposed on the Partnership for
any Tax period ending on or before the Closing Date, or the portion of any
Straddle Period ending on the Closing Date (determined in accordance with
Section 15.2), (b) any and all Taxes (other than Income Taxes) imposed on


Appendix A - 21

--------------------------------------------------------------------------------



the Partnership for any Tax period ending prior to the Effective Time and the
portion of any Straddle Period ending immediately prior to the Effective Time,
(c) any Taxes imposed on or with respect to the ownership or operation of the
Excluded Assets or that are attributable to any asset or business of Seller that
is not part of the Upstream Assets or Midstream Interests, (d) Asset Taxes
(other than Asset Taxes described in clause (b) above) allocable to Seller
pursuant to Section 15.2 and (e) any and all liabilities of Seller in respect of
any Taxes, in each case, (i) without duplication, (ii) excluding Taxes allocable
to Buyer pursuant to Section 15.2 and (iii) taking into account Taxes
effectively borne by Seller as a result of (A) the adjustments to the Purchase
Price made pursuant to Section 3.3, Section 3.4 or Section 3.5, as applicable,
and (B) any payments made from one Party to the other in respect of Taxes
pursuant to Section 15.2(e).


“Severance Obligations” means any severance payment or similar obligations of
the Partnership to any director, officer, manager, employee, or any other
consultant, independent contractor or other service provider employed or engaged
by the Partnership, Seller or any of their respective Affiliates pursuant to any
Contract with such Person existing as of or prior to the Closing (but
specifically excluding any arrangement entered into upon the Closing or in
connection with the transactions contemplated by this Agreement by or at the
direction of Buyer or its Affiliates) that would arise from the termination
(including termination with or without cause and voluntary termination) of the
position, office, employment or engagement of such Person upon or at any time
after the Closing, or that exists as of the Closing as a result of any such
termination prior to the Closing, including any severance, bonus or tax
indemnification obligations or other similar payments and the portion of any
Medicaid, Social Security or unemployment Taxes in respect of such payments for
which the Partnership, Seller or any of their respective Affiliates is liable.


“Sligo Formation” means the interval shown by the open-hole log in the Conly SR
27H 1‑ALT (API No. 17013219520000) with the top at 6,033 feet measured depth
(equivalent to subsea -5,753 feet, the top of the Sligo Formation) and the
bottom at 6,493 feet measured depth (equivalent to subsea -6,213 feet, the top
of the Hosston Formation) or the stratigraphic equivalents thereof, recognizing
that actual depths may vary across the relevant Leases and Units.


“Smackover Formation” means the interval shown by the open-hole log in the
Bricker #2 (API No. 17119202480000) with the top at 11,316 feet measured depth
(equivalent to subsea ‑11,062 feet, the top of the Smackover Formation) and a
base depth undefined by this well (12,400 feet measured depth, equivalent to
subsea -12,146 feet, well TD), or the stratigraphic equivalents thereof,
recognizing that actual depths may vary across the relevant Leases and Units.


“Special Warranty” has the meaning set forth in Section 13.1(b).


“Straddle Period” means (a) with respect to any Income Tax, any Tax period that
begins on or before and ends after the Closing Date and (b) with respect to any
other Tax, any Tax period that begins before and ends after the Effective Time.


“Subject Formation(s)” means, with respect to each (a) Well, the currently
producing formation with respect to such Well, and (b) Well Location, the Cotton
Valley Formation, the Haynesville Formation, the Hosston Formation, the Rodessa
Formation, the Sligo Formation and/or the Smackover Formation, in each case, as
set forth on Exhibit B-2 for such Well Location.


“Survey” has the meaning set forth in Section 11.18.




Appendix A - 22

--------------------------------------------------------------------------------



“Suspense Funds” means all amounts controlled by Upstream Seller and its
Affiliates in suspense that are attributable to the Upstream Assets (including
any such amounts attributable to other working interest owners’ interests in
such assets).


“Tax” or “Taxes” means all (a) taxes, assessments, duties, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital gains, capital stock, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profit, premium, stamp, license, payroll, employment, social
security, unemployment, disability, environmental, alternative minimum, add-on,
value-added, withholding (including backup withholding) and other taxes,
assessments, duties, levies, imposts or other similar charges of any kind
whatsoever including all escheat and unclaimed property obligations (whether
payable directly or by withholding and whether or not requiring the filing of a
Tax Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and interest
and (b) any liability in respect of any item described in the foregoing clause
(a) that arises by reason of contract, assumption, transferee or successor
liability, operation of Law (including by reason of being a member of a
consolidated, combined or unitary group) or otherwise.


“Tax Audit” has the meaning set forth in Section 15.2(j).


“Tax Partnership” has the meaning set forth in Section 9.15(d).


“Tax Returns” means any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Taxing Authority, including
any amendments thereto.


“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the Governmental Authority (if any) charged with the
collection of such Tax, including any Governmental Authority that imposes, or is
charged with collecting, social security or similar charges or premiums.


“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.


“Third Party Debt” means all (a) outstanding Indebtedness for borrowed money of
the Partnership from any Person other than the Partnership and (ii) outstanding
Indebtedness of any Person other than the Partnership that is secured by an
Encumbrance on any Midstream Assets or Midstream Interests of the Partnership or
guaranteed by the Partnership.


“Title Arbitrator” has the meaning set forth in Section 13.2(j)(ii).


“Title Benefit” means, with respect to each Well or Well Location set forth on
Exhibit B-1 or Exhibit B-2, as applicable (in each case, limited only to the
applicable Subject Formation(s)), any right, circumstance or condition existing
immediately prior to Closing that operates to:


(a)    increase the Net Revenue Interest of Upstream Seller with respect to the
Subject Formation in any Well or Well Location, as applicable, above that shown
for such Subject Formation in Exhibit B-1 or Exhibit B-2, as applicable, to the
extent the same does not cause a greater than proportionate increase in Upstream
Seller’s Working Interest with respect to such Subject Formations; or




Appendix A - 23

--------------------------------------------------------------------------------



(b)    obligates Upstream Seller to bear a Working Interest with respect to the
Subject Formation in any Well or Well Location, as applicable, that is less than
that shown for such Subject Formation in Exhibit B-1 or Exhibit B-2, as
applicable, to the extent the same does not cause any decrease in the Upstream
Seller’s Net Revenue Interest with respect to such Subject Formation.


“Title Benefit Amount” has the meaning set forth in Section 13.2(e).


“Title Benefit Notice” has the meaning set forth in Section 13.2(b).


“Title Benefit Property” has the meaning set forth in Section 13.2(b).


“Title Company” has the meaning set forth in Section 11.18.


“Title Defect” means any Encumbrance, defect or other matter that causes
Upstream Seller not to have Defensible Title to any Well or Well Location;
provided that the following shall not be considered Title Defects:


(a)    defects arising out of lack of corporate or other entity authorization
unless Buyer provides affirmative evidence in a Title Defect Notice that such
corporate or other entity action was not authorized and has resulted, or is
reasonably be expected to result, in another Person’s superior claim of title to
the relevant Upstream Asset;


(b)    any gap in the chain of title, unless such gap is affirmatively shown to
exist in such records by an abstract of title, title opinion or landman’s title
chain or runsheet which is included in a Title Defect Notice, or Buyer otherwise
provides affirmative evidence in a Title Defect Notice of such gap and that such
gap has resulted, or is reasonably be expected to result, in another Person’s
superior claim of title to the relevant Upstream Asset;


(c)    defects arising from any prior oil and gas lease relating to the lands
covered by the Leases or Units not being surrendered of record unless Buyer
provides affirmative evidence in a Title Defect Notice that such prior oil and
gas lease is still in effect and has resulted, or is reasonably be expected to
result, in another Person’s superior claim of title to the relevant Upstream
Asset;


(d)    defects that affect only which Person has the right to receive Burden
payments (rather than the amount of such Burden payment);


(e)    defects based solely on: (i) lack of information in Seller’s files,
(ii) references to an unrecorded document to which neither Seller nor any
Affiliate of Seller is a party; or (iii) any Tax assessment, Tax payment or
similar records or the absence of such activities or records;


(f)    any Encumbrance, defect, or other loss of title specifically resulting
from (i) Seller’s conduct of business as required under this Agreement, (ii)
Seller’s conduct of business as directed, or consented to, by Buyer under this
Agreement, or (iii) omissions or failures to act of Seller where such omissions
or failures to act (A) are required under this Agreement, (B) occurred at the
direction of Buyer, or (C) occurred due to Buyer’s failure to consent to any
activity;


(g)    Encumbrances created under deeds of trust, mortgages, and similar
instruments by the lessor under a Lease or otherwise created by the applicable
mineral owner that (i) have not been subordinated to the lessee’s interest, (ii)
would customarily be accepted in taking or purchasing such Leases


Appendix A - 24

--------------------------------------------------------------------------------



and (iii) for which a reasonably prudent lessee in the same geographic area
where the Upstream Assets are located would not customarily seek a subordination
of such Encumbrance to the oil and gas leasehold estate prior to conducting
drilling activities on the Lease, except to the extent the same is, subject to a
proceeding to enforce said Encumbrance;


(h)    all Encumbrances, defects or irregularities that have been cured or
remedied by applicable statutes of limitation or statutes of prescription;


(i)    all defects or irregularities resulting from lack of survey or lack of
metes and bounds descriptions unless required by Law;


(j)    all Encumbrances, defects or irregularities resulting from the failure to
record releases of liens, production payments or mortgages that have expired on
their own terms unless Buyer provides affirmative evidence in a Title Defect
Notice that such Encumbrance, defect or irregularity has resulted, or is
reasonably be expected to result, in another Person’s superior claim of title to
the relevant Upstream Asset;


(k)    the absence of any lease amendment or consent by any Burden or mineral
interest holder authorizing the pooling of any leasehold interest, Burden or
mineral interest;


(l)    defects arising from any Lease having no pooling provision (provided that
the applicable lessors have ratified unit or pooling declarations, if required);


(m)    with respect to any interest in the Upstream Assets acquired through
compulsory or forced pooling, failure of the records of any Governmental
Authority to reflect Upstream Seller or any of its Affiliates as the owner of an
Upstream Asset;


(n)    defects in the chain of title consisting of the failure to recite marital
status in a document or the omissions of (i) affidavits or similar instruments
reflecting heirship or (ii) estate proceedings, unless Buyer provide affirmative
evidence in a Title Defect Notice that such failure has resulted, or is
reasonably be expected to result in another Person’s superior title to the
relevant Upstream Asset;


(o)    defects arising from any change in Laws after the Execution Date,
including changes that would raise the minimum landowner royalty;


(p)    defects asserting that non-consent, carried non-participating, or before
and after-payout interests do not transfer leasehold title or have not been
recorded in the county or parish records;


(q)    defects or irregularities resulting from or related to probate
proceedings or the lack thereof, which defects or irregularities have been
outstanding for seven and a half years or more;


(r)    defects arising out of errors or omissions related to riparian legal
descriptions;


(s)    any Encumbrance, defect or loss of title affecting ownership interests in
formations other than any applicable Subject Formation applicable to the
relevant Upstream Assets; or


(t)    defects or irregularities that would customarily be acceptable to a
reasonably prudent owner or operator of oil and gas properties in the same
geographic area where the Upstream Assets are located, unless Buyer provides
affirmative evidence in a Title Defect Notice that such defect or irregularity


Appendix A - 25

--------------------------------------------------------------------------------



has resulted, or is reasonably be expected to result, in another Person’s
superior claim of title to the relevant Upstream Asset.


“Title Defect Amount” has the meaning set forth in Section 13.2(g).


“Title Defect Notice” and “Title Defect Notices” have the meanings set forth in
Section 13.2(a).


“Title Defect Property” has the meaning set forth in Section 13.2(a).


“Title Dispute” has the meaning set forth in Section 13.2(j)(i).


“Title Indemnity Agreement” has the meaning set forth in Section 13.2(d)(ii).


“Transaction Costs” means all investment banking fees, costs and expenses and
legal fees, costs and expenses incurred by the Partnership in connection with
the preparation for, negotiating or consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, including
any fees, costs and expenses of accountants or other advisors and service
providers.


“Transaction Documents” means those documents executed and delivered pursuant to
or in connection with this Agreement.


“Transfer Taxes” has the meaning set forth in Section 15.2(b).


“Transition Services Agreement” means a document in substantially the form
attached hereto as Exhibit I.


“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Treasury Regulations shall include any
corresponding provision or provisions of succeeding, similar, substitute,
proposed or final Treasury Regulations.


“TSA Employee” has the meaning set forth in Section 11.10(b).


“TSA Service Termination Date” has the meaning set forth in Section 11.10(b).


“Units” has the meaning set forth in Section 2.2(b).


“Upstream Applicable Contracts” means all Contracts (a) to which Upstream Seller
is a party (or is a successor or assign of a party), (b) that pertain to any of
the Upstream Assets and (c) that will be binding on Buyer or the Upstream Assets
after the Closing, but exclusive of any master service agreements, blanket
agreements or similar Contracts.


“Upstream Assets” has the meaning set forth in Section 2.2.


“Upstream Assignment” means the Assignment and Bill of Sale from Upstream Seller
to Buyer pertaining to the Upstream Assets (other than the Mitigation Credits,
Fee Minerals and Upstream Surface Fee) and substantially in the form of
Exhibit G-1.


“Upstream Assumed Obligations” has the meaning set forth in Section 8.1.


Appendix A - 26

--------------------------------------------------------------------------------





“Upstream Easements” means all permits, licenses, servitudes, easements, surface
use agreements, surface leases and rights-of-way primarily used or held for use
in connection with the ownership or operation of the other Upstream Assets,
other than Permits and FCC Licenses.


“Upstream Inventory” has the meaning set forth in Section 2.2(f).


“Upstream Operating Expenses” means all operating expenses (including costs of
insurance, overhead charged to the Upstream Assets under any Upstream Applicable
Contracts, extension payments, renewal payments, rentals and other lease
maintenance payments, shut-in payments, and title examination and curative
actions (other than expenses of curing any Title Defect after the Effective
Time)) and capital expenditures (including bonuses, broker fees, and other Lease
acquisition costs, costs of drilling and completing wells, and costs of
acquiring equipment) incurred in the ownership and operation of the Upstream
Assets; but excluding (in all cases) Liabilities attributable to (a) personal
injury or death, property damage, torts, breach of contract or violation of any
Law, (b) Plugging and Abandonment Obligations, closing pits and restoring the
surface around the Wells or such facilities and pits, (c) Liabilities caused by
Environmental Conditions, (d) obligations with respect to Imbalances, (e)
obligations to pay Burdens or other interest owners revenues or proceeds
attributable to sales of Hydrocarbons relating to the Upstream Assets, including
Suspense Funds, (f) obligations with respect to Hedge Contracts, (g) obligations
with respect to Taxes, and (h) claims for indemnification or reimbursement from
any Third Party with respect to costs of the types described in the preceding
clauses (a) through (g), whether such claims are made pursuant to contract or
otherwise.


“Upstream Personal Property” has the meaning set forth in Section 2.2(f).


“Upstream Records” has the meaning set forth in Section 2.2(r).


“Upstream Seller” has the meaning set forth in the introductory paragraph of
this Agreement.


“Upstream Surface Fee” has the meaning set forth in Section 2.2(o).


“Upstream Surface Leases” has the meaning set forth in Section 2.2(p).


“Vehicles” has the meaning set forth in Section 2.2(l).


“WARN Act” has the meaning set forth in Section 11.10(d).


“Well Imbalance” means any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Upstream
Seller therein and the shares of production from the relevant Well to which
Upstream Seller is entitled, together with any appurtenant rights and
obligations concerning future in kind and/or cash balancing at the wellhead.


“Well Location” means each potential well location shown on Exhibit B-2, limited
to the applicable Subject Formation(s) shown on Exhibit B-2 for such well
locations.


“Wells” has the meaning set forth in Section 2.2(c).




Appendix A - 27

--------------------------------------------------------------------------------



“Willful Breach” means, with respect to any Party, such Party knowingly and
intentionally breaches in any material respect (by refusing to perform or taking
an action prohibited) any material covenant under this Agreement applicable to
such Party.


“Working Capital Assets” shall mean, subject to Section 2.5, the current assets
of the Partnership as of the Effective Time (including all Cash and Cash
Equivalents), each determined in accordance with GAAP and COPAS, as applicable,
but excluding any Income Tax assets.


“Working Capital Liabilities” shall mean, subject to Section 2.5, the current
liabilities of the Partnership as of the Effective Time, each determined in
accordance with GAAP and COPAS, as applicable, but excluding any asset
retirement obligations or Income Tax related Liabilities.


“Working Interest” means, with respect to each Well or Well Location set forth
on Exhibit B-1 or Exhibit B-2, as applicable (in each case, limited only to the
applicable Subject Formation(s)), the interest that is burdened with the
obligation to bear and pay costs and expenses of maintenance, development and
operations on or in connection with such Well or Well Location (in each case,
limited only to the applicable Subject Formation(s)), but without regard to the
effect of any Burdens.






Appendix A - 28